
 


EXECUTION COPY






DELTA FUNDING CORPORATION,
as Seller,
RENAISSANCE MORTGAGE ACCEPTANCE CORP.,
as Depositor,


 OCWEN FEDERAL BANK FSB,

as Servicer
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee
_______________________
POOLING AND SERVICING AGREEMENT
Dated as of June 1, 2004
______________________
Home Equity Loan Asset-Backed Certificates,
Series 2004-2









 
     

--------------------------------------------------------------------------------





ARTICLE I
 
Definitions
 
   
Section 1.01. Definitions
1
Section 1.02. Interest Calculations
39
 
 
ARTICLE II
 
Conveyance of Mortgage Loans; Original Issuance of Certificates; Tax Treatment
 
 
 
Section 2.01. Conveyance of Mortgage Loans
39
Section 2.02. Acceptance by Trustee
43
Section 2.03. Representations and Warranties Regarding the Seller, the Servicer
and the Depositor
45
Section 2.04. Representations and Warranties of the Seller Regarding the
Mortgage Loans
50
Section 2.05. Substitution of Mortgage Loans
59
Section 2.06. Execution and Authentication of Certificates
60
Section 2.07. Designation of Interests in REMICs
60
Section 2.08. Designation of Startup Day of REMIC
67
Section 2.09. REMIC Certificate Maturity Date
67
Section 2.10. Tax Returns and Reports to Certificateholders
67
Section 2.11. Tax Matters Person
68
Section 2.12. REMIC Related Covenants
68
 
 
ARTICLE III
 
Administration and Servicing of Mortgage Loans
 
 
 
Section 3.01. The Servicer
72
Section 3.02. Collection of Certain Mortgage Loan Payments
74
Section 3.03. Withdrawals from the Collection Account
76
Section 3.04. Maintenance of Hazard Insurance; Property Protection Expenses
77
Section 3.05. Maintenance of Mortgage Impairment Insurance Policy
78
Section 3.06. Management and Realization Upon Defaulted Mortgage Loans
78
Section 3.07. Trustee to Cooperate.
80
Section 3.08. Servicing Compensation; Payment of Certain Expenses by Servicer
81
Section 3.09. Annual Statement as to Compliance
81
Section 3.10. Annual Servicing Review
81
Section 3.11. Access to Certain Documentation and Information Regarding the
Mortgage Loans
82
Section 3.12. Maintenance of Certain Servicing Insurance Policies
82
Section 3.13. Reports to the Securities and Exchange Commission
82
Section 3.14. Reports of Foreclosures and Abandonments of Mortgaged Properties,
Returns Relating to Mortgage
Interest Received from Individuals and Returns Relating to Cancellation of
Indebtedness
 
85
Section 3.15. Advances by the Servicer
85
Section 3.16. Optional Purchase of Defaulted Mortgage Loans
86
Section 3.17. Superior Liens
87
Section 3.18. Assumption Agreements
87
Section 3.19. Payment of Taxes, Insurance and Other Charges
88
Section 3.20. Advance Facility
88
Section 3.21. Covenants of the Servicer and Representations of the Seller
Regarding Prepayment Charges
91
 
 
ARTICLE IV
 
Certificate Insurance Policy
 
 
 
Section 4.01. Certificate Insurance Policy
92
Section 4.02. Claims Upon the Certificate Insurance Policy
92
 
 
ARTICLE V
 
Payments and Statements to Certificateholders; Rights of Certificateholders
 
 
 
Section 5.01. Distributions.
94
Section 5.02. Compensating Interest
98
Section 5.03. Statements
98
Section 5.04. Distribution Account
102
Section 5.05. Investment of Accounts
102
Section 5.06. Allocation of Losses
103
Section 5.07. Net Rate Cap Fund
103
 
 
ARTICLE VI
 
The Certificates
 
 
 
Section 6.01. The Certificates
104
Section 6.02. Registration of Transfer and Exchange of Certificates
105
Section 6.03. Mutilated, Destroyed, Lost or Stolen Certificates
109
Section 6.04. Persons Deemed Owners
110
Section 6.05. Appointment of Paying Agent
110
 
 
ARTICLE VII
 
The Seller, The Depositor and The Servicer
 
 
 
Section 7.01. Liability of the Seller and the Servicer
110
Section 7.02. Merger or Consolidation of, or Assumption of the Obligations of,
the Depositor, the Seller or the
Servicer
111
Section 7.03. Limitation on Liability of the Seller, the Depositor, the Servicer
and Others
111
Section 7.04. Servicer Not to Resign; Pledge of Servicing Rights
111
Section 7.05. Delegation of Duties
112
Section 7.06. Indemnification of the Trust by the Servicer
112
 
 
ARTICLE VIII
 
Default
 
 
 
Section 8.01. Events of Default
113
Section 8.02. Appointment of Successor
116
Section 8.03. Waiver of Defaults
117
Section 8.04. Notification to Certificateholders
118
Section 8.05. Rights of the Certificate Insurer
118
Section 8.06. Certificate Insurer Default
118
 
 
ARTICLE IX
 
The Trustee
 
 
 
Section 9.01. Duties of Trustee
119
Section 9.02. Certain Matters Affecting the Trustee
120
Section 9.03. Trustee Not Liable for Certificates or Mortgage Loans
122
Section 9.04. Trustee May Own Certificates
122
Section 9.05. Trustee Fees and Expenses
122
Section 9.06. Eligibility Requirements for Trustee
123
Section 9.07. Resignation or Removal of Trustee
123
Section 9.08. Successor Trustee
124
Section 9.09. Merger or Consolidation of Trustee
125
Section 9.10. Appointment of Co-Trustee or Separate Trustee
125
Section 9.11. Limitation of Liability
126
Section 9.12. Trustee May Enforce Claims Without Possession of Certificates;
Inspection
126
Section 9.13. Suits for Enforcement
127
Section 9.14. Appointment of Custodians
127
 
 
ARTICLE X
 
Termination
 
 
 
Section 10.01. Termination
127
Section 10.02. Additional Termination Requirements
129
 
 
ARTICLE XI
 
Miscellaneous Provisions
 
 
 
Section 11.01. Amendment
130
Section 11.02. Recordation of Agreement
131
Section 11.03. Limitation on Rights of Certificateholder
132
Section 11.04. Governing Law
132
Section 11.05. Notices
133
Section 11.06. Severability of Provisions
134
Section 11.07. Assignment
134
Section 11.08. Certificates Nonassessable and Fully Paid
134
Section 11.09. Third Party Beneficiaries
134
Section 11.10. Counterparts
135
Section 11.11. Effect of Headings and Table of Contents
135
Section 11.12. Mortgage Loans and Accounts Held for Benefit of the
Certificateholders and the Certificate Insurer
135
Section 11.13. Effect of Payments by the Certificate Insurer; Subrogation
135
Section 11.14. Notices to the Certificate Insurer
136
Section 11.15. Waiver of Jury Trial
136

 

EXHIBIT A
FORMS OF OFFERED CERTIFICATES
A-1
EXHIBIT B-1
FORM OF CLASS BIO CERTIFICATE
B-1-1
EXHIBIT B-2
FORM OF CLASS R CERTIFICATES
B-2-1
EXHIBIT B-3
FORM OF CLASS P CERTIFICATES
B-3-1
EXHIBIT C
MORTGAGE LOAN SCHEDULE
C-1
EXHIBIT D
[RESERVED]
D-1
EXHIBIT E
FORM OF MORTGAGE NOTE
E-1
EXHIBIT F
FORM OF MORTGAGE
F-1
EXHIBIT G
TRANSFER AFFIDAVITS
G-1
EXHIBIT H
LETTER OF REPRESENTATIONS
H-1
EXHIBIT I
FORM OF REQUEST FOR RELEASE FOR DOCUMENTS
I-1
EXHIBIT J
FORM OF CERTIFICATE INSURANCE POLICY
J-1
EXHIBIT K
FORM OF CUSTODIAL AGREEMENT
K-1
EXHIBIT L
DELINQUENCY AND LOSS INFORMATION
L-1
EXHIBIT M
FORM OF TRANSFEROR CERTIFICATE
M-1
EXHIBIT N-1
FORM OF INVESTMENT LETTER (NON-RULE 144A)
N-1-1
EXHIBIT N-2
FORM OF RULE 144A LETTER
N-2-1
EXHIBIT O
FORM OF INITIAL CERTIFICATION
O-1
EXHIBIT P
FORM OF FINAL CERTIFICATION
P-1
EXHIBIT Q
[RESERVED]
Q-1
EXHIBIT R
PREPAYMENT CHARGE SCHEDULE
R-1
EXHIBIT S
[RESERVED]
S-1
EXHIBIT T
FORM OF TRUSTEE CERTIFICATION TO THE DEPOSITOR PURSUANT
 

TO SECTION 3.13(d)
T-1
EXHIBIT U
FORM OF SERVICER CERTIFICATION DEPOSITOR PURSUANT
 
 
DEPOSITOR PURSUANT TO SECTION 3.13(e)
U-1

 
 







     

--------------------------------------------------------------------------------








This Pooling and Servicing Agreement, dated as of June 1, 2004, among Delta
Funding Corporation, as Seller (the “Seller”), Renaissance Mortgage Acceptance
Corp., as Depositor, Ocwen Federal Bank FSB as Servicer (the “Servicer”) and
Wells Fargo Bank, National Association, as Trustee (the “Trustee”).


W I T N E S S E T H T H A T:


In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:


ARTICLE I
Definitions


Section 1.01. Definitions. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the meanings
specified in this Article.


1933 Act: As defined in Section 3.13 herein.


Accounts: Collectively, the Collection Account and the Distribution Account.


Adjusted REMIC II WAC: For any Interest Period, the product of (a) four, and
(b) the weighted average of the interest rates on the Class II-Q, Class II-AV-1,
Class II-AV-2, Class II-AV-3, Class II-AF-1, Class II-AF-2, Class II-AF-3, Class
II-AF-4, Class II-AF-5, Class II-AF-6, Class II-M-1, Class II-M-2, Class II-M-3,
Class II-M-4, Class II-M-5, Class II-M-6, Class II-M-7, Class II-M-8, Class
II-M-9, Class II-AV-Pool, Class II-AF-Pool and Class II-Sub-Pool Interests in
REMIC II determined for this purpose by first subjecting the rate payable on the
Class II-Q, Class II-AV-Pool, Class II-AF-Pool and Class II-Sub-Pool Interests
to a cap of zero, and subjecting the rate payable on each of the Class II-AV-1,
Class II-AV-2, Class II-AV-3, Class II-AF-1, Class II-AF-2, Class II-AF-3, Class
II-AF-4, Class II-AF-5, Class II-AF-6, Class II-M-1, Class II-M-2, Class II-M-3,
Class II-M-4, Class II-M-5, Class II-M-6, Class II-M-7, Class II-M-8 and Class
II-M-9 Interests to a cap that corresponds to the Certificate Rate (adjusted in
the case of the Class AV-1, Class AV-2, Class AV-3 and Class AF-1 Certificates
to reflect a 30/360 day-count convention) for the Corresponding Class of
Certificates(as described in Section 2.07) for such Interest Period.


Adjustable Rate Certificates: The Group I Certificates and the Class AF-1
Certificates.


Affiliate: With respect to any Person, any other Person controlling, controlled
by or under common control with such Person. For purposes of this definition,
“control” means the power to direct the management and policies of a Person,
directly or indirectly, whether through ownership of voting securities, by
contract or otherwise and “controlling” and “controlled” shall have meanings
correlative to the foregoing.


Aggregate Principal Amount: As to any Distribution Date, the sum of each Basic
Principal Amount.



    1  

--------------------------------------------------------------------------------

 

 
Agreement: This Pooling and Servicing Agreement and all amendments hereof and
supplements hereto.


Ancillary Income: All income derived from the Mortgage Loans, other than
Servicing Fees, including but not limited to, late charges, fees received with
respect to checks or bank drafts returned by the related bank for non-sufficient
funds, assumption fees, optional insurance administrative fees and all other
incidental fees and charges, including investment income on the Collection
Account and any interest due and actually received from the related Mortgagor
that accrued during the portion of the Prepayment Period that is in the same
calendar month as the Distribution Date with respect to such Mortgage Loan in
connection with such Principal Prepayments in full. Ancillary Income does not
include any Prepayment Charges.


Applied Realized Loss Amounts: As to any Distribution Date, an amount equal to
the excess, if any, of (i) the aggregate of the Class Principal Balances of the
Offered Certificates, after giving effect to all distributions on such
Distribution Date over (ii) the Pool Balance as of the last day of the related
Due Period.


Appraised Value: The appraised value of the Mortgaged Property based upon the
appraisal made by or for the originator at the time of the origination of the
related Mortgage Loan.


Approved Servicer: For purposes of Sections 3.01(b), 7.04 and 8.02 hereof, any
established housing and home finance institution, bank or other mortgage loan or
home equity loan servicer, that meets each of the following requirements:


1.   An Approved Servicer shall be reasonably acceptable to each of the Seller,
the Depositor and the Trustee;


2.   An Approved Servicer shall be either (a) an affiliate of Wells Fargo Bank,
National Association that services mortgage loans similar to the Mortgage Loans,
(b) if at the relevant time, the Class Principal Balance of the Insured
Certificates is more than 50% of the aggregate Class Principal Balance of all
the Certificates, the Person approved by Holders of Certificates evidencing at
least 51% of the Voting Rights in the Trust, or (c) if at the relevant time, the
Class Principal Balance of the Insured Certificates is 50% or less of the
aggregate Class Principal Balance of all the Certificates, a Person who has a
rating of at least “Above Average” by S&P and either a rating of at least “RPS2”
by Fitch or a rating of at least “SQ2” by Moody’s;


3.   Each Rating Agency shall have delivered a letter to the Trustee (such
letter not to be an expense of the Trustee) prior to the appointment of the
Approved Servicer stating that the proposed appointment of such Approved
Servicer as Servicer hereunder will not result in the reduction or withdrawal of
the then current ratings of the Offered Certificates, without regard to the
existence of the Certificate Insurance Policy; and


4.   An Approved Servicer shall have a net worth of not less than $25,000,000.





    2  

--------------------------------------------------------------------------------

 

 
Assignment of Mortgage: With respect to any Mortgage, an assignment, notice of
transfer or equivalent instrument, in recordable form, sufficient under the laws
of the jurisdiction in which the related Mortgaged Property is located to
reflect the sale of the Mortgage to the Trustee.


Authorized Newspaper: A newspaper of general circulation in the Borough of
Manhattan, The City of New York, printed in the English language and customarily
published on each Business Day, whether or not published on Saturdays, Sundays
and holidays.


Available Funds: As to any Distribution Date, the sum, without duplication, of
the following amounts with respect to the Mortgage Loans: (i) scheduled payments
of principal and interest on the Mortgage Loans due during the related Due
Period and received by the Servicer (net of amounts representing the Servicing
Fee with respect to each Mortgage Loan and reimbursement for Monthly Advances
and Servicing Advances and other amounts reimbursable to the Seller, the
Depositor, the Servicer and the Trustee pursuant to Sections 7.03, 3.01(g),
8.01(b) (with respect to Servicing Transfer Costs) and 9.05 (with respect to
reasonable indemnification amounts), as applicable); (ii) Net Liquidation
Proceeds, Insurance Proceeds and any Recoveries with respect to the Mortgage
Loans and unscheduled payments of principal and interest on the Mortgage Loans
received by the Servicer during the related Prepayment Period (net of amounts
representing the Servicing Fee and any Ancillary Income with respect to each
Mortgage Loan and reimbursement for Monthly Advances and Servicing Advances);
(iii) the Purchase Price for repurchased Defective Mortgage Loans and any
related Substitution Adjustment Amounts; (iv) payments from the Servicer in
connection with (a) Monthly Advances and (b) Compensating Interest; (v) payments
from DFC in connection with the termination of the Trust with respect to the
Mortgage Loans as provided in this Agreement; and (vi) on the initial
Distribution Date, the Initial Cash Deposit.


Balloon Loan: Any Mortgage Loan that provided on the date of origination for
scheduled monthly payments in level amounts substantially lower than the amount
of the final scheduled payment.


Basic Principal Amount: As to any Distribution Date and Loan Group, an amount
equal to the sum of the following amounts (without duplication) with respect to
the Mortgage Loans in that Loan Group: (i) each scheduled payment of principal
on a Mortgage Loan due during such Due Period and received by the Servicer on or
prior to the related Determination Date; (ii) any Net Liquidation Proceeds
allocable to principal, any Recoveries and all full and partial principal
prepayments received by the Servicer during the related Prepayment Period; (iii)
the portion of the Purchase Price allocable to principal of all repurchased
Defective Mortgage Loans with respect to such Distribution Date; (iv) any
Substitution Adjustment allocable to principal received on or prior to the
previous Determination Date and not yet distributed; (v) any Monthly Advances
with respect to scheduled payments of principal due during the related Due
Period; and (vi) on the initial Distribution Date, the related Initial Cash
Deposit.


BIF: The Bank Insurance Fund, as from time to time constituted, created under
the Financial Institutions Reform, Recovery and Enhancement Act of 1989, or, if
at any time after the execution of this Agreement the Bank Insurance Fund is not
existing and performing duties now assigned to it, the body performing such
duties on such date.



    3  

--------------------------------------------------------------------------------

 

 
Blanket Mortgage: The mortgage or mortgages encumbering a Cooperative Property.


Book-Entry Certificate: Any Offered Certificate registered in the name of the
Depository or its nominee, ownership of which is reflected on the books of the
Depository or on the books of a Person maintaining an account with such
Depository (directly or as an indirect participant in accordance with the rules
of such Depository).


Business Day: Any day other than a Saturday, a Sunday or a day on which banking
institutions in New York City, the States of Florida and New Jersey or the city
in which the Corporate Trust Office of the Trustee or the executive office of
the Certificate Insurer is located are authorized or obligated by law or
executive order to close.


Certificate: Any Offered Certificate, Class P Certificate, Class BIO Certificate
or Residual Certificate.


Certificate Balance: As of any date of determination, the aggregate of the Class
Principal Balances of the Certificates.


Certificate Group: Either the Group I or the Group II Certificates.


Certificate Index: The rate for one month United States dollar deposits quoted
on Telerate Page 3750 as of 11:00 A.M., London time, on the second LIBOR
Business Day prior to the first day of any Interest Period relating to the
Adjustable Rate Certificates. “Telerate Page 3750” means the display designated
as page 3750 on Bridge Telerate Service (or such other page as may replace page
3750 on that service for the purpose of displaying London interbank offered
rates of major banks). If such rate does not appear on such page or such other
page as may replace that page on that service (or if such service is no longer
offered, such other service for displaying LIBOR or comparable rates as may be
reasonably selected by the Trustee after consultation with the Seller), the rate
will be the Reference Bank Rate. If no such quotations can be obtained and no
Reference Bank Rate is available, the Certificate Index will be the Certificate
Index applicable to the preceding Distribution Date. On the second LIBOR
Business Day immediately preceding each Distribution Date, the Trustee shall
determine the Certificate Index for the Interest Period commencing on such
Distribution Date and inform the Seller and the Servicer of such rate.


Certificate Insurance Policy: The Certificate Guaranty Insurance Policy (No.
51528-N), and all endorsements thereto dated the Closing Date, issued by the
Certificate Insurer for the benefit of the Holders of the Insured Certificates,
a copy of which is attached hereto as Exhibit J.


Certificate Insurer: Financial Security Assurance Inc., a monoline insurance
company organized and created under the laws of the State of New York, or any
successor thereto.


Certificate Insurer Default: One of the following events shall have occurred and
be continuing:


1.   the Certificate Insurer fails to make a payment required under the
Certificate Insurance Policy in accordance with its terms;



    4  

--------------------------------------------------------------------------------

 

 
2.   the Certificate Insurer (A) files any petition or commences any case or
proceeding under any provision or chapter of the United States Bankruptcy Code
or any other similar federal or state law relating to insolvency, bankruptcy,
rehabilitation, liquidation or reorganization, (B) makes a general assignment
for the benefit of its creditors or (C) has an order for relief entered against
it under the United States Bankruptcy Code or any other similar federal or state
law relating to insolvency, bankruptcy, rehabilitation, liquidation or
reorganization which is final and nonappealable; or


3.   a court of competent jurisdiction, the New York Department of Insurance or
other competent regulatory authority enters a final and nonappealable order,
judgment or decree (1) appointing a custodian, trustee, agent or receiver for
the Certificate Insurer or for all or any material portion of its property or
(2) authorizing the taking of possession by a custodian, trustee, agent or
receiver of the Certificate Insurer (or the taking of possession of all or any
material portion of the property of the Certificate Insurer).
 
Certificate Margin: As to any Adjustable Rate Certificate, the respective amount
set forth below:
 
Class
  Certificate Margin  
 
(1)
(2)
AV-1
0.160%
0.320%
AV-2
0.300%
0.600%
AV-3
0.480%
0.960%
AF-1
0.200%
0.400%

__________
(1)
   On or before the Optional Termination Date.
(2)
   After the Optional Termination Date.

Certificate Owner: The Person who is the beneficial owner of a Book-Entry
Certificate.


Certificate Rate: As to any Class of Certificates, the respective per annum rate
set forth or described below:
 
Class
Certificate Rate
 
 
AV-1
(1)
AV-2
(1)
AV-3
(1)
AF-1
(1)
AF-2
3.902% (2)
AF-3
4.464% (2)
AF-4
5.392% (2)
AF-5
6.058% (2)
AF-6
5.396% (2)
M-1
5.914% (2)




    5  

--------------------------------------------------------------------------------

 

 
M-2
6.011% (2)
M-3
6.110% (2)
M-4
6.308% (2)
M-5
6.455% (2)
M-6
6.450% (2)
M-7
6.450% (2)
M-8
6.450% (2)
M-9
6.450% (2)
BIO
(3)
P
0%
R-1
0%
R-2
0%
R-3
0%
__________
 
(1)  As to any Distribution Date, the lesser of (i) the Certificate Index plus
the applicable Certificate Margin and (ii) the related Net Rate Cap.
(2)  As to (i) any Distribution Date before the Optional Termination Date, the
lesser of (a) the fixed rate of interest shown above and (b) the related Net
Rate Cap and (ii) any Distribution Date after the Optional Termination Date, the
lesser of (a) the sum of the fixed interest rate shown above and 0.50% and (b)
the related Net Rate Cap.
(3)  Calculated as provided in the definition of “Class BIO Certificate Rate.”


                Certificate Register and Certificate Registrar: The register
maintained and the registrar appointed pursuant to Section 6.02.


Certificateholder or Holder: The Person in whose name a Certificate is
registered in the Certificate Register, except that, solely for the purpose of
giving any consent, direction, waiver or request pursuant to this Agreement, (x)
any Offered Certificate registered in the name of the Seller or the Depositor or
any Person known to a Responsible Officer to be an Affiliate of the Seller or
the Depositor and (y) any Offered Certificate for which the Seller or the
Depositor or any Person known to a Responsible Officer to be an Affiliate of the
Seller or the Depositor is the Certificate Owner or Holder shall be deemed not
to be outstanding (unless to the knowledge of a Responsible Officer (i) the
Seller or such Affiliate is acting as trustee or nominee for a Person who is not
an Affiliate of such Seller or the Depositor and who makes the voting decision
with respect to such Offered Certificates or (ii) the Seller or the Depositor or
such Affiliate is the Certificate Owner or Holder of all the Certificates of a
Class, but only with respect to the Class as to which the Seller or the
Depositor or such Affiliate owns all the Certificates) and the Percentage
Interest evidenced thereby shall not be taken into account in determining
whether the requisite amount of Percentage Interests necessary to effect any
such consent, direction, waiver or request has been obtained.


Certification: As defined in Section 3.13 herein.


Civil Relief Act: The Servicemembers Civil Relief Act and similar state laws.



    6  

--------------------------------------------------------------------------------

 

 
Civil Relief Act Interest Shortfall: With respect to any Distribution Date, for
any Mortgage Loan as to which there has been a reduction in the amount of
interest collectible thereon for the most recently ended Due Period as a result
of the application of the Civil Relief Act, the amount by which (i) interest
collectible on such Mortgage Loan during such Due Period is less than (ii) one
month’s interest on the Principal Balance of such Mortgage Loan at the Loan Rate
for such Mortgage Loan before giving effect to the application of the Civil
Relief Act.


Class: All Certificates having the same designation.


Class AF-1 Certificate: Any Certificate executed and authenticated by the
Trustee substantially in the form attached hereto as Exhibit A and designated as
a Class AF-1 Certificate pursuant to Section 6.01.


Class AF-2 Certificate: Any Certificate executed and authenticated by the
Trustee substantially in the form attached hereto as Exhibit A and designated as
a Class AF-2 Certificate pursuant to Section 6.01.


Class AF-3 Certificate: Any Certificate executed and authenticated by the
Trustee substantially in the form attached hereto as Exhibit A and designated as
a Class AF-3 Certificate pursuant to Section 6.01.


Class AF-4 Certificate: Any Certificate executed and authenticated by the
Trustee substantially in the form attached hereto as Exhibit A and designated as
a Class AF-4 Certificate pursuant to Section 6.01.


Class AF-5 Certificate: Any Certificate executed and authenticated by the
Trustee substantially in the form attached hereto as Exhibit A and designated as
a Class AF-5 Certificate pursuant to Section 6.01.


Class AF-6 Calculation Percentage: For any Distribution Date will be the
fraction, expressed as a percentage, the numerator of which is the Class
Principal Balance of the Class AF-6 Certificates, and the denominator of which
is the aggregate of the Class Principal Balances of the Group II Certificates,
in each case before giving effect to any distributions in reduction of the
Certificate Principal Balances of the Group II Certificates pursuant to Section
5.01 hereof.


Class AF-6 Certificate: Any Certificate executed and authenticated by the
Trustee substantially in the form attached hereto as Exhibit A and designated as
a Class AF-6 Certificate pursuant to Section 6.01.


Class AF-6 Lockout Distribution Amount: For any Distribution Date will be an
amount equal to the product of (1) the applicable Class AF-6 Lockout Percentage
for that Distribution Date, (2) the Class AF-6 Calculation Percentage and (3)
the Group II Principal Distribution Amount for that Distribution Date. In no
event shall the Class AF-6 Lockout Distribution Amount exceed the outstanding
Class Principal Balance of the Class AF-6 Certificates or the Group II Principal
Distribution Amount for such Distribution Date.


Class AF-6 Lockout Percentage: For each Distribution Date will be as follows:

    7  

--------------------------------------------------------------------------------

 

 
Distribution Date
Lockout Percentage
1 to 36
0%
37 to 60
45%
61 to 72
80%
73 to 84
100%
85 and thereafter
300%



 
Class AV-1 Certificate: Any Certificate executed and authenticated by the
Trustee substantially in the form attached hereto as Exhibit A and designated as
a Class AV-1 Certificate pursuant to Section 6.01.


Class AV-2 Certificate: Any Certificate executed and authenticated by the
Trustee substantially in the form attached hereto as Exhibit A and designated as
a Class AV-2 Certificate pursuant to Section 6.01.


Class AV-3 Certificate: Any Certificate executed and authenticated by the
Trustee substantially in the form attached hereto as Exhibit A and designated as
a Class AV-3 Certificate pursuant to Section 6.01.


Class BIO Certificate: Any Certificate executed and authenticated by the Trustee
substantially in the form attached hereto as Exhibit B-1 and designated as a
Class BIO Certificate pursuant to Section 6.01.


Class BIO Certificate Rate: For each Distribution Date (and the related Interest
Period) the Class BIO Certificate shall bear interest at a rate equal to the
excess of (i) the weighted average of the interest rates on the Class II-AV-1,
Class II-AV-2, Class II-AV-3, Class II-AF-1, Class II-AF-2, Class II-AF-3, Class
II-AF-4, Class II-AF-5, Class II-AF-6, Class II-M-1, Class II-M-2, Class II-M-3,
Class II-M-4, Class II-M-5, Class II-M-6, Class II-M-7, Class II-M-8, Class
II-M-9, Class II-AV-Pool, Class II-AF-Pool, Class II-Sub-Pool and Class II-Q
Interests, weighted on the basis of the principal balance of each such REMIC II
Interest, over (b) the Adjusted REMIC II WAC. For any Distribution Date,
interest that accrues on the Class BIO Interest shall be deferred to the extent
of any increase in the Overcollateralization Amount on such date. Such deferred
interest shall not itself bear interest.


Class BIO Distribution Amount: On any Distribution Date, the excess of (a) the
sum of (i) the Class BIO Initial Principal Balance and (ii) all interest accrued
on the Class BIO Notional Amount at the Class BIO Certificate Rate for the
Interest Period related to such Distribution Date and for all prior Interest
Periods, over (b) the sum of all amounts distributed on prior Distribution Dates
with respect to the Class BIO Certificate pursuant to Section 5.01(a)(iii)(24)
and (26) hereof.


Class BIO Notional Amount: On any Distribution Date, an amount equal to the
aggregate of the principal balances of the Class II-AV-1, Class II-AV-2, Class
II-AV-3, Class II-AF-1, Class II-AF-2, Class II-AF-3, Class II-AF-4, Class
II-AF-5, Class II-AF-6, Class II-M-1, Class II-M-2, Class II-M-3, Class II-M-4,
Class II-M-5, Class II-M-6, Class II-M-7, Class II-M-8, Class II-M-9, Class
II-AV-Pool, Class II-AF-Pool, Class II-Sub-Pool and Class II-Q Interests for
such Distribution Date, determined before taking into account distributions on
such Distribution Date (i.e., the Pool Balance as of the first day of the
related Due Period).



    8  

--------------------------------------------------------------------------------

 

 
Class BIO Initial Principal Balance: An amount equal to the initial
Overcollateralization Amount as of the Closing Date. The Class BIO Certificates
shall not accrue interest on this balance, but instead, will accrue interest on
the Class BIO Notional Amount.


Class Interest Carryover Shortfall: As to any Class of Regular Certificates and
any Distribution Date, an amount equal to the sum of (i) the excess of the
related Class Monthly Interest Amount for the preceding Distribution Date and
any Outstanding Class Interest Carryover Shortfall with respect to such Class on
such preceding Distribution Date, over the amount in respect of interest that is
actually distributed to the Holders of such Class on such preceding Distribution
Date plus (ii) one month’s interest on such excess, to the extent permitted by
law, at the related Certificate Rate.


Class Interest Distribution: As to any Class of Regular Certificates and
Distribution Date, an amount equal to the sum of (a) the related Class Monthly
Interest Amount and (b) any Class Interest Carryover Shortfall for such Class of
Certificates for such Distribution Date.


Class M-1 Certificate: Any Certificate executed and authenticated by the Trustee
substantially in the form attached hereto as Exhibit A and designated as a Class
M-1 Certificate pursuant to Section 6.01.


Class M-1 Principal Distribution Amount: As to any Distribution Date on or after
the Stepdown Date, (x) 100% of the Principal Distribution Amount if the
aggregate Class Principal Balance of the Senior Certificates has been reduced to
zero and a Delinquency Event exists, or (y) if any Senior Certificates are
outstanding and a Delinquency Event is not in effect: the excess of (1) the sum
of (A) the aggregate Class Principal Balance of the Senior Certificates (after
giving effect to distributions of the Senior Principal Distribution Amount for
such Distribution Date) and (B) the Class Principal Balance of the Class M-1
Certificates immediately prior to such Distribution Date over (2) the lesser of
(A) 76.00% of the Pool Balance as of the last day of the related Due Period,
minus the Subordination Required Overcollateralization Amount for that
Distribution Date and (B) the Pool Balance as of the last day of the related Due
Period minus the OC Floor.


Class M-2 Certificate: Any Certificate executed and authenticated by the Trustee
substantially in the form attached hereto as Exhibit A and designated a Class
M-2 Certificate pursuant to Section 6.01.


Class M-2 Principal Distribution Amount: As to any Distribution Date on or after
the Stepdown Date, (x) 100% of the Principal Distribution Amount if the
aggregate Class Principal Balances of the Senior and Class M-1 Certificates have
been reduced to zero and a Delinquency Event exists, or (y) if the Senior and
Class M-1 Certificates are outstanding and a Delinquency Event is not in effect:
the excess of (1) the sum of (A) the aggregate Class Principal Balance of the
Senior Certificates (after giving effect to distributions of the Senior
Principal Distribution Amount for such Distribution Date), (B) the Class
Principal Balance of the Class M-1 Certificates (after giving effect to
distribution of the Class M-1 Principal Distribution Amount for such
Distribution Date) and (C) the Class Principal Balance of the Class M-2
Certificates immediately prior to such Distribution Date over (2) the lesser of
(A) 81.50% of the Pool Balance as of the last day of the related Due Period,
minus the Subordination Required Overcollateralization Amount for that
Distribution Date and (B) the Pool Balance as of the last day of the related Due
Period minus the OC Floor.



    9  

--------------------------------------------------------------------------------

 

 
Class M-3 Certificate: Any Certificate executed and authenticated by the Trustee
substantially in the form attached hereto as Exhibit A and designated a Class
M-3 Certificate pursuant to Section 6.01.


Class M-3 Principal Distribution Amount: As to any Distribution Date on or after
the Stepdown Date, (x) 100% of the Principal Distribution Amount if the
aggregate Class Principal Balances of the Senior, Class M-1 and Class M-2
Certificates have been reduced to zero and a Delinquency Event exists, or (y) if
the Senior, Class M-1 and Class M-2 Certificates are outstanding and a
Delinquency Event is not in effect: the excess of (1) the sum of (A) the
aggregate Class Principal Balance of the Senior Certificates (after giving
effect to distributions of the Senior Principal Distribution Amount for such
Distribution Date), (B) the Class Principal Balance of the Class M-1
Certificates (after giving effect to distribution of the Class M-1 Principal
Distribution Amount for such Distribution Date), (C) the Class Principal Balance
of the Class M-2 Certificates (after giving effect to distribution of the Class
M-2 Principal Distribution Amount for such Distribution Date) and (D) the Class
Principal Balance of the Class M-3 Certificates immediately prior to such
Distribution Date over (2) the lesser of (A) 84.50% of the Pool Balance as of
the last day of the related Due Period, minus the Subordination Required
Overcollateralization Amount for that Distribution Date and (B) the Pool Balance
as of the last day of the related Due Period minus the OC Floor.


Class M-4 Certificate: Any Certificate executed and authenticated by the Trustee
substantially in the form attached hereto as Exhibit A and designated a Class
M-4 Certificate pursuant to Section 6.01.


Class M-4 Principal Distribution Amount: As to any Distribution Date on or after
the Stepdown Date, (x) 100% of the Principal Distribution Amount if the
aggregate Class Principal Balances of the Senior, Class M-1, Class M-2 and Class
M-3 Certificates have been reduced to zero and a Delinquency Event exists, or
(y) if the Senior, Class M-1, Class M-2 and Class M-3 Certificates are
outstanding and a Delinquency Event is not in effect: the excess of (1) the sum
of (A) the aggregate Class Principal Balance of the Senior Certificates (after
giving effect to distributions of the Senior Principal Distribution Amount for
such Distribution Date), (B) the Class Principal Balance of the Class M-1
Certificates (after giving effect to distribution of the Class M-1 Principal
Distribution Amount for such Distribution Date), (C) the Class Principal Balance
of the Class M-2 Certificates (after giving effect to distribution of the Class
M-2 Principal Distribution Amount for such Distribution Date), (D) the Class
Principal Balance of the Class M-3 Certificates (after giving effect to
distribution of the Class M-3 Principal Distribution Amount for such
Distribution Date) and (E) the Class Principal Balance of the Class M-4
Certificates immediately prior to such Distribution Date over (2) the lesser of
(A) 88.00% of the Pool Balance as of the last day of the related Due Period,
minus the Subordination Required Overcollateralization Amount for that
Distribution Date and (B) the Pool Balance as of the last day of the related Due
Period minus the OC Floor.



    10  

--------------------------------------------------------------------------------

 

 
Class M-5 Certificate: Any Certificate executed and authenticated by the Trustee
substantially in the form attached hereto as Exhibit A and designated a Class
M-5 Certificate pursuant to Section 6.01.


Class M-5 Principal Distribution Amount: As to any Distribution Date on or after
the Stepdown Date, (x) 100% of the Principal Distribution Amount if the
aggregate Class Principal Balances of the Senior, Class M-1, Class M-2, Class
M-3 and Class M-4 Certificates have been reduced to zero and a Delinquency Event
exists, or (y) if the Senior, Class M-1, Class M-2, Class M-3 and Class M-4
Certificates are outstanding and a Delinquency Event is not in effect: the
excess of (1) the sum of (A) the aggregate Class Principal Balance of the Senior
Certificates (after giving effect to distributions of the Senior Principal
Distribution Amount for such Distribution Date), (B) the Class Principal Balance
of the Class M-1 Certificates (after giving effect to distribution of the Class
M-1 Principal Distribution Amount for such Distribution Date), (C) the Class
Principal Balance of the Class M-2 Certificates (after giving effect to
distribution of the Class M-2 Principal Distribution Amount for such
Distribution Date), (D) the Class Principal Balance of the Class M-3
Certificates (after giving effect to distribution of the Class M-3 Principal
Distribution Amount for such Distribution Date), (E) the Class Principal Balance
of the Class M-4 Certificates (after giving effect to distribution of the Class
M-4 Principal Distribution Amount for such Distribution Date) and (F) the Class
Principal Balance of the Class M-5 Certificates immediately prior to such
Distribution Date over (2) the lesser of (A) 90.50% of the Pool Balance as of
the last day of the related Due Period, minus the Subordination Required
Overcollateralization Amount for that Distribution Date and (B) the Pool Balance
as of the last day of the related Due Period minus the OC Floor.


Class M-6 Certificate: Any Certificate executed and authenticated by the Trustee
substantially in the form attached hereto as Exhibit A and designated a Class
M-6 Certificate pursuant to Section 6.01.


Class M-6 Principal Distribution Amount: As to any Distribution Date on or after
the Stepdown Date, (x) 100% of the Principal Distribution Amount if the
aggregate Class Principal Balances of the Senior, Class M-1, Class M-2, Class
M-3, Class M-4 and Class M-5 Certificates have been reduced to zero and a
Delinquency Event exists, or (y) if the Senior, Class M-1, Class M-2, Class M-3,
Class M-4 and Class M-5 Certificates are outstanding and a Delinquency Event is
not in effect: the excess of (1) the sum of (A) the aggregate Class Principal
Balance of the Senior Certificates (after giving effect to distributions of the
Senior Principal Distribution Amount for such Distribution Date), (B) the Class
Principal Balance of the Class M-1 Certificates (after giving effect to
distribution of the Class M-1 Principal Distribution Amount for such
Distribution Date), (C) the Class Principal Balance of the Class M-2
Certificates (after giving effect to distribution of the Class M-2 Principal
Distribution Amount for such Distribution Date), (D) the Class Principal Balance
of the Class M-3 Certificates (after giving effect to distribution of the Class
M-3 Principal Distribution Amount for such Distribution Date), (E) the Class
Principal Balance of the Class M-4 Certificates (after giving effect to
distribution of the Class M-4 Principal Distribution Amount for such
Distribution Date), (F) the Class Principal Balance of the Class M-5
Certificates (after giving effect to distribution of the Class M-5 Principal
Distribution Amount for such Distribution Date) and (G) the Class Principal
Balance of the Class M-6 Certificates immediately prior to such Distribution
Date over (2) the lesser of (A) 93.50% of the Pool Balance as of the last day of
the related Due Period, minus the Subordination Required Overcollateralization
Amount for that Distribution Date and (B) the Pool Balance as of the last day of
the related Due Period minus the OC Floor.



    11  

--------------------------------------------------------------------------------

 

 
Class M-7 Certificate: Any Certificate executed and authenticated by the Trustee
substantially in the form attached hereto as Exhibit A and designated a Class
M-7 Certificate pursuant to Section 6.01.


Class M-7 Principal Distribution Amount: As to any Distribution Date on or after
the Stepdown Date, (x) 100% of the Principal Distribution Amount if the
aggregate Class Principal Balances of the Senior, Class M-1, Class M-2, Class
M-3, Class M-4, Class M-5 and Class M-6 Certificates have been reduced to zero
and a Delinquency Event exists, or (y) if the Senior, Class M-1, Class M-2,
Class M-3, Class M-4, Class M-5 and Class M-6 Certificates are outstanding and a
Delinquency Event is not in effect: the excess of (1) the sum of (A) the
aggregate Class Principal Balance of the Senior Certificates (after giving
effect to distributions of the Senior Principal Distribution Amount for such
Distribution Date), (B) the Class Principal Balance of the Class M-1
Certificates (after giving effect to distribution of the Class M-1 Principal
Distribution Amount for such Distribution Date), (C) the Class Principal Balance
of the Class M-2 Certificates (after giving effect to distribution of the Class
M-2 Principal Distribution Amount for such Distribution Date), (D) the Class
Principal Balance of the Class M-3 Certificates (after giving effect to
distribution of the Class M-3 Principal Distribution Amount for such
Distribution Date), (E) the Class Principal Balance of the Class M-4
Certificates (after giving effect to distribution of the Class M-4 Principal
Distribution Amount for such Distribution Date), (F) the Class Principal Balance
of the Class M-5 Certificates (after giving effect to distribution of the Class
M-5 Principal Distribution Amount for such Distribution Date), (G) the Class
Principal Balance of the Class M-6 Certificates (after giving effect to
distribution of the Class M-6 Principal Distribution Amount for such
Distribution Date) and (H) the Class Principal Balance of the Class M-7
Certificates immediately prior to such Distribution Date over (2) the lesser of
(A) 95.50% of the Pool Balance as of the last day of the related Due Period,
minus the Subordination Required Overcollateralization Amount for that
Distribution Date and (B) the Pool Balance as of the last day of the related Due
Period minus the OC Floor.


Class M-8 Certificate: Any Certificate executed and authenticated by the Trustee
substantially in the form attached hereto as Exhibit A and designated a Class
M-8 Certificate pursuant to Section 6.01.


Class M-8 Principal Distribution Amount: As to any Distribution Date on or after
the Stepdown Date, (x) 100% of the Principal Distribution Amount if the
aggregate Class Principal Balances of the Senior, Class M-1, Class M-2, Class
M-3, Class M-4, Class M-5, Class M-6 and Class M-7 Certificates have been
reduced to zero and a Delinquency Event exists, or (y) if the Senior, Class M-1,
Class M-2, Class M-3, Class M-4, Class M-5, Class M-6 and Class M-7 Certificates
are outstanding and a Delinquency Event is not in effect: the excess of (1) the
sum of (A) the aggregate Class Principal Balance of the Senior Certificates
(after giving effect to distributions of the Senior Principal Distribution
Amount for such Distribution Date), (B) the Class Principal Balance of the Class
M-1 Certificates (after giving effect to distribution of the Class M-1 Principal
Distribution Amount for such Distribution Date), (C) the Class Principal Balance
of the Class M-2 Certificates (after giving effect to distribution of the Class
M-2 Principal Distribution Amount for such Distribution Date), (D) the Class
Principal Balance of the Class M-3 Certificates (after giving effect to
distribution of the Class M-3 Principal Distribution Amount for such
 
 

    12  

--------------------------------------------------------------------------------

 

 
Distribution Date), (E) the Class Principal Balance of the Class M-4
Certificates (after giving effect to distribution of the Class M-4 Principal
Distribution Amount for such Distribution Date), (F) the Class Principal Balance
of the Class M-5 Certificates (after giving effect to distribution of the Class
M-5 Principal Distribution Amount for such Distribution Date), (G) the Class
Principal Balance of the Class M-6 Certificates (after giving effect to
distribution of the Class M-6 Principal Distribution Amount for such
Distribution Date), (H) the Class Principal Balance of the Class M-7
Certificates (after giving effect to distribution of the Class M-7 Principal
Distribution Amount) and (I) the Class Principal Balance of the Class M-8
Certificates immediately prior to such Distribution Date over (2) the lesser of
(A) 97.80% of the Pool Balance as of the last day of the related Due Period,
minus the Subordination Required Overcollateralization Amount for that
Distribution Date and (B) the Pool Balance as of the last day of the related Due
Period minus the OC Floor.


Class M-9 Certificate: Any Certificate executed and authenticated by the Trustee
substantially in the form attached hereto as Exhibit A and designated a Class
M-9 Certificate pursuant to Section 6.01.


Class M-9 Principal Distribution Amount: As to any Distribution Date on or after
the Stepdown Date, (x) 100% of the Principal Distribution Amount if the
aggregate Class Principal Balances of the Senior, Class M-1, Class M-2, Class
M-3, Class M-4, Class M-5, Class M-6, Class M-7 and Class M-8 Certificates have
been reduced to zero and a Delinquency Event exists, or (y) if the Senior, Class
M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class M-7 and Class
M-8 Certificates are outstanding and a Delinquency Event is not in effect: the
excess of (1) the sum of (A) the aggregate Class Principal Balance of the Senior
Certificates (after giving effect to distributions of the Senior Principal
Distribution Amount for such Distribution Date), (B) the Class Principal Balance
of the Class M-1 Certificates (after giving effect to distribution of the Class
M-1 Principal Distribution Amount for such Distribution Date), (C) the Class
Principal Balance of the Class M-2 Certificates (after giving effect to
distribution of the Class M-2 Principal Distribution Amount for such
Distribution Date), (D) the Class Principal Balance of the Class M-3
Certificates (after giving effect to distribution of the Class M-3 Principal
Distribution Amount for such Distribution Date), (E) the Class Principal Balance
of the Class M-4 Certificates (after giving effect to distribution of the Class
M-4 Principal Distribution Amount for such Distribution Date), (F) the Class
Principal Balance of the Class M-5 Certificates (after giving effect to
distribution of the Class M-5 Principal Distribution Amount for such
Distribution Date), (G) the Class Principal Balance of the Class M-6
Certificates (after giving effect to distribution of the Class M-6 Principal
Distribution Amount for such Distribution Date), (H) the Class Principal Balance
of the Class M-7 Certificates (after giving effect to distribution of the Class
M-7 Principal Distribution Amount), (I) the Class Principal Balance of the Class
M-8 Certificates (after giving effect to distribution of the Class M-8 Principal
Distribution Amount) and (J) the Class Principal Balance of the Class M-9
Certificates immediately prior to such Distribution Date over (2) the lesser of
(A) 100.00% of the Pool Balance as of the last day of the related Due Period,
minus the Subordination Required Overcollateralization Amount for that
Distribution Date and (B) the Pool Balance as of the last day of the related Due
Period minus the OC Floor.



    13  

--------------------------------------------------------------------------------

 

 
Class Monthly Interest Amount: As to any Distribution Date and Class of Regular
Certificates, interest (i) for the related Interest Period at the related
Certificate Rate on the related Class Principal Balance immediately prior to
that Distribution Date minus (ii) such Class’ pro rata portion of any Civil
Relief Act Interest Shortfall during the related Due Period based on the amount
of interest to which each such Class would otherwise be entitled in the absence
of such shortfall.


Class P Certificate: Any Certificate executed and authenticated by the Trustee
substantially in the form attached hereto as Exhibit B-3 and designated as a
Class P Certificate pursuant to Section 6.01.


Class Principal Balance: As of any date of determination and Class of
Certificates the Original Class Principal Balance for such Class reduced by the
sum of all amounts previously distributed to the Certificateholders of such
Class in respect of principal from the related Principal Distribution Amount on
all previous Distribution Dates and, in the case of any Class of Subordinate
Certificates, reduced by any Applied Realized Loss Amounts allocated to such
Class on prior Distribution Dates.


Class Principal Carryover Shortfall: As to any Class of Subordinate Certificates
and any Distribution Date, the excess, if any, of (i) the sum of (x) the amount
of the reduction in the Class Principal Balance of that Class of Subordinate
Certificates on such Distribution Date and (y) the amount of such reductions
contemplated by clause (x) above on prior Distribution Dates over (ii) the
amount distributed in respect of such reductions of principal thereof on prior
Distribution Dates.


Class R-1 Certificate: Any Certificate designated as such and executed and
authenticated by the Trustee substantially in the form set forth in Exhibit B-2.


Class R-2 Certificate: Any Certificate designated as such and executed and
authenticated by the Trustee substantially in the form attached hereto as
Exhibit B-2.


Class R-3 Certificate: Any Certificate designated as such and executed and
authenticated by the Trustee substantially in the form attached hereto as
Exhibit B-2.


Class R Certificateholder: The Holder of a Residual Certificate.


Clean-Up Call: As defined in Section 10.01(a).


Closing Date: June 29, 2004.


Code: The Internal Revenue Code of 1986, as the same may be amended from time to
time (or any successor statute thereto).


Collection Account: The custodial account or accounts created and maintained for
the benefit of the Certificateholders pursuant to Section 3.02(b). The
Collection Account shall be an Eligible Account.



    14  

--------------------------------------------------------------------------------

 

 
Combined Loan-to-Value Ratio or CLTV: With respect to any Mortgage Loan that is
not secured by a first priority lien on the Mortgaged Property, the sum of the
original principal balance of such Mortgage Loan and the outstanding principal
balance of the related First Lien, if any, as of the date of origination of the
Mortgage Loan, divided by the Appraised Value.


Compensating Interest: As to any Distribution Date, the amount calculated
pursuant to Section 5.02.


Cooperative Corporation: The entity that holds title (fee or an acceptable
leasehold estate) to the real property and improvements constituting the
Cooperative Property and which governs the Cooperative Property, which
Cooperative Corporation must qualify as a Cooperative Housing Corporation under
Section 216 of the Code.


Cooperative Loan: Any Mortgage Loan secured by Cooperative Shares and a
Proprietary Lease.


Cooperative Property: The real property and improvements owned by the
Cooperative Corporation, including the allocation of individual dwelling units
to the holders of the Cooperative Shares of the Cooperative Corporation.


Cooperative Shares: Shares issued by a Cooperative Corporation.


Cooperative Unit: A single-family dwelling located in a Cooperative Property.


Corporate Trust Office: The designated offices of the Trustee at which at any
particular time its corporate trust business with respect to this Agreement
shall be administered, which offices at the date of the execution of this
Agreement are located for Certificate transfer purposes at: Wells Fargo Center,
Sixth Street and Marquette Avenue, Minneapolis, Minnesota 55479-0113, Attention:
Corporate Trust Services - Renaissance HEL Trust 2004-2 and for all other
purposes at: P.O. Box 98, Columbia, Maryland 21046, Attention: Corporate Trust
Services - Renaissance HEL Trust 2004-2 or in the case of overnight deliveries,
9062 Old Annapolis Road, Columbia, Maryland 21045, Attention: Corporate Trust
Services - Renaissance HEL Trust 2004-2 and which are the respective addresses
to which notices to and correspondence with the Trustee should be directed.


Cumulative Loss Event: For any Distribution Date in the applicable period below,
if Cumulative Net Losses exceed the applicable percentage set forth below for
the related Distribution Date:

    15  

--------------------------------------------------------------------------------

 

 
Number of
Distribution Dates
 
Percentages
 
 
37-48
2.50% for the first month plus an additional 1/12th of 1.50% for each month
thereafter
49-60
4.00% for the first month plus an additional 1/12th of 1.25% for each month
thereafter
61-72
5.25% for the first month plus an additional 1/12th of 1.00% for each month
thereafter
73 and thereafter
6.25%



Cumulative Net Losses: As of any date of determination, the aggregate of the
Liquidation Loan Losses incurred from the Cut-Off Date through the end of the
calendar month preceding such date of determination, expressed as a percentage
of the Cut-Off Date Pool Balance.


Curtailment: With respect to a Mortgage Loan, any payment of principal received
during a Due Period as part of a payment that is in excess of the amount of the
Monthly Payment due for such Due Period and which is not intended to satisfy the
Mortgage Loan in full or intended to cure a delinquency.


Custodial Agreement: Any Custodial Agreement, as amended and supplemented from
time to time, dated as of the date hereof, by and among the Trustee, the Seller,
the Servicer, and the Custodian substantially in the form set forth as Exhibit K
hereto.


Custodian: The Person acting as custodian under a Custodial Agreement from time
to time. As of the Closing Date, the initial Custodian shall be Wells Fargo
Bank, National Association.


Cut-Off Date: As to any Mortgage Loan, the later of (x) close of business on
June 1, 2004 and (y) date of origination of such Mortgage Loan.


Cut-Off Date Pool Balance: The sum of (i) the aggregate Cut-Off Date Principal
Balance of the Mortgage Loans (i.e., $519,998,385.28) and (ii) the Initial Cash
Deposit.


Cut-Off Date Principal Balance: With respect to any Mortgage Loan, the unpaid
principal balance thereof as of the related Cut-Off Date after giving effect to
payments of principal due on or before the Cut-Off Date (or as of the applicable
date of substitution with respect to an Eligible Substitute Mortgage Loan
pursuant to Section 2.02 or 2.04).


Defective Mortgage Loan: Any Mortgage Loan subject to repurchase or substitution
pursuant to Section 2.02 or 2.04.



    16  

--------------------------------------------------------------------------------

 

 
Deficiency Amount: With respect to any Distribution Date, the amount, if any, by
which the Guaranteed Distributions for such Distribution Date exceeds the
Available Funds for such Distribution Date that will be available to make
payment of the Guaranteed Distributions on such Distribution Date pursuant to
Section 5.01.


Definitive Certificates: As defined in Section 6.02©.


Delinquency Amount: As to any Distribution Date, the aggregate Principal Balance
of the Mortgage Loans that are any of the following: (a) 60 or more days
delinquent, (b) 60 or more days delinquent and in bankruptcy or foreclosure or
(c) REO Property, in each case, as of the last day of the preceding month.


Delinquency Event: A Delinquency Event shall be in effect on a Distribution
Date, if the Three Month Delinquency Rate exceeds 44.00% of the Senior
Enhancement Percentage for such Distribution Date.


Delta: Delta Funding Corporation, a New York corporation, or any successor
thereto.


Deposit Date: As to any Distribution Date, the Business Day preceding such
Distribution Date.


Depositor: Renaissance Mortgage Acceptance Corp., a Delaware corporation, or any
successor thereto.


Depository: The initial Depository shall be The Depository Trust Company, the
nominee of which is Cede & Co., as the registered Holder of the Regular
Certificates. The Depository shall at all times be a “clearing corporation” as
defined in Section 8-102(3) of the UCC of the State of New York.


Depository Participant: A broker, dealer, bank or other financial institution or
other Person for whom from time to time a Depository effects book-entry
transfers and pledges of securities deposited with the Depository.


Determination Date: With respect to any Distribution Date, the fourth Business
Day prior to such Distribution Date.


DFC: DFC Acceptance Corporation, a Delaware corporation and its successor and
assigns.


Distribution Account: The account established and maintained by the Trustee
pursuant to Section 5.04. The Distribution Account shall be an Eligible Account.


Distribution Date: The 25th day of each month, or, if such day is not a Business
Day, then the next Business Day, beginning on July 26, 2004.


Due Date: As to any Mortgage Loan, the day of the month on which the Monthly
Payment is due from the Mortgagor.



    17  

--------------------------------------------------------------------------------

 

 
Due Period: With respect to each Distribution Date, the period from and
including the second day of the month preceding the month in which such
Distribution Date occurs to and including the first day of the month of such
Distribution Date.


Electronic Ledger: The electronic master record of home equity mortgage loans
maintained by the Seller.


Eligible Account: A segregated account that is (i) maintained with a depository
institution whose debt obligations at the time of any deposit therein have the
highest short-term debt rating by the Rating Agencies and whose accounts are
insured to the maximum extent provided by either the Savings Association
Insurance Fund (“SAIF”) or the Bank Insurance Fund (“BIF”) of the Federal
Deposit Insurance Corporation and which has a minimum long-term unsecured debt
rating of “A” by S&P, “A2” by Moody’s and “A” from Fitch, and which is any of
(A) a federal savings and loan association duly organized, validly existing and
in good standing under the federal banking laws, (B) an institution duly
organized, validly existing and in good standing under the applicable banking
laws of any state, (C) a national banking association duly organized, validly
existing and in good standing under the federal banking laws, (D) a principal
subsidiary of a bank holding company; (ii) a segregated trust account maintained
with the corporate trust department of a federal or state chartered depository
institution or trust company, having capital and surplus of not less than
$50,000,000, acting in its fiduciary capacity; (iii) maintained at Wells Fargo
Bank, National Association, so long as its debt obligations at the time of any
deposit therein have a short-term debt rating of at least “A-1” for S&P, “P-1”
for Moody’s and “F-1” for Fitch; or (iv) otherwise acceptable to each Rating
Agency as evidenced by a letter from each Rating Agency to the Trustee, without
reduction or withdrawal of the then current ratings of the Certificates, without
giving effect to the Certificate Insurance Policy.


Eligible Investments: One or more of the following (excluding any callable
investments purchased at a premium):


(i)   direct obligations of, or obligations fully guaranteed as to timely
payment of principal and interest by, the United States or any agency or
instrumentality thereof, provided that such obligations are backed by the full
faith and credit of the United States;


(ii)   repurchase agreements on obligations specified in clause (i) maturing not
more than three (3) months from the date of acquisition thereof, provided that
the short-term unsecured debt obligations of the party agreeing to repurchase
such obligations are at the time rated by each Rating Agency in its highest
short-term rating category (which is “A-1+” for S&P, “P-1” for Moody’s and
“F-1+” for Fitch);





(iii)   certificates of deposit, time deposits and bankers’ acceptances of any
U.S. depository institution or trust company incorporated under the laws of the
United States or any state thereof and subject to supervision and examination by
federal and/or state banking authorities, provided that the unsecured short-term
debt obligations of such depository institution or trust company at the date of
acquisition thereof have been rated by S&P, Moody’s and Fitch in their
respective highest unsecured short-term debt rating category;




    18  

--------------------------------------------------------------------------------

 

 
(iv)   commercial paper (having original maturities of not more than ninety (90)
days) of any corporation incorporated under the laws of the United States or any
state thereof which on the date of acquisition has been rated by S&P, Moody’s
and Fitch in their respective highest short-term rating categories;





(v)   short term investment funds (“STIFS”) sponsored by any trust company or
national banking association incorporated under the laws of the United States or
any state thereof which on the date of acquisition has been rated by each Rating
Agency in their respective highest rating category of long term unsecured debt;





(vi)   interests in any money market fund which at the date of acquisition of
the interests in such fund including any such fund that is managed by the
Trustee or an Affiliate of the Trustee or for which the Trustee or an Affiliate
of the Trustee acts as advisor and throughout the time as the interest is held
in such fund has a rating of “AAA” by S&P, “Aaa” by Moody’s or “AAA” by Fitch;
and





(vii)   other obligations or securities that are acceptable to each Rating
Agency as an Eligible Investment hereunder and will not result in a reduction in
the then current rating of the Certificates, as evidenced by a letter to such
effect from such Rating Agency and with respect to which the Servicer has
received confirmation that, for tax purposes, the investment complies with the
last clause of this definition;



provided that no instrument described hereunder shall evidence either the right
to receive (a) only interest with respect to the obligations underlying such
instrument or (b) both principal and interest payments derived from obligations
underlying such instrument and the interest and principal payments with respect
to such instrument provide a yield to maturity at par greater than 120% of the
yield to maturity at par of the underlying obligations; provided, further, that
no instrument described hereunder may be purchased at a price greater than par
if such instrument may be prepaid or called at a price less than its purchase
price prior to its stated maturity; and provided further, that if S&P is rating
any of the Certificates, an instrument described hereunder shall be rated the
applicable rating of S&P set forth above.


Eligible Substitute Mortgage Loan: A Mortgage Loan substituted by the Seller for
a Defective Mortgage Loan which must, on the date of such substitution: (i) have
an outstanding Principal Balance after deducting all scheduled principal
payments due in the month of substitution (or in the case of a substitution of
more than one Mortgage Loan for a Defective Mortgage Loan, an aggregate
Principal Balance), not in excess of and not less than 95% of the Principal
Balance of the Defective Mortgage Loan; (ii) have a Loan Rate not less than the
Loan Rate of the Defective Mortgage Loan and not more than 1% in excess of the
Loan Rate of such Defective Mortgage Loan; (iii) if such Defective Mortgage Loan
is an adjustable-rate Mortgage Loan, have a Loan Rate based on the same Loan
Index with adjustments to such Loan Rate made on the same interval between
Interest Rate Adjustment Dates as that of the Defective Mortgage Loan and have a
Margin that is not less than the Margin of the Defective Mortgage Loan and not
more than one hundred (100) basis points higher than the Margin for the
Defective Mortgage Loan; (iv) have a Mortgage of the same or higher level of
priority as the Mortgage relating to the Defective Mortgage Loan at the time
such Mortgage was transferred to the Trust; (v) have a remaining term to
maturity not more than six (6)

    19  

--------------------------------------------------------------------------------

 

 
months earlier and not later than the remaining term to maturity of the
Defective Mortgage Loan; (vi) comply with each representation and warranty set
forth in Section 2.04 (deemed to be made as of the date of substitution); (vii)
have an original Combined Loan-to-Value Ratio not greater than that of the
Defective Mortgage Loan; (viii) if such Defective Mortgage Loan is an
adjustable-rate Mortgage Loan, have a Lifetime Rate Cap and a Periodic Rate Cap
no lower than the Lifetime Rate Cap and Periodic Rate Cap, respectively,
applicable to such Defective Mortgage Loan; (ix) have a credit risk not less
than the credit risk of the Defective Mortgage Loan; and (x) be of the same type
of Mortgaged Property as the Defective Mortgage Loan or a detached single family
residence. More than one Eligible Substitute Mortgage Loan may be substituted
for a Defective Mortgage Loan if such Eligible Substitute Mortgage Loans meet
the foregoing attributes in the aggregate.


ERISA: The Employee Retirement Income Security Act of 1974, as amended.


ERISA-Qualifying Underwriting: A best efforts or firm commitment underwriting or
private placement that meets the requirements of an Underwriter’s Exemption.


ERISA Restricted Certificate: The Class P, Class BIO and Class R Certificates
and any Certificate with a rating below the lowest applicable rating permitted
under the Underwriters’ Exemption.


Escrow Repair Loan: A Mortgage Loan as to which the Servicer holds a portion of
the proceeds in escrow pending repair of the related Mortgaged Property as
specified in the related Mortgage and Mortgage Note.


Event of Default: As defined in Section 8.01.


Excess Interest: As to any Distribution Date, the Available Funds remaining
after the application of payments pursuant to Section 5.01(a)(i), (ii) and
(iii)(1) through (13).


Excess Overcollateralization Amount: As to any Distribution Date, the lesser of
(i) the Aggregate Principal Amount for such Distribution Date and (ii) the
excess, if any, of (x) the Overcollateralization Amount (assuming 100% of the
Aggregate Principal Amount is distributed on the Offered Certificates) over (y)
the Required Overcollateralization Amount.


Exchange Act: As defined in Section 3.13 herein.


Expense Fee Rate: The sum of the Servicing Fee Rate and the Trustee Fee Rate.


Fannie Mae: Fannie Mae (formerly known as the Federal National Mortgage
Association).


FDIC: The Federal Deposit Insurance Corporation or any successor thereto.


Final Scheduled Distribution Date: As to any Class of Certificates, the
Distribution Date occurring in July 2034.


First Lien: With respect to any Mortgage Loan which is a second priority lien,
the mortgage loan relating to the corresponding Mortgaged Property having a
first priority lien.



    20  

--------------------------------------------------------------------------------

 

 
Fiscal Agent: As defined in the Certificate Insurance Policy.


Fitch: Fitch Ratings, or its successor in interest.


Fixed Rate Certificates: The Class AF-2, Class AF-3, Class AF-4, Class AF-5,
Class AF-6 and Subordinate Certificates.


Foreclosure Profits: With respect to a Liquidated Mortgage Loan, the amount, if
any, by which (i) the aggregate of its Net Liquidation Proceeds exceeds (ii) the
related Principal Balance (plus accrued and unpaid interest thereon at the
applicable Loan Rate from the date interest was last paid (or advanced and not
reimbursed) through the date of receipt of the final Liquidation Proceeds) of
such Liquidated Mortgage Loan immediately prior to the final recovery of its
Liquidation Proceeds.


Freddie Mac: Freddie Mac (also known as the Federal Home Loan Mortgage
Corporation).


GAAP: Generally accepted accounting principles as in effect from time to time,
consistently applied.


Group I Certificates: The Class AV-1, Class AV-2 and Class AV-3 Certificates.


Group I Net Rate Cap: For any Class of Group I Certificates and any Distribution
Date, the per annum rate equal to the product of (A) (i) the weighted average
Net Loan Rate of the Mortgage Loans in Loan Group I, expressed as a per annum
rate minus (ii) the Premium Percentage multiplied by a fraction (x) the
numerator of which is aggregate Class Principal Balances of the Class AV-2 and
Class AV-3 Certificates and (y) the denominator of which is the aggregate of the
Principal Balances of all the Mortgage Loans in Loan Group I as of the first day
of the related Prepayment Period and (B) a fraction, the numerator of which is
30 and the denominator of which is the actual number of days in the Interest
Period.


Group I Net Rate Cap Carryover: As to any Distribution Date and any Class of
Group I Certificates, the sum of (i) the excess, if any, of the related Class
Monthly Interest Amount, calculated at the applicable Certificate Rate (without
regard to the Group I Net Rate Cap), over the Class Monthly Interest Amount for
such Distribution Date, (ii) any excess described in clause (i) remaining unpaid
from prior Distribution Dates and (iii) interest on the amount in clause (ii)
for the related Interest Period calculated at the applicable Certificate Rate
(without regard to the Group I Net Rate Cap).


Group I Parity Amount: With respect to any Distribution Date, the greater of (i)
zero and (ii) the excess, if any, of (x) the aggregate of the Class Principal
Balances of the Group I Certificates immediately prior to that Distribution Date
over (y) the aggregate of the Principal Balances of all the Mortgage Loans in
Loan Group I as of the last day of the related Due Period.


Group I Principal Distribution Amount: With respect to any Distribution Date,
the lesser of (A) the greatest of (1) the product of (x) the Senior Principal
Distribution Amount for that Distribution Date and (y) a fraction, the numerator
of which is the excess of (i) the aggregate of the Principal Balances of all the
Mortgage Loans in Loan Group I as of the first day of the related Due Period,
over (ii) the aggregate of the

    21  

--------------------------------------------------------------------------------

 

 
Principal Balances of all the Mortgage Loans in Loan Group I as of the last day
of the related Due Period, and the denominator of which is the excess of (i) the
Pool Balance as of the first day of the related Due Period, over (ii) the Pool
Balance as of the last day of the related Due Period, and (2) the Group I Parity
Amount and (3) the excess of (i) the Senior Principal Distribution Amount for
that Distribution Date over (ii) the aggregate of the Class Principal Balances
of the Group II Certificates immediately prior to the applicable Distribution
Date and (B) the aggregate Class Principal Balances of the Group I Certificates
immediately prior to that Distribution Date.


Group II Certificates: The Class AF-1, Class AF-2, Class AF-3, Class AF-4, Class
AF-5 and Class AF-6 Certificates.


Group II Net Rate Cap: For any Class of Group II Certificates and any
Distribution Date, the per annum rate equal to (i) the weighted average Net Loan
Rate of the Mortgage Loans in Loan Group II, expressed as a per annum rate minus
(ii) the Premium Percentage multiplied by a fraction (x) the numerator of which
is aggregate Class Principal Balances of the Class AF-2, Class AF-3, Class AF-4,
Class AF-5 and Class AF-6 Certificates and (y) the denominator of which is the
aggregate of the Principal Balances of all the Mortgage Loans in Loan Group II
as of the first day of the related Prepayment Period, and with respect to the
Class AF-1 Certificates only, the resulting amount multiplied by a fraction, the
numerator of which is 30 and the denominator of which is the actual number of
days in the Interest Period.


Group II Net Rate Cap Carryover: As to any Distribution Date and any Class of
Group II Certificates, the sum of (i) the excess, if any, of the related Class
Monthly Interest Amount, calculated at the applicable Certificate Rate (without
regard to the Group II Net Rate Cap), over the Class Monthly Interest Amount for
such Distribution Date, (ii) any excess described in clause (i) remaining unpaid
from prior Distribution Dates and (iii) interest on the amount in clause (ii)
for the related Interest Period calculated at the applicable Certificate Rate
(without regard to the Group II Net Rate Cap).


Group II Principal Distribution Amount: With respect to any Distribution Date,
the excess of (i) the Senior Principal Distribution Amount for that Distribution
Date over (ii) the Group I Principal Distribution Amount for that Distribution
Date.


Group Subordinate Amount: With respect to each Loan Group and any Distribution
Date, is the excess of the aggregate of the Principal Balances of all the
Mortgage Loans in the related Loan Group as of the first day of the related Due
Period (adjusted for Principal Prepayments distributed on a prior Distribution
Date), over the aggregate Class Principal Balance of the Senior Certificates of
such Group immediately prior to such Distribution Date.


Guaranteed Distributions: For any Distribution Date and the Insured
Certificates, the sum of (x) the Class Monthly Interest Amount on the Insured
Certificates, plus (y) the Subordination Deficit, plus (z) without duplication
of clause (y), the outstanding Class Principal Balance of the Insured
Certificates on the Final Scheduled Distribution Date for the Insured
Certificates, after giving effect to distributions thereon on that Distribution
Date and any Subordination Deficits previously paid, determined in accordance
with the original terms of the Insured Certificates when issued and without
regard to any subsequent amendment or modification of the Insured Certificates
or this

    22  

--------------------------------------------------------------------------------

 

 
Agreement, except amendments or modifications to which the Certificate Insurer
has given its prior written consent. Guaranteed Distributions shall not include,
nor shall coverage be provided under the Certificate Insurance Policy in respect
of any taxes, withholding or other charges imposed by a governmental authority
due to, or in connection with, the payment of any Guaranteed Distributions to a
Holder. Guaranteed Distributions will not include, and the Certificate Insurance
Policy will not cover, any Civil Relief Act Shortfalls, any Prepayment Interest
Shortfalls to the extent not covered by Compensating Interest or any Net Rate
Cap Carryover amounts that may be incurred or that may be distributable to the
Insured Certificates.


High Cost Home Loan: A Mortgage Loan classified as (a) a “high cost” loan under
the Home Ownership and Equity Protection Act of 1994, (b) a “high cost,”
“threshold,” “covered,” “predatory” or similar loan under any other applicable
state, federal or local law (or a similarly classified loan using different
terminology under a law imposing heightened regulatory scrutiny or additional
legal liability for residential mortgage loans having high interest rates,
points and/or fees) or (c) a “High Cost Loan” or “Covered Loan” as defined in
the current S&P LEVELS® Glossary.


Initial Cash Deposit: An amount equal to $1,614.72 deposited by the Depositor on
the Closing Date into the Distribution Account for distribution by the Trustee
on the initial Distribution Date, $322.94 of which is related to Loan Group I
and $1,291.78 of which is related to Loan Group II.


Insurance Agreement: The Insurance Agreement, dated as of June 1, 2004, among
the Depositor, the Servicer, the Seller and the Certificate Insurer, including
any amendments and supplements thereto.


Insurance Proceeds: Proceeds paid by any insurer (other than the Certificate
Insurer) pursuant to any insurance policy covering a Mortgage Loan or Mortgaged
Property, or amounts required to be paid by the Servicer pursuant to Section
3.05, net of any component thereof (i) covering any expenses incurred by or on
behalf of the Servicer in connection with obtaining such proceeds, (ii) applied
to the restoration or repair of the related Mortgaged Property, (iii) released
to the Mortgagor in accordance with the Servicer’s normal servicing procedures
or (iv) required to be paid to any holder of a mortgage senior to such Mortgage
Loan.


Insured Certificates: The Class AV-2, Class AV-3, Class AF-2, Class AF-3, Class
AF-4, Class AF-5 and Class AF-6 Certificates.


Insured Payments: As to any Distribution Date, amounts actually paid under the
Certificate Insurance Policy.


Interest Period: With respect to the Adjustable Rate Certificates, the period
from the preceding Distribution Date (or in the case of the first Distribution
Date, from the Closing Date) through the day preceding the applicable
Distribution Date, calculated on the basis of a 360-day year and the actual
number of days in the applicable Interest Period. With respect to the Fixed Rate
Certificates, Class BIO Certificates and each REMIC II Regular Interest and any
Distribution Date, the calendar month preceding the month in which such
Distribution Date occurs, which such calendar month shall be deemed to have 30
days.



    23  

--------------------------------------------------------------------------------

 

 
Interest Rate Adjustment Date: With respect to each adjustable-rate Mortgage
Loan, the date or dates on which the Loan Rate is subject to adjustment in
accordance with the related Mortgage Note.


Interest Remittance Amount: As of any Distribution Date, the portion of
Available Funds that constitutes amounts in respect of interest.


LIBOR Business Day: Any day other than (i) a Saturday or a Sunday or (ii) a day
on which banking institutions in the State of New York or in the city of London,
England are required or authorized by law to be closed.


Lifetime Rate Cap: With respect to each adjustable-rate Mortgage Loan, the
maximum Loan Rate permitted over the life of such Mortgage Loan, as provided by
the terms of the related Mortgage Note.


Liquidated Mortgage Loan: As to any Distribution Date, a Mortgage Loan with
respect to which the Servicer has determined, in accordance with the servicing
procedures specified herein as of the end of the preceding related Prepayment
Period, that all Liquidation Proceeds which it expects to recover with respect
to such Mortgage Loan (including the disposition of the related REO Property)
have been received.


Liquidation Loan Losses: For each Liquidated Mortgage Loan the amount, if any,
by which the Principal Balance thereof plus accrued and unpaid interest thereon
is in excess of the Net Liquidation Proceeds realized with respect thereto.


Liquidation Proceeds: Proceeds (including Insurance Proceeds) received in
connection with the liquidation of any Mortgage Loan or related REO Property,
whether through trustee’s sale, foreclosure sale or otherwise, other than
Recoveries.


Loan Group: Either Loan Group I or Loan Group II.


Loan Group I: The Mortgage Loans identified on the Mortgage Loan Schedule as
being part of Loan Group I.


Loan Group II: The Mortgage Loans identified on the Mortgage Loan Schedule as
being part of Loan Group II.


Loan Index: With respect to each Interest Rate Adjustment Date for each
adjustable-rate Mortgage Loan that is identified on the Mortgage Loan Schedule
as having a LIBOR Loan Index, the average of the interbank offered rate for
six-month U.S. dollar denominated deposits in the London Market, as determined
according to the terms of the related Note.


Loan Rate: With respect to any Mortgage Loan as of any day, the per annum rate
of interest applicable under the related Mortgage Note to the calculation of
interest for such day on the Principal Balance.



    24  

--------------------------------------------------------------------------------

 

 
Maintenance: With respect to any Cooperative Unit, the rent paid by the
Mortgagor to the Cooperative Corporation pursuant to the Proprietary Lease.


Majority Certificateholder: The Holder or Holders of Certificates evidencing
Voting Rights in excess of 51% in the aggregate.


Margin: As to any adjustable-rate Mortgage Loan, the percentage set forth as the
“Margin” for such Mortgage Loan on the Mortgage Loan Schedule.


Master REMIC: REMIC I.


MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.


MERS Mortgage Loan: Any Mortgage Loan registered with MERS on the MERS System.


MERS ® System: The system of recording transfers of mortgages electronically
maintained by MERS.


MIN: The Mortgage Identification Number for any MERS Mortgage Loan.


MOM Loan: Any Mortgage Loan as to which MERS is acting as mortgagee, solely as
nominee for the originator of such Mortgage Loan and its successors and assigns.


Monthly Advance: An advance made by the Servicer pursuant to Section 3.15.


Monthly Payment: The scheduled monthly payment of principal and/or interest
required to be made by a Mortgagor on the related Mortgage Loan.


Moody’s: Moody’s Investors Service, Inc. or its successor in interest.


Mortgage: The mortgage, deed of trust or other instrument creating a first or
second lien on an estate in fee simple interest in real property securing a
Mortgage Loan.


Mortgage File: The mortgage documents listed in Section 2.01 pertaining to a
particular Mortgage Loan and any additional documents required to be added to
the Mortgage File pursuant to this Agreement.


Mortgage Loan Schedule: With respect to any date, the schedule of Mortgage Loans
constituting assets of the Trust, which on the Closing Date shall be the
schedule set forth herein as Exhibit C, which schedule sets forth as to each
Mortgage Loan: (i) the Cut-Off Date Principal Balance, (ii) the account number,
(iii) the original principal amount, (iv) the CLTV as of the date of the
origination of the related Mortgage Loan, (v) the Due Date, (vi) the Loan Rate
as of the Cut-Off Date, (vii) the first date on which a Monthly Payment is or
was due under the Mortgage Note, (viii) the original stated maturity date of the
Mortgage Note and if the Mortgage Loan is a Balloon Loan, the amortization
terms, (ix) the remaining number of months to maturity as of the Cut-Off Date,
(x) the state in which the related Mortgaged
 

    25  

--------------------------------------------------------------------------------

 

 
Property is situated, (xi) the type of property, (xii) the lien status, (xiii)
whether the Mortgage Loan is a MERS Mortgage Loan and, if so, its corresponding
MIN, (xiv) the applicable Loan Group and (xv) with respect to each
adjustable-rate Mortgage Loan, (a) the Periodic Rate Cap, (b) the Margin, (c)
the Lifetime Rate Cap and (d) the next Interest Rate Adjustment Date after the
Cut-Off Date. The Seller shall indicate to the Trustee which Mortgage Loans, if
any, are Cooperative Loans. The Mortgage Loan Schedule will be amended by the
Seller from time to time to reflect the substitution of an Eligible Substitute
Mortgage Loan for a Defective Mortgage Loan from time to time hereunder.


Mortgage Loans: The mortgage loans that are transferred and assigned to the
Trustee, on behalf of the Trust, on the Closing Date, pursuant to Sections 2.01
and 2.05, together with the Related Documents, and are held by the Custodian on
behalf of the Trustee as a part of the Trust, exclusive of Mortgage Loans that
are transferred to the Servicer or the Seller, as the case may be, from time to
time pursuant to Section 2.02, 2.04 or 3.16, such mortgage loans originally so
held being identified in the Mortgage Loan Schedule, set forth on Exhibit C
hereto, delivered on the Closing Date.


Mortgage Note: With respect to a Mortgage Loan, the note pursuant to which the
related mortgagor agrees to pay the indebtedness evidenced thereby which is
secured by the related Mortgage.


Mortgaged Property: The underlying property, including real property and
improvements thereon, securing a Mortgage Loan, which, with respect to a
Cooperative Loan, is the related Cooperative Shares and Proprietary Lease.


Mortgagor: The obligor or obligors under a Mortgage Note.


Net Liquidation Proceeds: With respect to any Liquidated Mortgage Loan,
Liquidation Proceeds net of unreimbursed Servicing Fees, Servicing Advances and
Monthly Advances with respect thereto.


Net Loan Rate: With respect to any Mortgage Loan as to any day, the Loan Rate
less the Expense Fee Rate.


Net Rate Cap: Either the Group I Net Rate Cap, the Group II Net Rate Cap or the
Subordinate Net Rate Cap.


Net Rate Cap Carryover: Either the Group I Net Rate Cap Carryover, the Group II
Net Rate Cap Carryover or the Subordinate Net Rate Cap Carryover.


Net Rate Cap Fund: The account established and maintained pursuant to Section
5.07.


Net Rate Cap Fund Deposit: As defined in Section 5.07.


NIMs Notes: The aggregate $24,250,000 initial principal amount of Notes, Series
2004-B issued by the NIMs Trust, issued pursuant to the Indenture, dated as of
June 29, 2004, between the NIMs Trust and Wells Fargo Bank, National
Association, as indenture trustee, the collateral for which consists of,
primarily, the Class P and Class BIO Certificates.



    26  

--------------------------------------------------------------------------------

 

 
NIMs Trust: Means Renaissance NIM Trust 2004-B, which, upon issuance of the
Certificates on Closing Date, shall be the registered owner of the Class P and
Class BIO Certificates.


Ninety Day Delinquency Rate: As to any Distribution Date, the percentage
equivalent of a fraction, the numerator of which is the aggregate Principal
Balances of the Mortgage Loans that are (a) ninety (90) or more days delinquent
as of the last day of the related Prepayment Period, (b) REO Property or (c) in
foreclosure or in bankruptcy and the denominator of which is the Pool Balance as
of the last day of the related Due Period.


Nonrecoverable Advances: With respect to any Mortgage Loan, (i) any Servicing
Advance or Monthly Advance previously made and not reimbursed pursuant to
Section 3.03(ii) or (ii) a Servicing Advance or Monthly Advance proposed to be
made in respect of a Mortgage Loan or REO Property which, in the good faith
business judgment of the Servicer, as evidenced by an Officer’s Certificate
delivered to the Seller and the Trustee no later than the Business Day following
such determination, would not be ultimately recoverable pursuant to Section
3.03(ii).


OC Floor: An amount equal to 0.50% of the Cut-Off Date Pool Balance.


Offered Certificates: The Senior Certificates and the Subordinate Certificates.


Officer’s Certificate: A certificate signed by the President, an Executive Vice
President, a Senior Vice President, a First Vice President, a Vice President,
Assistant Vice President, the Treasurer, Assistant Treasurer, Assistant
Secretary, Controller or Assistant Controller of the Servicer and delivered to
the Trustee or the Custodian.


Opinion of Counsel: A written opinion of counsel reasonably acceptable to the
Trustee, who may be in-house counsel for the Servicer, the Depositor or the
Seller (except that any opinion relating to the qualification of the Trust as a
REMIC or compliance with the REMIC Provisions must be an opinion of independent
outside counsel) and who, in the case of opinions delivered to each Rating
Agency or the Certificate Insurer, is reasonably acceptable to it.


Optional Termination Date: The Distribution Date following the Due Period at the
end of which the Pool Balance is less than 10% of the Cut-Off Date Pool Balance.


Original Class Principal Balance: As to the Class BIO Certificates, the Class P
and the Residual Certificates, $0. As to any Class of Offered Certificates, the
respective amount set forth below opposite such Class:

    27  

--------------------------------------------------------------------------------

 

 
 
Class
Original Class
Principal Balance
 
 
AV-1
$37,000,000
AV-2
$53,000,000
AV-3
$14,000,000
AF-1
$116,600,000
AF-2
$69,000,000
AF-3
$46,000,000
AF-4
$38,000,000
AF-5
$28,800,000
AF-6
$24,000,000
M-1
$15,600,000
M-2
$14,300,000
M-3
$7,800,000
M-4
$9,100,000
M-5
$6,500,000
M-6
$7,800,000
M-7
$5,200,000
M-8
$5,980,000
M-9
$5,720,000

--------------------------------------------------------------------------------

Total
$504,400,000

 
Outstanding Class Interest Carryover Shortfall: As to any Class of Certificates
and any Distribution Date, the amount of Class Interest Carryover Shortfall for
such Distribution Date.


Overcollateralization Amount: As to any Distribution Date, the excess, if any,
of (i) the Pool Balance as of the end of the related Due Period over (ii) the
aggregate Class Principal Balance of the Certificates after giving effect to the
distribution of the Principal Distribution Amount on such Distribution Date.


Ownership Interest: As to any Certificate or security interest in such
Certificate, including any interest in such Certificate as the Holder thereof
and any other interest therein, whether direct or indirect, legal or beneficial,
as owner or as pledgee.


Paying Agent: Any paying agent appointed pursuant to Section 6.05.


Percentage Interest: With respect to any Offered Certificate, the percentage
obtained by dividing the denomination of such Certificate by the aggregate of
the denominations of all Certificates of the same Class. With respect to a
Residual Certificate, the portion of the Class evidenced thereby as stated on
the face thereof, which shall be either 99.999999% or, but only with respect to
the Tax Matters Person Residual Interest held by the Tax Matters Person,
0.000001%. With respect to a Class P Certificate or a Class BIO Certificate, the
percentage set forth on the face thereof.



    28  

--------------------------------------------------------------------------------

 

 
Periodic Rate Cap: With respect to each adjustable-rate Mortgage Loan with
respect to which the related Mortgage Note provides for a periodic rate cap, the
maximum percentage increase or decrease in the Loan Rate permitted for such
Mortgage Loan over the Loan Rate in effect as of an Interest Rate Adjustment
Date, as set forth on the Mortgage Loan Schedule.


Permitted Transferee: Any Person other than (i) the United States or any State
or any political subdivision thereof or any agency or instrumentality of any of
the foregoing; (ii) a foreign government, international organization or any
agency or instrumentality of either of the foregoing; (iii) an organization
which is exempt from tax imposed by Chapter 1 of the Code (including the tax
imposed by section 511 of the Code on unrelated business taxable income) (except
certain farmers’ cooperatives described in Code section 521) on any excess
inclusions (as defined in Section 860E©(1)) with respect to any Residual
Certificate; (iv) rural electric and telephone cooperatives described in Code
section 1381(a)(2)(C); (v) a Person that is not (a) a citizen or resident of the
United States, (b) a corporation, partnership or other entity created or
organized in or under the laws of the United States, any State thereof, or the
District of Columbia, (c) an estate whose income from sources without the United
States is includible in gross income for United States federal income tax
purposes regardless of its connection with the conduct of a trade or business
within the United States or (d) a trust if a court within the United States is
able to exercise primary supervision of the administration of the trust and one
or more United States fiduciaries have the authority to control all substantial
decisions of the trust; (vi) an “electing large partnership” within the meaning
of Section 775 of the Code, or (vii) any other Person so designated by the
Trustee based on an Opinion of Counsel to the effect that any transfer to such
Person may cause the Trust to fail to qualify as a REMIC at any time the
Certificates are outstanding. The terms “United States”, “State” and
“international organization” shall have the meanings set forth in Code section
7701 or successor provisions. A corporation will not be treated as an
instrumentality of the United States or of any State or political subdivision
thereof if all of its activities are subject to tax, and, with the exception of
the Freddie Mac, a majority of its board of directors is not selected by such
governmental unit.


Person: Any individual, corporation, partnership, limited liability company,
joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.


Pool Balance: With respect to any date, the aggregate of the Principal Balances
of all Mortgage Loans as of such date.


Premium Amount: As to any Distribution Date, (i) the Premium Percentage, times
(ii) the aggregate Class Principal Balance of the Insured Certificates as of the
first day in the calendar month in which such Distribution Date occurs (or with
respect to the first Distribution Date, the Closing Date), divided by (iii) 12.


Premium Letter: The letter, dated the Closing Date, from the Certificate Insurer
to the Seller and the Depositor setting forth the Premium Amount and other
amounts.


Premium Percentage: The per annum rate at which the premium due to the
Certificate Insurer accrues, as set forth in the Premium Letter.



    29  

--------------------------------------------------------------------------------

 

 
Prepayment Assumption: With respect to the Mortgage Loans in Loan Group II, a
100% Prepayment Assumption assumes a prepayment rate of 23% home equity
prepayment assumption, or HEP. 23% HEP assumes a constant prepayment rate, or
CPR, of 2.3% of the then outstanding Principal Balance of such Mortgage Loans in
the first month and an additional 2.3% CPR in each mother thereafter up to the
tenth month. Beginning in the tenth month and thereafter, 23% HEP assumes a 23%
CPR. With respect to the Mortgage Loans in Loan Group I, a 100% Prepayment
Assumption assumes a prepayment rate of 28% CPR per annum of the outstanding
Principal Balance of such Mortgage Loans in each month of the life of such
Mortgage Loans.


Prepayment Charge: As to a Mortgage Loan, any charge to be paid by a Mortgagor
in connection with certain partial prepayments and all prepayments in full made
during the related Prepayment Charge Period, the Prepayment Charges with respect
to each applicable Mortgage Loan so held by the Trust being identified in the
Prepayment Charge Schedule (other than any Prepayment Charge Payment Amount).


Prepayment Charge Payment Amount: The amounts payable by the Seller or the
Servicer, as the case may be, pursuant to Section 3.21.


Prepayment Charge Period: As to any Mortgage Loan, the period of time, if any,
during which a Prepayment Charge may be imposed.


Prepayment Charge Schedule: As of any date, the list of Mortgage Loans subject
to Prepayment Charges included in the Trust on such date, attached hereto as
Exhibit R (including the prepayment charge summary attached thereto). The
Prepayment Charge Schedule shall set forth the following information with
respect to each such Mortgage Loan subject to a Prepayment Charge:


(i)   the Mortgage Loan account number;


(ii)   a code indicating the type of Prepayment Charge;


(iii)   the first date on which a Monthly Payment is or was due under the
related Mortgage Note;


(iv)   the original term of the Prepayment Charge;


(v)   the Cut-Off Date Principal Balance of the related Mortgage Loan; and


(vi)   the remaining term of the Prepayment Charge.


The Prepayment Charge Schedule shall be amended by the Seller and delivered to
the Trustee and the Servicer from time to time in accordance with the provisions
of this Agreement, and the Trustee and the Servicer shall have no responsibility
to recalculate or otherwise review the information set forth therein.



    30  

--------------------------------------------------------------------------------

 

 
Prepayment Interest Shortfall: With respect to any Distribution Date, for each
Mortgage Loan that was the subject during the related Prepayment Period of a
voluntary Principal Prepayment (other than Principal Prepayments in full that
occur during the portion of the related Prepayment Period that is in the same
calendar month as the Distribution Date), an amount equal to the excess, if any,
of (i) 30 days of accrued interest on the Principal Balance of such Mortgage
Loan at the Loan Rate (or at such lower rate as may be in effect for such
Mortgage Loan pursuant to application of the Civil Relief Act), net of the
Servicing Fee Rate (which shall constitute payment of the Servicing Fee with
respect to such Mortgage Loan), over (ii) the amount of interest actually
remitted by the Mortgagor in connection with such Principal Prepayment.


Prepayment Period: With respect to any Distribution Date and any Principal
Prepayment in full, the period from the fifteenth day of the calendar month
preceding the month in which such Distribution Date occurs (or in the case of
the first Distribution Date, from the related Cut-off Date) through the
fourteenth day of the month in which such Distribution Date occurs. With respect
to any Distribution Date and any Curtailment, the calendar month preceding such
Distribution Date.


Principal Balance: With respect to any date and as to any Mortgage Loan, other
than a Liquidated Mortgage Loan, the related Cut-Off Date Principal Balance,
minus all collections credited against the Cut-Off Date Principal Balance of
such Mortgage Loan, as of such date. For purposes of this definition, a
Liquidated Mortgage Loan shall be deemed to have a Principal Balance equal to
the Principal Balance of the related Mortgage Loan immediately prior to the
final recovery of related Liquidation Proceeds and a Principal Balance of zero
thereafter.
 
Principal Distribution Amount: As to any Distribution Date, the lesser of (a)
the aggregate Class Principal Balances of the Offered Certificates immediately
preceding such Distribution Date and (b) sum of (i) the Aggregate Principal
Amount minus the Excess Overcollateralization Amount and (ii) the Subordination
Increase Amount.


Principal Prepayment: Any payment or other recovery of principal on a Mortgage
Loan equal to the outstanding principal balance thereof, received in advance of
the final scheduled Due Date which is intended to satisfy a Mortgage Loan in
full (without regard to any Prepayment Charge that may have been collected by
the Servicer in connection with such payment of principal).


Proprietary Lease: With respect to any Cooperative Unit, a lease or occupancy
agreement between a Cooperative Corporation and a holder of related Cooperative
Shares.


Prospectus: The base prospectus of the Depositor dated June 25, 2004.


Prospectus Supplement: The prospectus supplement dated June 25, 2004 relating to
the offering of the Offered Certificates.


Purchase Price: As to any Mortgage Loan repurchased on any date pursuant to
Section 2.02, 2.04 or 3.16, an amount equal to the sum of (i) the unpaid
Principal Balance thereof, (ii) the greater of (a) all unpaid accrued interest
thereon to the end of the Due Period preceding the Distribution Date on which
such Purchase Price is included in Available Funds and (b) thirty (30) days’
interest thereon, computed at the applicable Loan Rate; provided, however, that
if the purchaser is the Servicer, the amount described in clause (ii) shall be
computed at the
 

    31  

--------------------------------------------------------------------------------

 

Loan Rate net of the Servicing Fee Rate (which shall constitute payment of the
Servicing Fee with respect to such Mortgage Loan), (iii) if the purchaser is the
Seller, (x) any unreimbursed Servicing Advances with respect to such Mortgage
Loan and (y) expenses reasonably incurred or to be incurred by the Servicer, the
Trust or the Trustee in respect of the breach or defect giving rise to the
purchase obligation, including costs due to any violations of any predatory or
abusive lending law and (iv) the amount of any penalties, fines, forfeitures,
legal fees and related costs, judgments and any other costs, fees and expenses
incurred by or imposed on the Trustee, the Servicer or the Trust or with respect
to which any of them are liable arising from a breach by the Seller of its
representations and warranties in Section 2.04.


Rating Agency: Initially Fitch, Moody’s and S&P, and their successors and
assigns. If such agency or a successor is no longer in existence, “Rating
Agency” shall include such other statistical credit rating agency, or other
comparable Person, designated by the Depositor, notice of which designation
shall be given to the Trustee. References herein to the highest short term
unsecured rating category of a Rating Agency shall mean “A-1” or better in the
case of S&P, “P-1” or better in the case of Moody’s and “F-1+” or better in the
case of Fitch. References herein to the highest long-term rating category of a
Rating Agency shall mean “AAA” in the case of S&P and Fitch and “Aaa” in the
case of Moody’s.
 
Recognition Agreement: With respect to any Cooperative Loan, an agreement
between the Cooperative Corporation and the originator of such Mortgage Loan,
which establishes the rights of such originator in the Cooperative Property.

 
Record Date: As to the Fixed Rate Certificates, Class BIO Certificates, Class P
Certificates and the Residual Certificates and any Distribution Date, the last
Business Day of the month immediately preceding the month in which the related
Distribution Date occurs. As to the Adjustable Rate Certificates and any
Distribution Date, the Business Day preceding such Distribution Date (except in
the case of the first Distribution Date, for which the Record Date shall be the
Closing Date); provided, however, that if the Adjustable Rate Certificates are
no longer Book-Entry Certificates, the “Record Date” shall be the last Business
Day of the month immediately preceding the month in which the related
Distribution Date occurs.


Recovery: With respect to any Liquidated Mortgage Loan, an amount received in
respect of principal on such Mortgage Loan which has previously been allocated
as an Applied Realized Loss Amount to a Class or Classes of Certificates net of
reimburseable expenses.
 
Reference Bank Rate: As to any Interest Period relating to the Adjustable Rate
Certificates as follows: the arithmetic mean (rounded upwards, if necessary, to
the nearest one sixteenth of a percent) of the offered rates for United States
dollar deposits for one month which are offered by the Reference Banks as of
11:00 A.M., London time, on the second LIBOR Business Day prior to the first day
of such Interest Period to prime banks in the London interbank market for a
period of one month in amounts approximately equal to the aggregate Class
Principal Balance of the Adjustable Rate Certificates; provided that at least
two such Reference Banks provide such rate. If fewer than two offered rates
appear, the Reference Bank Rate will be the arithmetic mean of the rates quoted
by one or more major banks in New York City, selected by the Trustee after
consultation with the Seller, as of 11:00 A.M., New York City time, on such date
for loans in U.S. Dollars to leading European Banks for a period of one month in
amounts approximately equal to the aggregate Class Principal Balance of the
Adjustable Rate Certificates. If no such quotations can be obtained, the
Reference Bank Rate shall be the Reference Bank Rate applicable to the preceding
Interest Period.
 

    32  

--------------------------------------------------------------------------------

 

 
Reference Banks: Three major banks that are engaged in the London interbank
market, selected by the Seller after consultation with the Trustee.

 
Regular Certificates: The Offered Certificates and the Class BIO Certificates.


Reimbursement Amount: As to any Distribution Date, the amount, if any, owing to
the Certificate Insurer under the Insurance Agreement.


Related Documents: As defined in Section 2.01.


Released Mortgaged Property Proceeds: As to any Mortgage Loan, proceeds received
by the Servicer in connection with (a) a taking of an entire Mortgaged Property
by exercise of the power of eminent domain or condemnation or (b) any release of
part of the Mortgaged Property from the lien of the related Mortgage, whether by
partial condemnation, sale or otherwise, which are not released to the Mortgagor
in accordance with applicable law and mortgage servicing standards the Servicer
would use in servicing mortgage loans for its own account and this Agreement.


REMIC: A “real estate mortgage investment conduit” within the meaning of Section
860D of the Code.


REMIC I: The segregated pool of assets consisting of the REMIC II Regular
Interests as described in Section 2.07.


REMIC I Certificates: As defined in Section 2.07.


REMIC I Regular Interest: As defined in Section 2.07.


REMIC II: The segregated pool of assets consisting of the REMIC III Regular
Interests as described in Section 2.07.


REMIC II Regular Interest: As defined in Section 2.07.


REMIC III: The segregated pool of assets consisting of the assets of the Trust
other than the REMIC II Regular Interests and the Net Rate Cap Fund.


REMIC III Regular Interest: As defined in Section 2.07.


REMIC Certificate Maturity Date: The “latest possible maturity date” as that
term is defined in Section 2.09.


REMIC Change of Law: Any proposed, temporary or final regulation, revenue
ruling, revenue procedure or other official announcement or interpretation
relating to any REMIC and the REMIC Provisions issued after the Closing Date.



    33  

--------------------------------------------------------------------------------

 

 
REMIC Provisions: Provisions of the federal income tax law relating to real
estate mortgage investment conduits, which appear at Sections 860A through 860G
of Subchapter M of Chapter 1 of the Code, and related provisions, and
regulations promulgated thereunder, as the foregoing may be in effect from time
to time.


REO Property: A Mortgaged Property that is acquired by the Servicer on behalf of
the Trust in foreclosure or by deed in lieu of foreclosure.


Required Overcollateralization Amount: As to any Distribution Date (a) prior to
the Stepdown Date, the product of (x) 3.00% and (y) the Cut-Off Date Pool
Balance; and (b) on and after the Stepdown Date, the greater of (A) the lesser
of (i) the product of (x) 3.00% and (y) the Cut-Off Date Pool Balance and (ii)
the product of (x) 6.00% and (y) the Pool Balance at the end of the related Due
Period and (B) the OC Floor; provided, however, that on each Distribution Date
during the continuance of (a) a Delinquency Event (whether or not a Cumulative
Loss Event is continuing), the Required Overcollateralization Amount will equal
the Required Overcollateralization Amount in effect as of the immediately
preceding Distribution Date or (b) a Cumulative Loss Event (and a Delinquency
Event is not then continuing), the Required Overcollateralization Amount will
equal the lesser of (x) the Required Overcollateralization Amount in effect as
of the immediately preceding Distribution Date and (y) the product of 12.00% and
the Pool Balance as of the end of the related Due Period. Notwithstanding the
foregoing, the Required Overcollateralization Amount shall never be less than
the OC Floor.


Residential Dwelling: A one- to five-family dwelling, a five- to eight-family
dwelling, a mixed use property, a unit in a planned unit development, a unit in
a condominium development, a townhouse, a unit in a cooperative or a mobile home
treated as real property under local law.


Residual Certificates: The Class R-1, Class R-2 and Class R-3 Certificates
collectively.


Responsible Officer: When used with respect to the Trustee, any officer assigned
to the corporate trust group (or any successor thereto), including any vice
president, assistant vice president, trust officer, any assistant secretary, any
trust officer or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above designated officers and
having direct responsibility for the administration of this Agreement. When used
with respect to the Depositor, the Seller or Servicer, the President or any Vice
President, Assistant Vice President or any Secretary or Assistant Secretary.


SAIF: The Savings Association Insurance Fund, as from time to time constituted,
created under the Financial Institutions Reform, Recovery and Enhancement Act of
1989, or, if at any time after the execution of this Agreement the Savings
Association Insurance Fund is not existing and performing duties now assigned to
it, the body performing such duties on such date.


Security Agreement: With respect to any Cooperative Loan, the agreement between
the owner of the related Cooperative Shares and the originator of the related
Mortgage Note, which defines the terms of the security interest in such
Cooperative Shares and the related Proprietary Lease.


Seller: Delta.



    34  

--------------------------------------------------------------------------------

 

 
Senior Certificate: Any Group I or Group II Certificate.


Senior Certificateholder: The Holder of a Senior Certificate.


Senior Enhancement Percentage: As to any Distribution Date, the percentage
equivalent of a fraction, the numerator of which is the sum of (i) the aggregate
Class Principal Balances of the Subordinate Certificates and (ii) the
Overcollateralization Amount (in each case, on the prior Distribution Date) and
the denominator of which is the Pool Balance as of the last day of the prior Due
Period.


Senior Principal Distribution Amount: As to (a) any Distribution Date prior to
the Stepdown Date or during the continuance of a Delinquency Event, the lesser
of (i) 100% of the Principal Distribution Amount and (ii) the aggregate Class
Principal Balance of the Senior Certificates immediately prior to such
Distribution Date, and (b) any other Distribution Date, an amount equal to the
lesser of (x) the Principal Distribution Amount and (y) the excess, if any, of
(i) the aggregate Class Principal Balance of the Senior Certificates immediately
prior to such Distribution Date over (ii) the lesser of (x) the product of
70.00% and the Pool Balance as of the last day of the related Due Period, minus
the Subordination Required Overcollateralization Amount for that Distribution
Date and (y) the Pool Balance as of the last day of the related Due Period minus
the OC Floor.


Servicer: Ocwen Federal Bank FSB, a federally chartered savings bank or any
successor thereto or any successor hereunder.


Servicer Information: As defined in Section 3.13 herein.


Servicer Reimbursement Amount: As defined in Section 3.20.


Servicer Termination Test: The Servicer Termination Test is failed if either (x)
Cumulative Net Losses for the Mortgage Loans exceed 5.10% of the aggregate
Original Class Principal Balance of the Offered Certificates or (y) the most
recent Three Month 90-Day Delinquency Rate exceeds 30%.


Servicing Advances: All reasonable and customary “out of pocket” costs and
expenses incurred in the performance by the Servicer of its servicing
obligations, including, but not limited to, the cost of (i) the preservation,
restoration and protection of the Mortgaged Property, (ii) any enforcement or
judicial proceedings, including foreclosures and any litigation related to a
Mortgage Loan, (iii) the management and liquidation of the REO Property,
including reasonable fees paid to any independent contractor in connection
therewith, (iv) compliance with the obligations under Section 3.04, 3.06 or
3.19, (v) in connection with the liquidation of a Mortgage Loan, expenditures
relating to the purchase or maintenance of the First Lien pursuant to Section
3.17, all of which reasonable and customary out-of-pocket costs and expenses are
reimbursable to the Servicer to the extent provided in Sections 3.03(ii) and
(vi), and 3.06 and (vi) correcting any outstanding title issues (i.e., any lien
or encumbrance on the Mortgaged Property that prevents the effective enforcement
of the intended lien position) not customarily processed internally by servicers
in the servicing industry reasonably necessary for the Servicer to perform its
obligations under this Agreement.



    35  

--------------------------------------------------------------------------------

 

 
Servicing Certificate: A certificate completed and executed by a Servicing
Officer on behalf of the Servicer.


Servicing Compensation: The Servicing Fee and other amounts to which the
Servicer is entitled pursuant to Section 3.08.


Servicing Fee: As to each Distribution Date and each Mortgage Loan, the monthly
fee payable to the Servicer, which is calculated as an amount equal to the
product of one-twelfth of the Servicing Fee Rate and the Principal Balance
thereof at the beginning of the related Due Period.


Servicing Fee Rate: For any Distribution Date, 0.50% per annum.


Servicing Officer: Any officer of the Servicer involved in, or responsible for,
the administration and servicing of the Mortgage Loans whose name and specimen
signature appear on a list of servicing officers furnished to the Trustee by the
Servicer, as such list may be amended from time to time.


Servicing Rights Owner: The Servicer or an Affiliate of the Servicer that has
acquired or may acquire ownership of the servicing rights associated with the
servicing rights and obligations under this Agreement.


Servicing Rights Pledgee: As defined in Section 7.04.


Servicing Transfer Costs: All reasonable costs and expenses incurred by the
Successor Servicer in connection with the transfer of servicing from a
predecessor servicer, including, without limitation, any reasonable costs or
expenses associated with the complete transfer of all electronic servicing data
and the completion, correction or manipulation of such electronic servicing data
as may be required by the Successor Servicer to correct any errors or
insufficiencies in the servicing data or otherwise to enable the Successor
Servicer to service the Mortgage Loans properly and effectively.


Sixty Day Delinquency Rate: As to any Distribution Date, the percentage
equivalent of a fraction, the numerator of which is the aggregate Principal
Balances of the Mortgage Loans that are (a) 60 or more days delinquent, (b) 60
or more days delinquent and in bankruptcy or foreclosure or (c) REO Property, in
each case, as of the last day of the preceding month, and the denominator of
which is the Pool Balance as of the last day of the related Due Period.


S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or its successor in interest.


Startup Day: The day designated as such pursuant to Section 2.08.


Stepdown Date: The earlier to occur of (x) the first Distribution Date after the
Distribution Date on which the aggregate Class Principal Balance of the Senior
Certificates is reduced to zero and (y) the later to occur of (i) the
Distribution Date in July 2007 and (ii) the first Distribution Date on which the
Senior Enhancement Percentage (assuming 100% of the Principal Distribution
Amount is distributed on the Class A Certificates) is at least equal to 36.00%.



    36  

--------------------------------------------------------------------------------

 

 
Subordinate Certificates: Any Certificate executed and authenticated by the
Trustee substantially in the form set forth in Exhibit A and designated as a
Class M-1, Class M-2, Class M-3, Class M-4, Class M-5 or Class M-6 Certificates
pursuant to Section 6.01.


Subordinate Net Rate Cap: For any Class of Subordinate Certificates and any
Distribution Date, the per annum rate equal to the weighted average of (i) the
product of (a) the Group I Net WAC Cap and (b) a fraction, the numerator of
which is 30 and the denominator of which is the actual number of days in the
related Interest Period and (ii) the Group II Net WAC Cap, weighted on the basis
of the related Group Subordinate Amount for such Distribution Date.


Subordinate Net Rate Cap Carryover: As to any Distribution Date and any Class of
Subordinate Certificates, the sum of (i) the excess, if any, of the related
Class Monthly Interest Amount, calculated at the applicable Certificate Rate
(without regard to the Subordinate Net Rate Cap), over the Class Monthly
Interest Amount for such Distribution Date, (ii) any excess described in clause
(i) remaining unpaid from prior Distribution Dates and (iii) interest on the
amount in clause (ii) for the related Interest Period calculated at the
applicable Certificate Rate (without regard to the Subordinate Net Rate Cap).


Subordination Deficiency: As to any Distribution Date, the excess, if any, of
(i) the Required Overcollateralization Amount for such Distribution Date over
(ii) the Overcollateralization Amount for such Distribution Date after giving
effect to the distribution of the Aggregate Principal Amount on such
Distribution Date.


Subordination Deficit: For any Distribution Date, the amount, if any, by which
the aggregate Class Principal Balance of the Insured Certificates after giving
effect to all distributions of principal and allocations of Applied Realized
Loss Amounts on such Distribution Date and all prior payments by the Certificate
Insurer of any Subordination Deficit exceeds the Pool Balance as of the last day
of the related Due Period.


Subordination Increase Amount: As to any Distribution Date, the lesser of (i)
the Subordination Deficiency and (ii) the Excess Interest.


Subordination Required Overcollateralization Amount: As to any Distribution Date
on which a Delinquency Event does not exist, the Required Overcollateralization
Amount without giving effect to the OC Floor calculation. As to any other
Distribution Date, the Required Overcollateralization Amount.


Subservicer: Any Person with whom the Servicer has entered into a Subservicing
Agreement and who satisfies the requirements set forth in Section 3.01(b) in
respect of the qualification of a Subservicer.


Subservicing Agreement: Any agreement between the Servicer and any Subservicer
relating to subservicing and/or administration of certain Mortgage Loans as
provided in Section 3.01(b), a copy of which shall be delivered, along with any
modifications thereto, to the Trustee.


Substitution Adjustment: As to any date on which a substitution occurs pursuant
to Section 2.05, the sum of (a) the excess of (i) the aggregate Principal
Balances of all Defective Mortgage Loans to be replaced by Eligible Substitute
Mortgage Loans (after application of principal payments received on or before
the date of substitution of any Eligible Substitute Mortgage Loans as of the
date of substitution) over (ii) the Principal Balance of such Eligible
Substitute Mortgage Loans and (b) the greater of (x) accrued and unpaid interest
on such excess through the Due Period relating to the Distribution Date for
which such Substitution Adjustment will be included as part of Available Funds
and (y) thirty (30) days’ interest on such excess calculated on a 360-day year
in each case at the Loan Rate and (c) the amount of any unreimbursed Servicing
Advances made by the Servicer with respect to such Defective Mortgage Loan and
(d) the amount referred to in clause (iv) of the definition of Purchase Price in
respect of such Defective Mortgage Loan.



    37  

--------------------------------------------------------------------------------

 

 
Successor Servicer: As defined in Section 8.02.


Tax Matters Person: As defined in Section 2.11.


Tax Matters Person Residual Interest: A 0.000001% interest in each of the Class
R-1, Class R-2 and Class R-3 Certificates, which shall be issued to and held by
the Tax Matters Person.


Three Month Delinquency Rate: As to any Distribution Date the arithmetic average
of the Sixty Day Delinquency Rates for the three Distribution Dates preceding
such Distribution Date.


Three Month 90-Day Delinquency Rate: As to any Distribution Date the arithmetic
average of the Ninety Day Delinquency Rates for the three Distribution Dates
preceding such Distribution Date.


Trust: The trust created by this Agreement, the corpus of which consists of the
Mortgage Loans, such assets as shall from time to time be deposited in the
Collection Account, the Distribution Account and the Net Rate Cap Fund, each in
accordance with this Agreement, REO Property, certain hazard insurance policies
maintained by the Mortgagors or the Servicer in respect of the Mortgage Loans,
and all proceeds of each of the foregoing.


Trustee: Wells Fargo Bank, National Association, or any successor Trustee
appointed in accordance with this Agreement that has accepted such appointment
in accordance with this Agreement.


Trustee Fee: As to any Distribution Date, an amount equal to the product of (i)
one-twelfth of the Trustee Fee Rate and (ii) the Pool Balance as of the
beginning of the related Due Period.


Trustee Fee Rate: 0.0115% per annum, of which 0.0050% per annum is allocable to
the Custodian for custodial services and 0.0065% per annum is allocable to the
Trustee for trustee services.


Trustee Information: As defined in Section 3.13 herein.



    38  

--------------------------------------------------------------------------------

 

 
Underwriters’ Exemption: Prohibited Transaction Exemption 2002-41, 67 Fed. Reg.
54487 (2002), as amended (or any successor thereto), or any substantially
similar administrative exemption granted by the U.S. Department of Labor.


Voting Rights: The right to vote evidenced by a Certificate as follows: the
Class BIO Certificates, in the aggregate, shall evidence Voting Rights equal to
the percentage equivalent of a fraction, the numerator of which is the Required
Overcollateralization Amount and the denominator of which is the Pool Balance;
the Certificates, other than the Class BIO Certificates, shall evidence Voting
Rights equal to 100% minus the Voting Rights evidenced by the Class BIO
Certificates. The Voting Rights shall be allocated to the Certificates, other
than the Class BIO Certificates, as follows: 1% to the Class P Certificates and
1% to the Residual Certificates in the aggregate and the remainder among the
other Classes of Offered Certificates in proportion to their respective Class
Principal Balances. Voting Rights allocated to a Class of Certificates shall be
allocated among the Certificates of such Class in proportion to their respective
Percentage Interests.


Section 1.02. Interest Calculations. All calculations of interest that are made
in respect of the Principal Balance of the Mortgage Loans shall be made on the
basis of a 360-day year consisting of twelve 30-day months. The Certificate
Rates for the Certificates shall be calculated on the basis set forth in the
definition of Interest Period. The calculation of the Servicing Fee and the
Trustee Fee shall be made on the basis of a 360-day year consisting of twelve
30-day months. All dollar amounts calculated hereunder shall be rounded to the
nearest penny with one-half of one penny being rounded down.


ARTICLE II

Conveyance of Mortgage Loans;
Original Issuance of Certificates;
Tax Treatment

Section 2.01. Conveyance of Mortgage Loans.


(a)   The Seller, concurrently with the execution and delivery of this
Agreement, does hereby sell, transfer, assign, set over and otherwise convey, to
the Depositor, without recourse, (subject to Sections 2.02 and 2.04) (i) all of
its right, title and interest in and to each Mortgage Loan, including the
Cut-Off Date Principal Balance and all collections in respect of interest and
principal received after the Cut-Off Date (other than payments in respect of
accrued interest and principal due on or before June 1, 2004); (ii) property
which secured such Mortgage Loan and which has been acquired by foreclosure or
deed in lieu of foreclosure; (iii) its interest in any insurance policies in
respect of the Mortgage Loans; (iv) the Net Cap Fund Deposit; and (v)  all
proceeds of any of the foregoing.


Immediately upon the conveyance referred to in the preceding paragraph, the
Depositor does hereby sell, transfer, assign, set over and otherwise convey to
the Trustee on behalf of Certificateholders and the Certificate Insurer, without
recourse, all of the Depositor’s right, title and interest in and to each asset
conveyed to the Depositor by the Seller, including all of the rights of the
Depositor to require the Seller to comply with its obligations under this
Agreement. In addition, on or prior to the Closing Date, the Depositor shall
cause the Certificate Insurer to deliver the Certificate Insurance Policy to the
Trustee.



    39  

--------------------------------------------------------------------------------

 

 
It is agreed and understood by the parties hereto that it is not intended that
any Mortgage Loan be included in the Trust that is a “High-Cost Home Loan” as
defined in the New Jersey Home Ownership Act effective November 27, 2003 or the
Home Loan Protection Act of New Mexico effective January 1, 2004.


In connection with such transfer, assignment and conveyance the Seller shall
deliver to, and deposit with, the Trustee or the Custodian on behalf of the
Trustee, on or before the Closing Date, the following documents or instruments
with respect to each Mortgage Loan (the “Related Documents”) and the related
Mortgage Loan Schedule in computer readable format:


(i)   The original Mortgage Note, with all prior and intervening endorsements
showing a complete chain of endorsements from the originator of the Mortgage
Loan to the Person so endorsing the Mortgage Loan to the Trustee, endorsed by
such Person “Pay to the order of Wells Fargo Bank, National Association, as
Trustee for Renaissance HEL Trust 2004-2 without recourse” and signed, by
facsimile or manual signature, in the name of the Seller by a Responsible
Officer;


(ii)   For each Mortgage Loan that is not a MERS Mortgage Loan, any of: (1) the
original Mortgage and related power of attorney, if any, with evidence of
recording thereon, (2) a copy of the Mortgage and a copy of the related power of
attorney, if any, certified as a true copy of the original Mortgage or power of
attorney by a Responsible Officer of the Seller by facsimile or manual signature
or by the closing attorney or by an officer of the title insurer or agent of the
title insurer that issued the related title insurance policy, in each case, if
the original has been transmitted for recording until such time as the original
is returned by the public recording office or (3) a copy of the original
recorded Mortgage and a copy of the related power of attorney, if any, certified
by the public recording office. For each Mortgage Loan that is a MERS Mortgage
Loan, the original Mortgage, noting the presence of the MIN of the related
Mortgage Loan and either language indicating that the Mortgage Loan is a MOM
Loan if the Mortgage Loan is a MOM Loan or if the Mortgage Loan was not a MOM
Loan at origination, the original Mortgage and the assignment thereof to MERS,
with evidence of recording indicated thereon, or a copy of the Mortgage
certified by the public recording office in which such Mortgage has been
recorded;
 
(iii)   For each Mortgage Loan, the original Assignment of Mortgage in
recordable form, from the Seller in blank, or to “Wells Fargo Bank, National
Association, as Trustee for Renaissance HEL Trust 2004-2”;
 
(iv)   The original lender’s policy of title insurance or a true copy thereof
or, if such original lender’s title insurance policy has been lost, a copy
thereof certified by the appropriate title insurer to be true and complete or,
if such lender’s title insurance policy has not been issued as of the Closing
Date, a marked up commitment (binder) to issue such policy;

    40  

--------------------------------------------------------------------------------

 

 
(v)   For each Mortgage Loan that was not a MERS Mortgage Loan at its
origination, all intervening assignments, if any, showing a complete chain of
assignments from the originator to the Seller, including any recorded
warehousing assignments, with evidence of recording thereon, or a copy thereof
certified by a Responsible Officer of the Seller by facsimile or manual
signature, or by the closing attorney or by an officer of the title insurer or
agent of the title insurer that issued the related title insurance policy, as a
true copy of the original of such intervening assignments if the original has
been transmitted for recording until such time as the original is returned by
the public recording office or a copy of the original recorded intervening
assignments certified by the public recording office;
 
(vi)   Originals of all assumption, written assurance, substitution and
modification agreements, if any; and


(vii)   In the case of a Cooperative Loan, the originals of the following
documents or instruments:


(a)   The Cooperative Shares, together with a stock power in blank;
 
(b)   The executed Security Agreement;
 
(c)   The executed Proprietary Lease;
 
(d)   The executed Recognition Agreement;
 
(e)   The executed assignment of Recognition Agreement;
 
(f)   The executed UCC-1 financing statements with evidence of recording thereon
which have been filed in all places required to perfect the Seller’s interest in
the Cooperative Shares and the Proprietary Lease; and


(g)   Executed UCC-3 financing statements or other appropriate UCC financing
statements required by state law, evidencing a complete and unbroken line from
the mortgagee to the Trustee with evidence of recording thereon (or in a form
suitable for recordation).
 
In addition, in connection with the assignment of any MERS Mortgage Loan, the
Seller agrees that it will cause, at the Seller’s expense, the MERS® System to
indicate that such Mortgage Loans have been assigned by the Seller to the
Trustee in accordance with this Agreement (and any Subsequent Transfer
Agreement, as applicable) for the benefit of the Certificateholders by including
(or deleting, in the case of Mortgage Loans which are repurchased in accordance
with this Agreement) in such computer files the information required by the
MERS® System to identify the series of Certificates issued in connection with
such Mortgage Loans. The Seller further agrees that it will not, and will not
permit the Servicer to, and the Servicer agrees that it will not, alter the
information referenced in this paragraph with respect to any Mortgage Loan
during the term of this Agreement unless and until such Mortgage Loan is
repurchased in accordance with the terms of this Agreement.



    41  

--------------------------------------------------------------------------------

 

 
In instances where, for a Mortgage Loan that is not a MERS Mortgage Loan, the
original recorded Mortgage is not delivered as provided above, and in instances
where intervening assignments called for by clause (v) above are unavailable,
the Seller will deliver or cause to be delivered the original recorded Mortgage
and intervening assignments to the Trustee or the Custodian on behalf of the
Trustee promptly upon receipt thereof but in no event later than one year after
the Closing Date.
 
The Seller hereby confirms to the Depositor and the Trustee that it has caused
the portions of the Electronic Ledger relating to the Mortgage Loans to be
clearly and unambiguously marked, and has made the appropriate entries in its
general accounting records, to indicate that such Mortgage Loans have been
transferred to the Trustee, as designee of the Depositor, and constitute part of
the Trust in accordance with the terms of the trust created hereunder.


(b)  The parties hereto intend that the transactions set forth herein be a sale
by the Seller to the Depositor of all the Seller’s right, title and interest in
and to the Mortgage Loans and other property described above and the sale by the
Depositor to the Trust of all the Depositor’s right, title and interest in and
to the Mortgage Loans and other property described above. In the event either
transaction set forth herein is deemed not to be a sale, the Seller hereby
grants to the Depositor, and the Depositor hereby grants to the Trustee, a
security interest in all of its respective right, title and interest in, to and
under the Mortgage Loans and other property described above; and this Agreement
shall constitute a security agreement under applicable law. The Seller, the
Depositor and the Trustee shall, to the extent consistent with this Agreement,
take such actions as may be necessary to ensure that, if this Agreement were
deemed to create a security interest in the Mortgage Loans, such security
interest would be deemed to be a perfected security interest of first priority
under applicable law and will be maintained as such throughout the term of the
Agreement.


Except as may otherwise expressly be provided herein, neither the Seller, the
Depositor, the Servicer nor the Trustee shall (and the Servicer shall ensure
that no Subservicer shall) assign, sell, dispose of or transfer any interest in
the Trust or any portion thereof, or permit the Trust or any portion thereof to
be subject to any lien, claim, mortgage, security interest, pledge or other
encumbrance of, any other Person.
 
In the event that the parties hereto have failed to transfer the entire legal
ownership in and to each Mortgage Loan to the Trust, the parties hereto intend
that this document operate to transfer the entire equitable ownership interest
in and to each Mortgage Loan to the Trust.
 
(c)  Within thirty (30) days of the Closing Date, the Seller, at its own
expense, shall prepare and send for recording the Assignments of Mortgage in
favor of the Trustee, in the appropriate real property or other records;
provided, however, that the Seller shall not be required to record Assignments
of Mortgage if the related Mortgaged Property is located in a jurisdiction in
which the recording thereof is not necessary to protect the interests of the
Trustee or Certificateholders in the related Mortgage as evidenced by an Opinion
of Counsel, in form and substance satisfactory to the Rating Agencies and the
Certificate Insurer, delivered to the Trustee, the Certificate Insurer and the
Rating Agencies. With respect to any Assignment of Mortgage as to which the
related recording information is unavailable



    42  

--------------------------------------------------------------------------------

 

 
within thirty (30) days following the Closing Date, such Assignment of Mortgage
shall be submitted for recording within thirty (30) days after receipt of such
information but in no event later than one year after the Closing Date. The
Trustee or the Custodian on behalf of the Trustee shall be required to retain a
copy of each Assignment of Mortgage submitted for recording. In the event that
any such Assignment of Mortgage is lost or returned unrecorded because of a
defect therein, the Seller shall promptly prepare a substitute Assignment of
Mortgage or cure such defect, as the case may be, and thereafter the Seller
shall be required to submit each such Assignment of Mortgage for recording. Any
failure of the Seller to comply with this Section 2.01© shall result in the
obligation of the Seller to purchase or substitute for the related Mortgage
Loans pursuant to the provisions of Section 2.02


(d)   Neither the Trustee nor the Custodian on behalf of the Trustee shall have
any responsibility for reviewing any Mortgage File except as expressly provided
in Section 2.02. Without limiting the effect of the preceding sentence, in
reviewing any Mortgage File pursuant to such subsection, neither the Trustee nor
the Custodian shall have any responsibility for determining whether any document
is valid and binding, whether the text of any assignment or endorsement is in
proper or recordable form (except, if applicable, to determine if the Trustee is
the assignee or endorsee), whether any document has been recorded in accordance
with the requirements of any applicable jurisdiction, or whether a blanket
assignment is permitted in any applicable jurisdiction, but shall only be
required to determine whether a document has been executed, that it appears to
be what it purports to be, and, where applicable, that it purports to be
recorded, but shall not be required to determine whether any Person executing
any document is authorized to do so or whether any signature thereon is genuine.
 
(e)   Notwithstanding the delivery of the Opinion of Counsel referred to in
Section 2.01©, Assignments of Mortgage shall be submitted by the Seller for
recording within five (5) Business Days after the earlier to occur of (i) a
transfer of the servicing of the Mortgage Loans from the Servicer and (ii) an
Event of Default.
 
Section 2.02. Acceptance by Trustee. The Trustee hereby acknowledges the sale
and assignment of the Mortgage Loans, and, subject to the review provided for in
this Section 2.02 and the period for delivery provided for in Section 2.01, its
receipt or that of the Custodian on behalf of the Trustee of the Mortgage Files,
and declares that the Trustee or the Custodian on behalf of the Trustee holds
and will hold such documents and all amounts received by it thereunder and
hereunder in trust, upon the terms herein set forth, for the use and benefit of
all present and future Certificateholders and the Certificate Insurer. If the
Seller is given notice under this Section 2.02 that a Mortgage File is defective
or incomplete and if the Seller does not correct or cure such omission or defect
within the 90-day period specified in this Section 2.02, the Seller shall
purchase such Mortgage Loan from the Trustee (i) on the Determination Date in
the month following the month in which such 90-day period expired at the
Purchase Price of such Mortgage Loan or (ii) upon the expiration of such 90-day
period if the omission or defect would result in the related Mortgage Loan not
being a Qualified Mortgage Loan for purposes of Section 860G(a)(3) of the Code.
At any time the Seller exercises its option to repurchase any Mortgage Loan
pursuant to Section 2.04(b), the Seller shall notify the Depositor, the Servicer
and the Trustee of any such repurchase no later than five Business Days prior to
the Determination Date of the month in which it wishes to repurchase such
Mortgage Loans and the Seller shall repurchase such Mortgage Loan from the
Trustee on such Determination Date. The Purchase Price for any purchased or
repurchased Mortgage Loan shall be delivered to the Servicer for deposit in the
Collection Account (and the Servicer shall deposit such amount upon receipt) no
later than the applicable Determination Date or the Business
 
 

    43  

--------------------------------------------------------------------------------

 

 
Day preceding the expiration of such 90-day period, as the case may be; and,
upon receipt by the Trustee or the Custodian on behalf of the Trustee of written
notification of such deposit signed by a Responsible Officer of the Seller, the
Trustee or the Custodian on behalf of the Trustee shall release to the Seller
the related Mortgage File and the Trustee shall execute and deliver such
instruments of transfer or assignment, in each case without recourse, as shall
be necessary to vest in the Seller or its designee any Mortgage Loan released
pursuant hereto. It is understood and agreed that the obligation of the Seller
to purchase any Mortgage Loan as to which a material defect in or omission of a
constituent document exists shall constitute the sole remedy against the Seller
respecting such defect or omission available to the Servicer (in its role as
such), the Certificateholders, or the Trustee on behalf of Certificateholders.
An Opinion of Counsel to the effect set forth in Section 2.05(d) shall be
delivered to the Trustee in connection with any purchase or repurchase pursuant
to this Section 2.02. If pursuant to the foregoing provisions the Seller
repurchases a Mortgage Loan that is a MERS Mortgage Loan, the Servicer shall, at
the Seller’s expense, either (i) cause MERS to execute and deliver an Assignment
of Mortgage in recordable form to transfer the Mortgage from MERS to the Seller
and shall cause such Mortgage to be removed from registration on the MERS®
System in accordance with MERS’ rules and regulations or (ii) cause MERS to
designate on the MERS® System the Seller as the beneficial holder of such
Mortgage Loan.


The Seller, promptly following the transfer of (i) a Mortgage Loan from or (ii)
an Eligible Substitute Mortgage Loan to the Trust pursuant to this Section 2.02
or Section 2.05, as the case may be, shall amend the Mortgage Loan Schedule,
appropriately mark the Electronic Ledger and make appropriate entries in its
general account records to reflect such transfer and the addition of any
Eligible Substitute Mortgage Loan, if applicable.


On the Closing Date or no later than the 45th day following the Closing Date,
the Trustee or the Custodian on behalf of the Trustee shall certify to the
Seller, the Depositor and the Servicer (and the Trustee if the Custodian is so
certifying) that it has reviewed each Mortgage File and that, as to each
Mortgage Loan listed in the related Mortgage Loan Schedule (other than any
Mortgage Loan paid in full or any Mortgage Loan specifically identified in the
certification in the form annexed hereto as Exhibit O as not covered by such
certification), (i) all documents constituting part of such Mortgage File
required to be delivered to it pursuant to paragraphs (i) - (v) and (vii) of
Section 2.01(a) are in its possession, (ii) such documents have been reviewed by
it and appear regular on their face and relate to such Mortgage Loan, (iii)
based on its examination and only as to the foregoing, the information set forth
in the Mortgage Loan Schedule which corresponds to items (ii) and (iii) of the
definition of “Mortgage Loan Schedule” accurately reflects information set forth
in the Mortgage File. If within such 45-day period the Trustee or the Custodian
on behalf of the Trustee finds any document constituting a part of a Mortgage
File not to have been executed or received or to be unrelated to the Mortgage
Loans identified in said Mortgage Loan Schedule or, if in the course of its
review, the Trustee or the Custodian on behalf of the Trustee determines that
such Mortgage File is otherwise defective in any material respect, the Trustee
or the Custodian on behalf of the Trustee shall promptly upon the conclusion of
its review notify the Seller in the form of an exception report and the Seller
shall have a period of ninety (90) days after such notice within which to
correct or cure any such defect.



    44  

--------------------------------------------------------------------------------

 

 
On the 360th day following the Closing Date, the Trustee or the Custodian on
behalf of the Trustee shall deliver to the Seller and the Servicer an exception
report showing the documents outstanding pursuant to Section 2.01(a) along with
a final certification annexed hereto as Exhibit P updated from the previous
certification issued in the form of Exhibit O. The Trustee or the Custodian on
behalf of the Trustee shall also maintain records adequate to determine the date
on which any document required to be delivered to it after such 360th day
following the Closing Date must be delivered to it, and on each such date, the
Trustee or the Custodian on behalf of the Trustee shall review the related
Mortgage File to determine whether such document has, in fact, been delivered.
After the delivery of the final certification, a form of which is attached
hereto as Exhibit P, (i) the Trustee or the Custodian on behalf of the Trustee
shall provide to the Servicer and the Seller (and to the Trustee if delivered by
the Custodian), no less frequently than monthly, updated exception reports
showing the documents outstanding pursuant to Section 2.01(a) until all such
exceptions have been eliminated and (ii) the Seller shall provide to the Trustee
or the Custodian on behalf of the Trustee and the Servicer, no less frequently
than monthly, updated certifications indicating the then current status of
exceptions until all such exceptions have been eliminated; provided that the
delivery of the final certification shall not act as a waiver of any of the
rights the Certificateholders may have with respect to such exceptions, and all
rights are reserved with respect thereto.


Neither the Trustee nor the Custodian makes any representations as to and shall
not be responsible to verify (i) the validity, sufficiency, legality, due
authorization, recordation or genuineness of any document or (ii) the
collectability, insurability or effectiveness of any of the Mortgage Loans.


Section 2.03. Representations and Warranties Regarding the Seller, the Servicer
and the Depositor.


(a)  The Seller represents and warrants that, as of the Closing Date:

(i)   The Seller is a corporation licensed as a mortgage banker duly organized,
validly existing and in good standing under the laws of the state of its
incorporation and has, and had at all relevant times, full corporate power to
originate the Mortgage Loans, to own its property, to carry on its business as
presently conducted and to enter into and perform its obligations under this
Agreement. The Seller has all necessary licenses and is qualified to transact
business in and is in good standing under the laws of each state where a
Mortgaged Property is located or is otherwise exempt under applicable law from
such qualification or is otherwise not required under applicable law to effect
such qualification and no demand for such qualification has been made upon the
Seller by any state having jurisdiction;
 
(ii)   The execution and delivery of this Agreement by the Seller and the
Seller’s performance of and compliance with the terms of this Agreement will not
violate the Seller’s articles of incorporation or by-laws or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the breach or acceleration of, any
material contract, agreement or other instrument to which the Seller is a party
or which may be applicable to the Seller or any of its assets;



    45  

--------------------------------------------------------------------------------

 

 
(iii)   The Seller has the full power and authority to enter into and consummate
all transactions contemplated by this Agreement to be consummated by it, has
duly authorized the execution, delivery and performance of this Agreement, and
has duly executed and delivered this Agreement. This Agreement, assuming due
authorization, execution and delivery by the other parties hereto, constitutes a
valid, legal and binding obligation of the Seller, enforceable against it in
accordance with the terms hereof, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other
similar laws relating to or affecting the rights of creditors generally, and by
general equity principles (regardless of whether such enforcement is considered
in a proceeding in equity or at law);
 
(iv)   The Seller is not in violation of, and the execution and delivery of this
Agreement by the Seller and the performance by it and compliance with the terms
of this Agreement will not constitute a violation with respect to, any order or
decree of any court or any order or regulation of any federal, state, municipal
or governmental agency having jurisdiction, which violation would materially and
adversely affect the condition (financial or otherwise) or operations of the
Seller or any of its properties or materially and adversely affect the
performance of any of its duties hereunder;
 
(v)   There are no actions or proceedings against, or investigations of, the
Seller pending or, to the knowledge of the Seller, threatened, before any court,
administrative agency or other tribunal (A) that, if determined adversely, would
prohibit its entering into this Agreement, (B) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or (C)
that, if determined adversely, would prohibit or materially and adversely affect
the performance by the Seller of any of its obligations under, or the validity
or enforceability of, this Agreement;
 
(vi)   No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Seller of, or compliance by the Seller with, this Agreement, or for the
consummation of the transactions contemplated by this Agreement, except for such
consents, approvals, authorizations and orders, if any, that have been obtained
prior to the Closing Date;
 
(vii)   The Seller did not sell the Mortgage Loans to the Depositor with any
intent to hinder, delay or defraud any of its creditors; and the Seller will not
be rendered insolvent as a result of the sale of the Mortgage Loans to the
Depositor;
 
(viii)   The Seller acquired title to the Mortgage Loans in good faith, without
notice of any adverse claim;
 
(ix)   The Seller is a member of MERS in good standing, and will comply in all
material respects with the rules and procedures of MERS in connection with the
servicing of the MERS Mortgage Loans for as long as such Mortgage Loans are
registered with MERS;



    46  

--------------------------------------------------------------------------------

 

(x)   No Officer’s Certificate, statement, report or other document prepared by
the Seller and furnished or to be furnished by it pursuant to this Agreement or
in connection with the transactions contemplated hereby contains any untrue
statement of material fact;
 
(xi)   The transfer, assignment and conveyance of the Mortgage Notes and the
Mortgages by the Seller pursuant to this Agreement are not subject to the bulk
transfer laws or any similar statutory provisions in effect in any applicable
jurisdiction;
 
(xii)   The transactions contemplated by this Agreement are in the ordinary
course of business of the Seller; and
 
(xiii)   The Seller has caused or hereby agrees to cause to be performed any and
all acts required to be performed to preserve the rights and remedies of the
Trustee in any insurance policies applicable to the Mortgage Loans, including,
without limitation, any necessary notifications of insurers, assignments of
policies or interests therein, and establishments of co-insured, joint loss
payee and mortgagee rights in favor of the Trustee.
 
(b)   The Servicer represents and warrants that, as of the Closing Date:
 
(i)   The Servicer is a federally chartered savings bank duly organized, validly
existing and in good standing under the laws of the United States and has, and
had at all relevant times, full power to service the Mortgage Loans, to own its
property, to carry on its business as presently conducted and to enter into and
perform its obligations under this Agreement;
 
(ii)   The execution and delivery of this Agreement by the Servicer and the
performance by it of and compliance with the terms of this Agreement will not
violate the Servicer’s charter or by-laws or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the breach or acceleration of, any material contract, agreement or
other instrument to which the Servicer is a party or which may be applicable to
the Servicer or any of its assets;
 
(iii)   The Servicer has the full power and authority to enter into and
consummate all transactions contemplated by this Agreement to be consummated by
it, has duly authorized the execution, delivery and performance of this
Agreement, and has duly executed and delivered this Agreement. This Agreement,
assuming due authorization, execution and delivery by the other parties hereto,
constitutes a valid, legal and binding obligation of the Servicer, enforceable
against it in accordance with the terms hereof, except as such enforcement may
be limited by insolvency, reorganization, receivership, moratorium or other
similar laws relating to or affecting the rights of creditors generally or the
rights of creditors of insured institutions, and by general equity principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law);

    47  

--------------------------------------------------------------------------------

 

 
(iv)   The Servicer is not in violation of, and the execution and delivery of
this Agreement by the Servicer and the performance by it and compliance with the
terms of this Agreement will not constitute a violation with respect to, any
order or decree of any court or any order or regulation of any federal, state,
municipal or governmental agency having jurisdiction, which violation would
materially and adversely affect the condition (financial or otherwise) or
operations of the Servicer or any of its properties or materially and adversely
affect the performance of any of its duties hereunder;
 
(v)   There are no actions or proceedings against, or investigations of, the
Servicer pending or, to the knowledge of the Servicer, threatened, before any
court, administrative agency or other tribunal (A) that, if determined
adversely, would prohibit its entering into this Agreement, (B) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or (C) that, if determined adversely, would prohibit or materially and
adversely affect the performance by the Servicer of any of its obligations
under, or the validity or enforceability of, this Agreement;
 
(vi)   No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Servicer of, or compliance by the Servicer with, this Agreement, or for the
consummation of the transactions contemplated by this Agreement, except for such
consents, approvals, authorizations and orders, if any, that have been obtained
prior to the Closing Date;
 
(vii)   No Officer’s Certificate, statement, report or other document prepared
by the Servicer and furnished or to be furnished by it pursuant to this
Agreement or in connection with the transactions contemplated hereby contains
any untrue statement of material fact;
 
(viii)   The Servicer believes that the Servicing Fee Rate provides a reasonable
level of base compensation to the Servicer for servicing the Mortgage Loans on
the terms set forth herein;
 
(ix)   The transactions contemplated by this Agreement are in the ordinary
course of business of the Servicer;
 
(x)   The collection practices used by the Servicer with respect to the Mortgage
Loans have been, in all material respects, legal, proper, prudent and customary
in the non-conforming mortgage servicing business; and
 
(xi)   The Servicer is a member of MERS in good standing, and will comply in all
material respects with the rules and procedures of MERS in connection with the
servicing of the MERS Mortgage Loans for as long as such Mortgage Loans are
registered with MERS.
 
(c)   The Depositor represents and warrants that, as of the Closing Date:
 
(i)   The Depositor is a corporation duly organized, validly existing and in
good standing under the laws of the state of Delaware and has, and had at all
relevant times, full power to own its property, to carry on its business as
presently conducted and to enter into and perform its obligations under this
Agreement;



    48  

--------------------------------------------------------------------------------

 



(ii)   The execution and delivery of this Agreement by the Depositor and the
performance by it of and compliance with the terms of this Agreement will not
violate the Depositor’s charter or by-laws or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the breach or acceleration of, any material contract, agreement or
other instrument to which the Depositor is a party or which may be applicable to
the Depositor or any of its assets;
 
(iii)   The Depositor has the full power and authority to enter into and
consummate all transactions contemplated by this Agreement to be consummated by
it, has duly authorized the execution, delivery and performance of this
Agreement, and has duly executed and delivered this Agreement. This Agreement,
assuming due authorization, execution and delivery by the other parties hereto,
constitutes a valid, legal and binding obligation of the Depositor, enforceable
against it in accordance with the terms hereof, except as such enforcement may
be limited by insolvency, reorganization, receivership, moratorium or other
similar laws relating to or affecting the rights of creditors generally, and by
general equity principles (regardless of whether such enforcement is considered
in a proceeding in equity or at law);
 
(iv)   The Depositor is not in violation of, and the execution and delivery of
this Agreement by the Depositor and the performance by it and compliance with
the terms of this Agreement will not constitute a violation with respect to, any
order or decree of any court or any order or regulation of any federal, state,
municipal or governmental agency having jurisdiction, which violation would
materially and adversely affect the condition (financial or otherwise) or
operations of the Depositor or any of its properties or materially and adversely
affect the performance of any of its duties hereunder;
 
(v)   There are no actions or proceedings against, or investigations of, the
Depositor pending or, to the knowledge of the Depositor, threatened, before any
court, administrative agency or other tribunal (A) that, if determined
adversely, would prohibit its entering into this Agreement, (B) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or (C) that, if determined adversely, would prohibit or materially and
adversely affect the performance by the Depositor of any of its obligations
under, or the validity or enforceability of, this Agreement;
 
(vi)   No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Depositor of, or compliance by the Depositor with, this Agreement, or for the
consummation of the transactions contemplated by this Agreement, except for such
consents, approvals, authorizations and orders, if any, that have been obtained
prior to the Closing Date;
 
(vii)   With respect to each Mortgage Loan and following the transfer of the
Mortgage Loans to it by the Seller, the Depositor had good title to the Mortgage
Loans and the Mortgage Notes were subject to no offsets, defenses or
counterclaims; and
 
(viii)   The Depositor did not sell the Mortgage Loans to the Trust with any
intent to hinder, delay or defraud any of its creditors; and the Depositor will
not be rendered insolvent as a result of the sale of the Mortgage Loans to the
Trust.



    49  

--------------------------------------------------------------------------------

 

 
(d)   The representations and warranties set forth in this Section 2.03 shall
survive the sale and assignment of the Mortgage Loans to the Trust. Upon
discovery of a breach of any representations and warranties which materially and
adversely affects the interests of the Certificateholders or the Certificate
Insurer, the Person discovering such breach shall give prompt written notice to
the other parties. Within sixty (60) days of its discovery or its receipt of
notice of such breach, or, with the prior written consent of a Responsible
Officer of the Trustee, such longer period specified in such consent, the
Seller, the Depositor or the Servicer, as the case may be, shall cure such
breach in all material respects.
 
Section 2.04. Representations and Warranties of the Seller Regarding the
Mortgage Loans.


(a)   The Seller represents and warrants to the Servicer, Depositor and the
Trustee on behalf of the Certificateholders as follows as of the Closing Date:



1.
The information set forth on the Mortgage Loan Schedule and the Prepayment
Charge Schedule is complete, true and correct as of the dates as of which the
information therein is given;
2.
The Mortgage Notes and the Mortgages have not been assigned or pledged by the
Seller to any Person other than warehouse lenders, and immediately prior to the
transactions herein contemplated, the Seller had good and marketable title
thereto, and was the sole owner and holder of the Mortgage Loans free and clear
of any and all liens, claims, encumbrances, participation interests, equities,
pledges, charges or security interests of any nature (collectively, a “Lien”),
other than any such Lien released simultaneously with the sale contemplated
herein, and had full right and authority, subject to no interest or
participation of, or agreement with, any other party, to sell and assign the
same pursuant to this Agreement, and immediately upon the transfer and
assignment of each Mortgage Loan as contemplated by this Agreement, the Trust
will be the sole beneficial owner of, each Mortgage Loan free and clear of any
lien, claim, participation interest, mortgage, security interest, pledge, charge
or other encumbrance or other interest of any nature;
 
 
3.
With respect to any Mortgage Loan that is not a Cooperative Loan, each Mortgage
is a valid and existing lien on the property therein described, and each
Mortgaged Property is free and clear of all encumbrances and liens having
priority over the lien of the Mortgage, except (i) liens for real estate taxes
and special assessments not yet due and payable, (ii) covenants, conditions and
restrictions, rights of way, easements and other matters of public record as of
the date of recording such Mortgage, such exceptions appearing of record being
acceptable to mortgage lending institutions generally or specifically reflected
in the appraisal made in connection with the origination of the related Mortgage
Loan, (iii) other matters to which like properties are commonly subject which do
not materially interfere with the benefits of the security intended to be
provided by such Mortgage, (iv) in the case of a Mortgaged Property that is a
condominium or an individual unit in a planned unit development, liens for
common charges permitted by statute and (v) in the case of a Mortgage Loan
secured by a second lien on the related Mortgaged Property, the related First
Lien. Any security agreement, chattel mortgage or equivalent document related to
the Mortgage and delivered to the Trustee or the Custodian on behalf of the
Trustee establishes in the Seller a valid and subsisting lien on the property
described therein, and the Seller has full right to sell and assign the same to
the Trust;

 

    50  

--------------------------------------------------------------------------------

 




4.
The terms of each Mortgage Note and Mortgage have not been impaired, altered or
modified in any respect, except by a written instrument which has been recorded,
if necessary to protect the interests of the Trust, and which has been delivered
to the Trustee or the Custodian on behalf of the Trustee. The substance of any
such alteration or modification is reflected on the Mortgage Loan Schedule;
 
 
5.
No instrument of release or waiver has been executed in connection with any
Mortgage Loan, and no Mortgagor has been released, in whole or in part, except
in connection with an assumption agreement which has been approved by the
primary mortgage guaranty insurer, if any, and which has been delivered to the
Trustee or the Custodian on behalf of the Trustee;
 
 
6.
Except with respect to delinquencies described in clause (12) hereof, no
Mortgagor is in default in complying with the terms of its Mortgage Note or
Mortgage, and the Seller has not waived any default, breach, violation or event
of acceleration except that the Seller may have accepted late payments, and all
taxes, governmental assessments, insurance premiums or water, sewer and
municipal charges which previously became due and owing have been paid, or an
escrow of funds has been established in an amount sufficient to pay for every
such item which remains unpaid and which has been assessed but is not yet due
and payable. The Seller has not advanced funds or induced, solicited or
knowingly received any advance of funds by a party other than the Mortgagor,
directly or indirectly, for the payment of any amount required by the Mortgage,
except for interest accruing from the date of the Mortgage Note or date of
disbursement of the Mortgage proceeds, whichever is more recent, to the day
which precedes by one (1) month the Due Date of the first installment of
principal and interest;
 
 
7.
There is no proceeding pending or threatened for the total or partial
condemnation of any Mortgaged Property, nor is such a proceeding currently
occurring, and such property is undamaged by waste, fire, earthquake or earth
movement, windstorm, flood, tornado or otherwise, so as to affect adversely the
value of the Mortgaged Property as security for the Mortgage Loan or the use for
which the premises were intended;

 

    51  

--------------------------------------------------------------------------------

 




8.
There are no mechanics’ or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under law could give
rise to such lien) affecting any Mortgaged Property which are, or may be, liens
prior or equal to, or coordinate with, the lien of the Mortgage except those
that are stated in the title insurance policy and for which related losses are
affirmatively insured against by such policy;
 
 
9.
All of the improvements that were included for the purpose of determining the
Appraised Value of each Mortgaged Property lie wholly within the boundaries and
building restriction lines of such property, and no improvements on adjoining
properties encroach upon the Mortgaged Property except those that are stated in
the title insurance policy and for which related losses are affirmatively
insured against by such policy;
 
 
10.
No improvement located on or being part of any Mortgaged Property is in
violation of any applicable zoning law or regulation. All inspections, licenses
and certificates required to be made or issued with respect to all occupied
portions of the Mortgaged Property and, with respect to the use and occupancy of
the same, including, but not limited to, certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities and the Mortgaged Property is lawfully occupied under applicable
law;
 
 
11.
All parties that have had any interest in any Mortgage Loan, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (1) in compliance with any and
all licensing requirements of the United States and of the laws of the state
wherein the Mortgaged Property is located that are applicable to such parties
and (2)(A) organized under the laws of such state or (B) qualified to do
business in such state or exempt from such qualification in a manner so as not
to affect adversely the enforceability of such Mortgage Loan or (C) federal
savings and loan associations or national banks having principal offices in such
state or (D) not doing business in such state;
 
 
12.
With respect to the Mortgage Loans, as of the Cut-Off Date, (i) all payments
required to be made on each Mortgage Loan under the terms of the related
Mortgage Note have been made and none of the Mortgage Loans (by Cut-Off Date
Pool Balance) are 31 or more days delinquent, and (ii) no payment required to be
made on any Mortgage Loan has been more than 30 to 59 days delinquent more than
once during the twelve (12) month period immediately preceding the Cut-Off Date;
 
 
13.
Each of the documents and instruments included in a Mortgage File is duly
executed and in due and proper form and each such document or instrument is in a
form generally acceptable to prudent institutional mortgage lenders that
regularly originate or purchase mortgage loans;

 
 

    52  

--------------------------------------------------------------------------------

 




14.
The Mortgage Notes and the related Mortgages are genuine, and each is the legal,
valid and binding obligation of the maker thereof, enforceable in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium or other similar laws
relating to or affecting the rights of creditors generally, and by general
equity principles (regardless of whether such enforcement is considered in a
proceeding in equity or at law). All parties to the Mortgage Note and the
Mortgage had legal capacity to execute the Mortgage Note and the Mortgage, and
each Mortgage Note and Mortgage have been duly and properly executed by such
parties. The Mortgagor is a natural person who is a party to the Mortgage Note
and the Mortgage in an individual capacity, and not in the capacity of a trustee
or otherwise;
 
 
15.
Any and all requirements of any federal, state or local law, including, without
limitation, usury, truth-in-lending, real estate settlement procedures, consumer
credit protection, equal credit opportunity or disclosure laws, applicable to
the origination and servicing of the Mortgage Loans or otherwise applicable to
the Mortgage Loans have been complied with, and the Seller has and shall
maintain in its possession, available for the Trustee’s and the Certificate
Insurer’s inspection, and shall deliver to the Trustee or the Certificate
Insurer, as applicable, upon demand, evidence of compliance with all such
requirements;
 
 
16.
Except for Escrow Repair Loans, the proceeds of the Mortgage Loans have been
fully disbursed, there is no requirement for future advances thereunder and any
and all requirements as to completion of any on-site or off-site improvements
and as to disbursements of any escrow funds therefor have been complied with.
All costs, fees and expenses incurred in making, closing or recording the
Mortgage Loan have been paid;
 
 
17.
Each Mortgage Loan is covered by an ALTA mortgage title insurance policy or such
other form of policy acceptable to Fannie Mae or Freddie Mac, issued by and
constituting the valid and binding obligation of a title insurer generally
acceptable to prudent mortgage lenders that regularly originate or purchase
mortgage loans comparable to the Mortgage Loans for sale to prudent investors in
the secondary market that invest in mortgage loans such as the Mortgage Loans
and qualified to do business in the jurisdiction where the Mortgaged Property is
located, insuring the Seller, its successors and assigns, as to the first
priority lien of the Mortgage in the case of a Mortgage Loan secured by a First
Lien on the related Mortgaged Property and the second priority lien of the
Mortgage in the case of a Mortgage Loan secured by a second lien on the related
Mortgaged Property, in the original principal amount of the Mortgage Loan. The
Seller is the sole named insured of such mortgage title insurance policy, the
assignment to the Trustee of the Seller’s interest in such mortgage title
insurance policy does not require the consent of or notification to the insurer
or the same has been obtained, and such mortgage title insurance policy is in
full force and effect and will be in full force and effect and inure to the
benefit of the Trustee upon the consummation of the transactions contemplated by
this Agreement. No claims have been made under such mortgage title insurance
policy and no prior holder of the related Mortgage, including the Seller, has
done, by act or omission, anything that would impair the coverage of such
mortgage title insurance policy;

 

    53  

--------------------------------------------------------------------------------

 




18.
All improvements upon the Mortgaged Properties are insured by a generally
acceptable insurer against loss by fire, hazards of extended coverage and such
other hazards as are customary in the area where the Mortgaged Property is
located pursuant to insurance policies conforming to the requirements of this
Agreement. If a Mortgaged Property was, at the time of origination of the
related Mortgage Loan, in an area identified on a Flood Hazard Boundary Map or
Flood Hazard Rate Map issued by the Federal Emergency Management Agency as
having special flood hazards (and if the flood insurance policy referenced
herein has been made available), a flood insurance policy is in effect with
respect to such Mortgaged Property with a generally acceptable carrier in an
amount representing coverage described in this Agreement. All individual
insurance policies (collectively, the “hazard insurance policy”) are the valid
and binding obligation of the insurer and contain a standard mortgagee clause
naming the Seller, its successors and assigns, as mortgagee. All premiums
thereon have been paid. The Mortgage obligates the Mortgagor thereunder to
maintain all such insurance at the Mortgagor’s cost and expense, and upon the
Mortgagor’s failure to do so, authorizes the holder of the Mortgage to obtain
and maintain such insurance at the Mortgagor’s cost and expense and to seek
reimbursement therefor from the Mortgagor;
 
 
19.
No Mortgage Loan is subject to any right of rescission, set-off, counterclaim or
defense, including the defense of usury, nor will the operation of any of the
terms of any Mortgage Note or the related Mortgage, or the exercise of any right
thereunder in accordance with the terms thereof, render either the Mortgage Note
or the Mortgage unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
and no such right of rescission, set-off, counterclaim or defense has been
asserted with respect thereto;
 
 
20.
Each Mortgage Loan was originated or purchased and reunderwritten by the Seller;
 
 
21.
Each Mortgage Loan is payable in equal monthly installments of principal and
interest which would be sufficient, in the absence of late payments, to fully
amortize such loan within the term thereof, beginning no later than sixty (60)
days after disbursement of the proceeds of the Mortgage Loan. Each Mortgage Loan
bears a fixed interest rate for the term of the Mortgage Loan or an
adjustable-interest rate based on the related Loan Index;

 

    54  

--------------------------------------------------------------------------------

 




22.
Each Mortgage contains a customary provision for the acceleration of the payment
of the unpaid principal balance of the Mortgage Loan in the event the related
Mortgaged Property is sold without the prior consent of the holder thereunder;
 
 
23.
No Mortgage Loan is a construction loan;
 
 
24.
The Mortgage Notes are not and have not been secured by any collateral, pledged
account or other security except the lien of the corresponding Mortgage and the
security interest of any applicable security agreement or chattel mortgage
referred to in clause (3) above;
 
 
25.
Each Mortgage contains customary and enforceable provisions which render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security, including (i) in the
case of a Mortgage designated as a deed of trust, by trustee’s sale and (ii)
otherwise by judicial or nonjudicial foreclosure. There is no homestead or other
exemption available to the Mortgagor that would interfere with the right to sell
the Mortgaged Property at a trustee’s sale or the right to foreclose the
Mortgage;
 
 
26.
With respect to each Mortgage constituting a deed of trust, a trustee, duly
qualified under applicable law to serve as such, has been properly designated
and currently so serves and is named in such Mortgage, and no fees or expenses
are or will become payable by the Trustee or the Certificateholders to the
trustee under the deed of trust, except in connection with a trustee’s sale
after default by the Mortgagor, which fees and expenses shall constitute
Servicing Advances;
 
 
27.
Each Mortgaged Property is located in the state identified in the Mortgage Loan
Schedule. No residence or dwelling is a manufactured dwelling that is not
treated as real property under local law. No Mortgaged Properties are held under
a ground lease;
 
 
28.
The Mortgage Loans were underwritten in accordance with the Seller’s
underwriting guidelines described in the Prospectus under the heading “The
Seller—Underwriting”;
 
 
29.
There exist no deficiencies with respect to escrow deposits and payments, if
such are required, for which customary arrangements for repayment thereof have
not been made, and no escrow deposits or payments of other charges or payments
due the Seller have been capitalized under any Mortgage or the related Mortgage
Note;
 
 
30.
No Mortgage Loan was originated under a buy-down plan;

 

    55  

--------------------------------------------------------------------------------

 

 



 
31.
Other than as provided by this Agreement, there is no obligation on the part of
the Seller or any other party to make payments in addition to those made by the
Mortgagors;
 
 
 
 
32.
With respect to each Mortgage Loan, the Seller is in possession of a complete
Mortgage File, except those documents delivered to the Trustee or Custodian on
behalf of the Trustee, and there are no custodial agreements in effect adversely
affecting the right or ability of the Seller to make the document deliveries
required hereby;
 
 
 
 
33.
No Mortgage Loan was selected for inclusion under this Agreement on any basis
which was intended to have a material adverse effect on the Certificateholders;
 
 
 
 
34.
No Mortgage Loan has a shared appreciation or other contingent interest feature;
 
 
 
 
35.
With respect to each Mortgage Loan secured by a second lien on the related
Mortgaged Property:
 
 
 
 
 
 (a)  if the Combined Loan-to-Value Ratio is higher than 80%, either the related
First Lien does not provide for a balloon payment or, if the related First Lien
does provide for a balloon payment, the maturity date of the second lien is
prior to the maturity date of the First Lien;
 
 
 
 
 
(b)  the related First Lien does not provide for negative amortization;
 
 
 
 
 
(c)  either no consent for the Mortgage Loan secured by a second lien on the
related Mortgaged Property is required by the holder of the related First Lien
or such consent has been obtained and is contained in the Mortgage File; and
 
 
 
 
 
(d)  except with respect to no more than 10% of the Mortgage Loans which are
fixed-rate Mortgage Loans secured by a second lien on the related Mortgaged
Property, measured by Cut-Off Date Pool Balance, the related First Lien is not
held by an individual;
 
 
 
 
36.
Each Mortgage Loan conforms, and all the Mortgage Loans in the aggregate
conform, in all material respects to the description thereof set forth in the
Prospectus Supplement;
 
 
 
 
37.
A full appraisal on forms approved by Fannie Mae or Freddie Mac was performed in
connection with the origination of each Mortgage Loan. Each appraisal meets
guidelines that would be generally acceptable to prudent mortgage lenders that
regularly originate or purchase mortgage loans comparable to the Mortgage Loans
for sale to prudent investors in the secondary market that invest in mortgage
loans such as the Mortgage Loans;

 

    56  

--------------------------------------------------------------------------------

 

 
 
38.
To the best of the Seller’s knowledge, no Mortgaged Property was, as of the
related Cut-Off Date, located within a one-mile radius of any site listed in the
National Priorities List as defined under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, or on any similar
state list of hazardous waste sites which are known to contain any hazardous
substance or hazardous waste;
 
 
 
 
39.
None of the Mortgage Loans are subject to a bankruptcy proceeding;
 
 
 
 
40.
No more than 7%, 15%, and 5% of the Cut-Off Date Pool Balance relates to
Mortgage Loans originated or purchased under the Seller’s limited documentation
program, non-income verification program for self-employed borrowers or stated
income program, respectively;
 
 
 
 
41.
Each Mortgage Loan constitutes a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code;
 
 
 
 
42.
Each Cooperative Loan is secured by a valid, subsisting and enforceable
perfected first lien and security interest in the related Mortgaged Property,
subject only to (i) the rights of the Cooperative Corporation to collect
Maintenance and assessments from the Mortgagor, (ii) the lien of the Blanket
Mortgage, if any, on the Cooperative Property and of real property taxes, water
and sewer charges, rents and assessments on the Cooperative Property not yet due
and payable, and (iii) other matters to which like Cooperative Units are
commonly subject which do not materially interfere with the benefits of the
security intended to be provided by the Security Agreement or the use,
enjoyment, value or marketability of the Cooperative Unit. Each original UCC
financing statement, continuation statement or other governmental filing or
recordation necessary to create or preserve the perfection and priority of the
first priority lien and security interest in the Cooperative Shares and
Proprietary Lease has been timely and properly made. Any security agreement,
chattel mortgage or equivalent document related to the Cooperative Loan and
delivered to the Seller or its designee establishes in the Seller a valid and
subsisting perfected first lien on and security interest in the property
described therein, and the Seller has full right to sell and assign the same;
 
 
 
 
43.
Each Cooperative Corporation qualifies as a “cooperative housing corporation” as
defined in Section 216 of the Code;
 
 
 
 
44.
Each adjustable-rate Mortgage Loan is secured by a first lien, and each
fixed-rate Mortgage Loan is secured by a first or second lien;
 
 
 
 
45.
Each Mortgage Loan that currently bears a fixed rate of interest, will bear such
fixed rate of interest for the life of the Mortgage Loan;

 

    57  

--------------------------------------------------------------------------------

 

 
 
46.
Each Mortgage Loan will comply with the undertakings in, and no Mortgage Loan
will be subject to the requirement for retrospective relief pursuant to, either
(a) the Stipulated Order on Consent, dated as of September 17, 1999, among Delta
Funding Corporation, Delta Financial Corporation and the Office of the Attorney
General of the State of New York or (b) the Remediation Agreement, dated as of
September 17, 1999, between Delta Funding Corporation and the Banking Department
of the State of New York;
 
 
 
 
47.
No Mortgage Loan was subject to (i) the Home Ownership and Equity Protection Act
of 1994, (ii) the regulations promulgated by the New York State Banking
Department (3 NYCRR Part 41), or (iii) except as set forth in clause (48) below,
any other comparable regulations or legislation enacted by any other State or
regulatory body;
 
 
 
 
48.
Any Mortgage Loan that is subject to the regulations promulgated by the Illinois
Office of Banks and Real Estate and the Department of Financial Institutions
(Title 38 Chapter II Section 1050.155) or the regulations promulgated by the
Vermont Commissioner of Banking (Vermont Stat. Ann. Title 9, Subsection 104,
Reg. B-98-2) is in full compliance therewith as of the Closing Date;
 
 
 
 
49.
With respect to each Mortgage Loan that has a Prepayment Charge feature, each
such Prepayment Charge is enforceable and each Prepayment Charge is permitted
pursuant to applicable federal, state and local law, subject to federal
preemption where applicable;
 
 
 
 
50.
Each Mortgage Loan at the time it was made complied in all material respects
with applicable local, state and federal laws, including, but not limited to,
all applicable high cost (e.g., predatory and abusive) lending laws;
 
 
 
 
51.
Each Mortgage Loan in Loan Group II bears interest at a fixed rate for the life
of the Mortgage Loan; and
 
 
 
 
52.
No Mortgage Loan is a High Cost Home Loan.

 
(b)   It is understood and agreed that the representations and warranties set
forth in this Section 2.04 shall survive delivery of the respective Mortgage
Files to the Trustee or the Custodian on behalf of the Trustee and the
termination of the rights and obligations of the Servicer pursuant to Section
7.04 or 8.01. Upon discovery by the Seller, the Depositor, the Servicer or a
Responsible Officer of the Trustee of a breach of any of the foregoing
representations and warranties, which materially and adversely affects the value
of, or the interests of the Trust, the Certificate Insurer or the
Certificateholders in, the related Mortgage Loan, the party discovering such
breach shall give prompt written notice to the other parties. Within sixty (60)
days of its discovery or its receipt of notice of breach, the Seller shall use
all reasonable efforts to cure such breach in all material respects or shall
purchase such Mortgage Loan from the Trust or substitute an Eligible Substitute
Mortgage Loan as provided in Section 2.05 for such Mortgage Loan. Any such
purchase by the Seller shall be at the Purchase Price, and in
 

    58  

--------------------------------------------------------------------------------

 

 
each case shall be accomplished in the manner set forth in Section 2.02. The
Trustee shall enforce the Seller’s obligations under this subparagraph. It is
understood and agreed that the obligation of the Seller to cure, substitute or
purchase any Mortgage Loan as to which such a breach has occurred and is
continuing shall constitute the sole remedy against the Seller respecting such
breach available to the Servicer (in its role as such), the Certificateholders,
the Certificate Insurer or the Trustee on behalf of Certificateholders. In
addition, on any Distribution Date the Seller may, at its option, repurchase
Mortgage Loans from the Trust (which such Mortgage Loans shall not be adversely
selected), provided that such option shall terminate after the Seller has
repurchased Mortgage Loans in the aggregate amount of 1% of the Cut-off Date
Pool Balance. Any such repurchase by the Seller shall be at the Purchase Price,
and in each case shall be accomplished in the manner set forth in Section 2.02.
An Officer’s Certificate and Opinion of Counsel to the effect set forth in
Section 2.05(d) shall be delivered to the Trustee and the Certificate Insurer in
connection with any purchase or repurchase pursuant to this paragraph (b).
 
Section 2.05. Substitution of Mortgage Loans.


(a)   On a Determination Date within two (2) years following the Closing Date
and which is on or before the date on which the Seller would otherwise be
required to repurchase a Mortgage Loan under Section 2.02 or 2.04, the Seller
may deliver to the Trustee or the Custodian on behalf of the Trustee one or more
Eligible Substitute Mortgage Loans in substitution for any one or more of the
Defective Mortgage Loans which the Seller would otherwise be required to
repurchase pursuant to Section 2.02 or 2.04.
 
(b)   The Seller shall notify the Servicer and the Trustee in writing not less
than five (5) Business Days before the related Determination Date which is on or
before the date on which the Seller would otherwise be required to repurchase
such Mortgage Loan pursuant to Section 2.02 or 2.04 of its intention to effect a
substitution under this Section 2.05. On such Determination Date (the
“Substitution Date”), the Seller shall deliver to the Trustee or the Custodian
on behalf of the Trustee (1) the Eligible Substitute Mortgage Loans to be
substituted for the Defective Mortgage Loans, (2) a list of the Defective
Mortgage Loans to be substituted for by such Eligible Substitute Mortgage Loans,
(3) an Officer’s Certificate (A) stating that the aggregate Principal Balance of
all Eligible Substitute Mortgage Loans (determined with respect to each Eligible
Substitute Mortgage Loan as of the Determination Date on which it was
substituted) including the principal balance of Eligible Substitute Mortgage
Loans being substituted on such Determination Date does not exceed an amount
equal to 5% of the aggregate Original Class Principal Balance as of the Closing
Date, (B) stating that all conditions precedent to such substitution specified
in subsection (a) have been satisfied and attaching as an exhibit a supplemental
Mortgage Loan schedule (the “Supplemental Mortgage Loan Schedule”) setting forth
the same type of information as appears on the Mortgage Loan Schedule and
representing as to the accuracy thereof and (C) confirming that the
representations and warranties contained in Section 2.04 are true and correct in
all material respects with respect to the Substitute Mortgage Loans on and as of
such Determination Date, provided that remedies for the inaccuracy of such
representations are limited as set forth in Sections 2.02, 2.04 and this Section
2.05, (4) an Opinion of Counsel to the effect set forth below and (5) a
certificate stating that cash in the amount of the related Substitution
Adjustment, if any, has been delivered to the Servicer for deposit in the
Collection Account. Upon receipt of the foregoing, the Trustee or the Custodian
on behalf of the Trustee shall release such Defective Mortgage Loans to the
Seller.



    59  

--------------------------------------------------------------------------------

 

 
(c)   Concurrently with the satisfaction of the conditions set forth in Sections
2.05(a) and (b) above and the transfer of such Eligible Substitute Mortgage
Loans to the Trustee pursuant to Section 2.05(a), Exhibit C to this Agreement
shall be deemed to be amended to exclude all Mortgage Loans being replaced by
such Eligible Substitute Mortgage Loans and to include the information set forth
on the Supplemental Mortgage Loan Schedule with respect to such Eligible
Substitute Mortgage Loans, and all references in this Agreement to Mortgage
Loans shall include such Eligible Substitute Mortgage Loans and be deemed to be
made on or after the related Substitution Date, as the case may be, as to such
Eligible Substitute Mortgage Loans.
 
(d)   In connection with any Mortgage Loan that the Seller is required to
purchase or replace, or any Mortgage Loan that the Seller elects to repurchase
pursuant to Section 2.04(b), the Seller shall deliver to the Trustee and the
Certificate Insurer an Opinion of Counsel to the effect that such purchase,
replacement or repurchase will not cause (x) any federal tax to be imposed on
the Trust, including, without limitation, any Federal tax imposed on “prohibited
transactions” under Section 860F(a)(1) of the Code or on “contributions after
the start-up day” under Section 860G(d)(1) of the Code or (y) any portion of any
REMIC to fail to qualify as a REMIC at any time that any Certificate is
outstanding. In the event that such opinion indicates that a purchase,
replacement or repurchase will result in the imposition of a prohibited
transaction tax, give rise to net taxable income or be deemed a contribution to
a REMIC after its Startup Day, the Seller shall not be required to purchase,
replace or repurchase any such Mortgage Loan unless and until the Servicer has
determined and given the Seller and the Trustee written notice that there is an
actual or imminent default with respect thereto or that such defect or breach
adversely affects the enforceability of such Mortgage Loan.
 
Section 2.06. Execution and Authentication of Certificates. The Trustee on
behalf of the Trust shall cause to be executed, authenticated and delivered on
the Closing Date to or upon the order of the Seller, in exchange for the
Mortgage Loans, concurrently with the sale, assignment and conveyance to the
Trustee of the Mortgage Loans, each Class of Certificates in authorized
denominations or Percentage Interests, together evidencing the ownership of the
entire Trust.


Section 2.07. Designation of Interests in REMICs.


(a)   The Trustee shall elect that each of REMIC I, REMIC II and REMIC III
(which, together with the Net Rate Cap Fund and the Prepayment Charges
constitute the Trust) shall be treated as a REMIC under Section 860D of the
Code. Any inconsistencies or ambiguities in this Agreement or in the
administration of this Agreement shall be resolved in a manner that preserves
the validity of such REMIC elections. The assets of REMIC III shall include the
Mortgage Loans (net of the Prepayment Charges), the Accounts (other than the Net
Rate Cap Fund), any REO Property, and any proceeds of the foregoing. The REMIC
III Regular Interests (as defined below) shall constitute the assets of REMIC
II, and the REMIC II Regular Interests (as defined below) shall constitute the
assets of REMIC I. The Prepayment Charges and the Net Rate Cap Fund shall not be
assets of any REMIC.



    60  

--------------------------------------------------------------------------------

 

 
(b)   The following table sets forth (or describes) the class designation,
interest rate, and initial class principal amount for each class of REMIC III
Interests. Each such class, other than the Class R-3, is hereby designated as a
class of regular interests in REMIC III (the “REMIC III Regular Interest”), and
Class R-3 is hereby designated as the sole class of residual interest in REMIC
III, for purposes of the REMIC Provisions. Only Class R-3 shall be certificated
and the other classes shall be uncertificated and shall be held as assets of
REMIC II.
 
REMIC III
Class
Designation
 
REMIC III
Interest Rate
 
Initial Class
Principal Amount

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Class III Pool 1
(1)(1)
(A)(3)
Class III GSA(1)
(2)(1)
(4)
Class III GSA(1)-N
(3)(1)
(5)
Class III Pool 2
(4)(2)
(6)
Class III GSA(2)
(5)(2)
(7)
Class III GSA(2)-N
(6)(2)
(8)
R-1
(7)(9)
(9)
Class Initial Cash 1
0.00%
$322.94
Class Initial Cash 2
0.00%
$1,291.78

 
(1)
The interest rate with respect to any Distribution Date (and the related accrual
period) for this REMIC III Interest shall be a per annum rate equal to the
weighted average Net Loan Rate of the Mortgage Loans in Loan Group I.
 
 
(2)
The interest rate with respect to any Distribution Date (and the related accrual
period) for this REMIC III Interest shall be a per annum rate equal to the
weighted average Net Loan Rate of the Mortgage Loans in Loan Group II.
 
 
(3)
This interest will have an initial principal amount equal to the Pool Balance
for Loan Group I as of the Cut-off Date minus the aggregate initial principal
amount of the Class III GSA(1) and Class III GSA(1)-N Interests.
 
 
(4)
This interest will have an initial principal amount equal to the Group
Subordinate Amount for Loan Group I as of the Cut-off Date minus the initial
principal amount of the Class III GSA(1)-N Interest.
 
 
(5)
This interest will have an initial principal amount equal to 1% of the Group
Subordinate Amount for Loan Group I as of the Cut-off Date.
 
 
(6)
This interest will have an initial principal amount equal to the Pool Balance
for Loan Group II as of the Cut-off Date minus the aggregate initial principal
amount of the Class III GSA(2) and Class III GSA(2)-N Interests.
 
 
(7)
This interest will have an initial principal amount equal to the Group
Subordinate Amount for Loan Group II as of the Cut-off Date minus the initial
principal amount of the Class III GSA(2)-N Interest.
 
 
(8)
This interest will have an initial principal amount equal to 1% of the Group
Subordinate Amount for Loan Group II as of the Cut-off Date.

 
 

    61  

--------------------------------------------------------------------------------

 

 
(9)
The Class R-1 Interest does not have a principal balance and does not bear
interest.


On each Distribution Date, the Available Funds distributable as interest shall
be distributed as interest with respect to the REMIC III Interests based on the
interest rates described above.


On each Distribution Date, the Available Funds distributable as principal shall
be distributed as principal on the REMIC III Interests as follows:



(1)
First, from the Available Funds for Loan Group I, to the Class Initial Cash 1
until its principal balance is reduced to zero;
 
 
(2)
Second, from the Available Funds for Loan Group II, to the Class Initial Cash 2
until its principal balance is reduced to zero;
 
 
(3)
Third, from the Available Funds for Loan Group I, to the Class III GSA(1)-N
Interest until its principal balance equals one percent of the Group Subordinate
Amount for Loan Group I after such Distribution Date;
 
 
(4)
Fourth, from the remaining Available Distribution Amount for Loan Group II to
the Class III GSA(2)-N Interest until its principal balance equals one percent
of the Group Subordinate Amount for Loan Group II after such Distribution Date;
 
 
(5)
Fifth, to the Class III GSA(1)-N and Class III GSA(2)-N Interests, from the
remaining Available Distribution Amount, the minimum amount necessary to cause
the ratio of the principal balance of such REMIC III Interest to the principal
balances of the other such REMIC III Interest to equal the ratio of the Group
Subordinate Amount related to such REMIC III Interest to the Group Subordinate
Amount related to the other REMIC III Interest immediately after such
Distribution Date;
 
 
(6)
Sixth, from the remaining Available Funds for Loan Group I, to the Class III
GSA(1) Interest until the principal balance of such Interest plus the principal
balance of the Class III GSA(1)-N Interest equals the Group Subordinate Amount
for Loan Group I as of such Distribution Date;
 
 
(7)
Seventh, from the remaining Available Funds for Loan Group I to the Class III
Pool 1 Interest, until its balance is reduced to zero;
 
 
(8)
Eighth, from the remaining Available Funds for Loan Group II, to the Class III
GSA(2) Interest until the principal balance of such Interest plus the principal
balance of the Class III GSA(2)-N Interest equals the Group Subordinate Amount
for Loan Group II as of such Distribution Date;
 
 
(9)
Ninth, from the remaining Available Funds for Loan Group II, to the Class III
Pool 2 Interest, until its balance is reduced to zero.

 
For each Distribution Date, Realized Losses, shall be allocated among the REMIC
III Interests in the same manner that principal is allocated among the REMIC III
Interests.



    62  

--------------------------------------------------------------------------------

 

 
(c)   The following table sets forth (or describes) the class designation,
interest rate, and initial principal amount for each class of REMIC II
Interests. Each such class, other than the Class R-2, is hereby designated as a
class of regular interests in REMIC II (the “REMIC II Regular Interests”), and
Class R-2 is hereby designated as the sole class of residual interest in REMIC
II, for purposes of the REMIC Provisions. Only Class R-2 shall be certificated
and the other classes shall be uncertificated and shall be held as assets of
REMIC I.
 
REMIC II
Class
Designation
 
 
REMIC II
Interest Rate
 
 
Initial Class
Principal Amount
 
 
Corresponding Class
 of Certificates
Class II-AV-1
 
(1)
 
(5)
 
Class AV-1
Class II-AV-2
 
(1)
 
(5)
 
Class AV-2
Class II-AV-3
 
(1)
 
(5)
 
Class AV-3
Class II-AF-1
 
(2)
 
(5)
 
Class AF-1
Class II-AF-2
 
(2)
 
(5)
 
Class AF-2
Class II-AF-3
 
(2)
 
(5)
 
Class AF-3
Class II-AF-4
 
(2)
 
(5)
 
Class AF-4
Class II-AF-5
 
(2)
 
(5)
 
Class AF-5
Class II-AF-6
 
(2)
 
(5)
 
Class AF-6
Class II-M-1
 
(3)
 
(5)
 
Class M-1
Class II-M-2
 
(3)
 
(5)
 
Class M-2
Class II-M-3
 
(3)
 
(5)
 
Class M-3
Class II-M-4
 
(3)
 
(5)
 
Class M-4
Class II-M-5
 
(3)
 
(5)
 
Class M-5
Class II-M-6
 
(3)
 
(5)
 
Class M-6
Class II-M-7
 
(3)
 
(5)
 
Class M-7
Class II-M-8
 
(3)
 
(5)
 
Class M-8
Class II-M-9
 
(3)
 
(5)
 
Class M-9
Class II-Q
 
(4)
 
(6)
 
N/A
Class II-AV-Pool
 
(1)
 
(7)
 
N/A
Class II-AF-Pool
 
(2)
 
(8)
 
N/A
Class II-Sub-Pool
 
(3)
 
(9)
 
N/A
Class R-2
 
(10)
 
(10)
 
N/A
 
 
 
 
 
 
 


_______________________

(1)  The interest rate with respect to any Distribution Date (and the related
Interest Period) for each of these REMIC II Regular Interests is a per annum
rate equal to the weighted average of the interest rates for the Class III Pool
1, Class Initial Cash 1, Class III GSA(1)-N and Class III GSA Interests,
weighted on the principal balance of each such Regular Interest.


(2)   The interest rate with respect to any Distribution Date (and the related
Interest Period) for each of these REMIC II Regular Interests is a per annum
rate equal to the weighted average of the interest rates for the Class III Pool
2, Class Initial Cash 2, Class III GSA(2)-N and Class III GSA(2) Interests,
weighted on the principal balance of each such Regular Interest.


(3)   The interest rate with respect to any Distribution Date (and the related
Interest Period) for each of these REMIC II Regular Interests is a per annum
rate equal to the weighted average of the interest rates for the Class III
GSA(1)-N and Class III GSA(2)-N Interests, weighted on the principal balance of
each such Regular Interest.



    63  

--------------------------------------------------------------------------------

 

 
(4)   The interest rate with respect to any Distribution Date (and the related
Interest Period) for this REMIC II Regular Interests is a per annum rate equal
to the weighted average of the interest rates for the Class III Regular
Interests, weighted on the principal balance of each such Regular Interest.


(5)   This REMIC II Regular Interest shall have an initial class principal
amount equal to one-fourth of the initial principal balance of its Corresponding
Class of Certificates.


(6)   This REMIC II Regular Interest shall have an initial principal balance
equal to the excess of the (i) the Cut-Off Date Pool Balance minus (ii) the
aggregate initial principal balance of each other regular interest in REMIC II.


(7)   This REMIC II Regular Interest shall have an initial class principal
amount equal to the excess of (i) one-half of the aggregate initial principal
balance of the Class III Pool 1, Class Initial Cash 1, Class III GSA(1)-N and
Class III GSA(1) Interests over (ii) the aggregate initial principal balance of
the Class II-AV-1, Class II-AV-2 and Class II-AV-3 Interests.


(8)   This REMIC II Regular Interest shall have an initial class principal
amount equal to the excess of (i) one-half of the aggregate initial principal
balance of the Class III Pool 2, Class Initial Cash 2, Class III GSA(2)-N and
Class III GSA(2) Interests over (ii) the aggregate initial principal balance of
the Class II-AF-1, Class II-AF-2, Class II-AF-3, Class II-AF-4, Class II-AF-5
and Class II-AF-6 Interests.


(9)   This REMIC II Regular Interest shall have an initial class principal
amount equal to the excess of (i) one-half of the aggregate initial principal
balance of the Class III GSA(1), Class III GSA(1)-N, Class III GSA(2) and Class
III GSA(2)-N Interests over (ii) the aggregate initial principal balance of the
Class II-M-1, Class II-M-2, Class II-M-3, Class II-M-4, Class II-M-5, Class
II-M-6, Class II-M-7, Class II-M-8 and Class II-M-9 Interests.


(10) The Class R-2 Certificate is the sole class of residual interest in REMIC
II. It does not have an interest rate or a principal balance. On each
Distribution Date, Available Funds remaining after all distributions with
respect to the other REMIC II Interests have been made in the manner described
below shall be distributed with respect to the Class R-2 Certificate.
 
On each Distribution Date the Trustee shall distribute from amounts payable with
respect to the REMIC III Regular Interests held as assets by REMIC II, in the
following order of priority:


First, the Trustee shall distribute interest with respect to each of the REMIC
II Regular Interests based on the above-described interest rates, provided
however, that interest that accrues on the Class II-Q Interest shall be deferred
in an amount equal to one-half of the increase, if any, in the
Overcollateralization Amount for such Distribution Date. Any interest so
deferred shall itself bear interest at the interest rate for the Class II-Q
Interest. An amount equal to the interest so deferred shall be distributed as
additional principal on the other REMIC II Regular Interests having a principal
balance in the manner described below.


Second, the Trustee shall distribute principal on the REMIC II Regular Interests
(including the amount, if any, equal to the interest deferred on the Class II-Q
Interests for such Distribution Date), and shall allocate losses, among the
REMIC II Regular Interests in the following order of priority:


(i)   First, to the Class II-AV-1 Interest until the principal balance of such
Lower Tier Interest equals one-quarter of the Class Principal Balance of the
Class AV-1 Certificates immediately after such Distribution Date;


 
 
64  

--------------------------------------------------------------------------------

 

 
(ii)  Second, to the Class II-AV-2 Interest until the principal balance of such
Lower Tier Interest equals one-quarter of the Class Principal Balance of the
Class AV-2 Certificates immediately after such Distribution Date;


(iii)  Third, to the Class II-AV-3 Interest until the principal balance of such
Lower Tier Interest equal one-quarter of the Class Principal Balance of the
Class AV-3 Certificates immediately after such Distribution Date;


(iv)  Fourth, to the Class II-M-1 Interest until its principal balance equals
one-quarter of the Class Principal Balance of the Class M-1 Certificates
immediately after such Distribution Date;


(v)  Fifth, to the Class II-M-2 Interest until its principal balance equals
one-quarter of the Class Principal Balance of the Class M-2 Certificates
immediately after such Distribution Date;


(vi)  Sixth, to the Class II-M-3 Interest until its principal balance equals
one-quarter of the Class Principal Balance of the Class M-3 Certificates
immediately after such Distribution Date;


(vii)  Seventh, to the Class II-M-4 Interest until its principal balance equals
one-quarter of the Class Principal Balance of the Class M-4  Certificates
immediately after such Distribution Date;


(viii)  Eighth, to the Class II-M-5 Interest until its principal balance equals
one-quarter of the Class Principal Balance of the Class M-5  Certificates
immediately after such Distribution Date;


(ix)  Ninth, to the Class II-M-6 Interest until its principal balance equals
one-quarter of the Class Principal Balance of the Class M-6 Certificates
immediately after such Distribution Date;


(x)   Tenth, to the Class II-M-7 Interest until its principal balance equals
one-quarter of the Class Principal Balance of the Class M-7 Certificates
immediately after such Distribution Date;


(xi)  Eleventh, to the Class II-M-8 Interest until its principal balance equals
one-quarter of the Class Principal Balance of the Class M-8 Certificates
immediately after such Distribution Date;


(xii)  Twelfth, to the Class II-M-9 Interest until its principal balance equals
one-quarter of the Class Principal Balance of the Class M-9 Certificates
immediately after such Distribution Date;


(xiii)Thirteenth, to the Class II-AV-Pool Interest until its principal balance
equals the excess of (i) one-half of the aggregate initial principal balance of
the Class III Pool 1, Class Initial Cash 1, Class III GSA(1)-N and Class III
GSA(1) Interests over (ii) the aggregate initial principal balance of the Class
II-AV-1, Class II-AV-2 and Class II-AV-3 Interests immediately after such
Distribution Date;



    65  

--------------------------------------------------------------------------------

 

 
(xiv)Fourteenth, to the Class II-AF-Pool Interest until its principal balance
equals the excess of (i) one-half of the aggregate initial principal balance of
the Class III Pool 2, Class Initial Cash 2, Class III GSA(2)-N and Class III
GSA(2) Interests over (ii) the aggregate initial principal balance of the Class
II-AF-1, Class II-AF-2, Class II-AF-3, Class II-AF-4, Class II-AF-5 and Class
II-AF-6 Interests;


(xv) Fifteenth, to the Class II-Sub-Pool Interest until its principal balance
equals the excess of (i) one-half of the aggregate initial principal balance of
the Class III GSA(1), Class III GSA(1)-N, Class III GSA(2) and Class III
GSA(2)-N Interests over (ii) the aggregate initial principal balance of the
Class II-M-1, Class II-M-2, Class II-M-3, Class II-M-4, Class II-M-5, Class
II-M-6, Class II-M-7, Class II-M-8 and Class II-M-9 Interests; and


(xvi) Finally, to the Class II-Q Interest, any remaining amounts.
 
(d)  The Class AV-1, Class AV-2, Class AV-3, Class AF-1, Class AF-2, Class AF-3,
Class AF-4, Class AF-5, Class AF-6, Class M-1, Class M-2, Class M-3, Class M-4,
Class M-5, Class M-6, Class M-7, Class M-8, Class M-9 and Class BIO Certificates
are hereby designated as “regular interests” with respect to REMIC I (the “REMIC
I Regular Interests”) and the Class R-1 Certificate is hereby designated as the
single “residual interest” with respect to REMIC I. On each Distribution Date,
Available Funds, if any, remaining in REMIC I after payments of interest and
principal as designated herein shall be distributed to the Class R-1
Certificates. It is expected that there will not be any distributions on the
Class R-1 Certificates.
 
The Trustee shall treat the rights of a holder of a Certificate (other than a
Class P, Class BIO or Residual Certificate) to receive payments in excess of the
amounts payable on the regular interest in REMIC I corresponding to such
Certificate as rights in an interest rate cap contract written by the holder of
the Class BIO Certificates in favor of the holder of such Certificate. For this
purpose, such rights include the rights with respect to Net Rate Cap Carryovers
in the case of a Class AV-1, Class AV-2, Class AV-3, Class AF-1, Class AF-2,
Class AF-3, Class AF-4, Class AF-5, Class AF-6, Class M-1, Class M-2, Class M-3,
Class M-4, Class M-5, Class M-6, Class M-7, Class M-8 or Class M-9 Certificate.
Thus, each Certificate (other than a Class P, Class BIO or Residual Certificate)
shall be treated as representing not only ownership of regular interests in
REMIC I, but also ownership of an interest in an interest rate cap contract.


Notwithstanding the priority and sources of payments set forth in Article V
hereof or otherwise, the Trustee shall account for all distributions on the
Certificates as set forth in this section. In no event shall any payment on a
Certificate in excess of the amount payable on the regular interest in REMIC I
corresponding to such Certificate be treated as a payment with respect to a
“regular interest” in a REMIC within the meaning of Code Section 860G(a)(1).


The Class P Certificates shall be entitled to receive all Prepayment Charges
collected with respect to the Mortgage Loans. Such Prepayment Charges shall not
be an asset of any REMIC formed hereby and Class P shall not represent an
interest in any REMIC formed hereby.



    66  

--------------------------------------------------------------------------------

 

 
Section 2.08. Designation of Startup Day of REMIC. The Closing Date is hereby
designated as the “start-up day” of each REMIC within the meaning of Section
860G(a)(9) of the Code.


Section 2.09. REMIC Certificate Maturity Date. Solely for purposes of satisfying
Section 1.860G-1(a)(4)(iii) of the Treasury Regulations, the “latest possible
maturity date” of the regular interests in each REMIC is the Distribution Date
in July 2034.


Section 2.10. Tax Returns and Reports to Certificateholders.


(a)   For federal income tax purposes, each REMIC shall have a calendar year and
shall maintain its books on the accrual method of accounting.


(b)  The Tax Matters Person shall prepare, or cause to be prepared, execute and
deliver to the Trustee, the Servicer or Certificateholders, as applicable, any
income tax information returns for each taxable year with respect to the Trust
containing such information at the times and in the manner as may be required by
the Code or state or local tax laws, regulations or rules, and shall furnish or
cause to be furnished to the Trust and the Certificateholders the schedules,
statements or information at such times and in such manner as may be required
thereby. Within thirty (30) days of the Closing Date, the Tax Matters Person
shall furnish or cause to be furnished to the Internal Revenue Service, on Form
8811 or as otherwise required by the Code, the name, title, address and
telephone number of the person that Holders of the Certificates may contact for
tax information relating thereto, together with such additional information at
the time or times and in the manner required by the Code and shall apply for an
employer identification number from the Internal Revenue Service via Form SS-4
or any other acceptable method. Such federal, state or local income tax or
information returns shall be signed by the Trustee or such other Person as may
be required to sign such returns by the Code or state or local tax laws,
regulations or rules.


(c)   In the first federal income tax return of the Trust for its short taxable
year ending December 31, 2004, a REMIC election shall be made with respect to
each REMIC for such taxable year and all succeeding taxable years.


(d)   The Tax Matters Person will maintain or cause to be maintained such
records relating to the Trust, including, but not limited to, the income,
expenses, assets and liabilities of the Trust, and adjusted basis of the Trust
property and assets determined at such intervals as may be required by the Code,
all as may be necessary to prepare the foregoing returns, schedules, statements
or information.


(e)   The Servicer and the Trustee, upon request, shall promptly furnish the Tax
Matters Person with all such information as may be reasonably available to, or
in the possession of, the Servicer or the Trustee, as applicable, and as may be
required in connection with the Tax Matters Person’s REMIC reporting obligations
pursuant to this Agreement. The Tax Matters Person shall have no responsibility
for the lack of any information required in connection with REMIC reporting
obligations that is not provided to it by the Servicer or the Trustee, as
applicable.



    67  

--------------------------------------------------------------------------------

 

 
Section 2.11. Tax Matters Person. The tax matters person with respect to each
REMIC (the “Tax Matters Person”) shall be the holder of the Tax Matters Person
Residual Interest which initially is the Seller. The Tax Matters Person shall at
all times hold the Tax Matters Person Residual Interest and shall have the same
duties with respect to the Trust as those of a “tax matters partner” under
Subchapter C of Chapter 63 of Subtitle F of the Code. Each holder of a Residual
Certificate shall be deemed to have agreed, by acceptance thereof, to be bound
by this Section 2.11.


Section 2.12. REMIC Related Covenants. It is intended that each REMIC formed
hereunder shall constitute, and that the affairs of each REMIC shall be
conducted so as to qualify it as, a REMIC as defined in and in accordance with
the REMIC Provisions. For as long as the Trust shall exist, the Trustee, the
Servicer and the Tax Matters Person shall act in accordance herewith to assure
continuing treatment of each REMIC as a REMIC and avoid the imposition of tax on
the Trust. In particular:


(a)   The Trustee shall not create, or knowingly permit the creation of, any
“interests” in any REMIC within the meaning of Code Section 860D(a)(2) other
than the interests represented by the Regular Certificates, the REMIC II Regular
Interests, the REMIC III Regular Interests and the Residual Certificates.


(b)   Except as otherwise provided in the Code, the Seller shall not grant and
the Trustee shall not accept property unless (i) substantially all of the
property held in the Trust constitutes either “qualified mortgages” or
“permitted investments” as defined in Code Sections 860G(a)(3) and (5),
respectively, and (ii) no property shall be contributed to the Trust after the
Startup Day unless such grant would not subject any REMIC to the 100% tax on
contributions to a REMIC after its Startup Day imposed by Code Section 860G(d).


(c)   The Trustee shall not accept on behalf of the Trust any fee or other
compensation for services (other than as otherwise provided herein) and shall
not accept on behalf of the Trust any income from assets other than those
permitted to be held by a REMIC.


(d)   The Trustee shall not sell or permit the sale of all or any portion of the
Mortgage Loans (other than in accordance with Section 2.02, 2.04 or 3.16),
unless such sale is pursuant to a “qualified liquidation” as defined in Code
Section 860F(a)(4)(A) and in accordance with Article VIII.


(e)   The Tax Matters Person shall maintain books with respect to each REMIC on
a calendar year and on an accrual basis.


(f)   Upon filing with the Internal Revenue Service, the Tax Matters Person
shall furnish to the Holders of the Residual Certificates the Form 1066 and each
Form 1066Q for the applicable REMIC and shall respond promptly to written
requests made not more frequently than quarterly by any Holder of Residual
Certificates with respect to the following matters:


(i)   The original projected principal and interest cash flows on the Closing
Date on each class of regular and residual interests created hereunder and on
the Mortgage Loans, based on 100% and 100% of the applicable Prepayment
Assumption in the case of the fixed rate and adjustable rate Mortgage Loans,
respectively (and assuming that each REMIC is liquidated on the Optional
Termination Date);



    68  

--------------------------------------------------------------------------------

 

 
(ii)   The projected remaining principal and interest cash flows as of the end
of any calendar quarter with respect to each class of regular and residual
interests created hereunder and the Mortgage Loans, based on 120% and 100% of
the applicable Prepayment Assumption in the case of the fixed rate and
adjustable rate Mortgage Loans, respectively (and assuming that each REMIC is
liquidated on the Optional Termination Date);


(iii)   The applicable percentage of the Prepayment Assumption and any interest
rate assumptions used in determining the projected principal and interest cash
flows described above;


(iv)   The original issue discount (or, in the case of the Mortgage Loans,
market discount) or premium accrued or amortized through the end of such
calendar quarter with respect to each class of regular or residual interests
created hereunder and with respect to the Mortgage Loans, together with each
constant yield to maturity used in computing the same;


(v)   The treatment of losses realized with respect to the Mortgage Loans or the
regular interests created hereunder, including the timing and amount of any
cancellation of indebtedness income of each REMIC with respect to such regular
interests or bad debt deductions claimed with respect to the Mortgage Loans;


(vi)   The amount and timing of any non-interest expenses of each REMIC; and


(vii)   Any taxes (including penalties and interest) imposed on each REMIC,
including, without limitation, taxes on “prohibited transactions,”
“contributions” or “net income from foreclosure property” or state or local
income or franchise taxes.
 
In the event that any tax is imposed on “prohibited transactions” of the Trust
as defined in Section 860F(a)(2) of the Code, on the “net income from
foreclosure property” of a REMIC as defined in Section 860G(c) of the Code, on
any contribution to the Trust after the Startup Day pursuant to Section 860G(d)
of the Code, or any other tax (other than any minimum tax imposed by Section
24874 and 23153 of the California Revenue and Taxation Code) is imposed, such
tax shall be paid by (i) the Trustee, if such tax arises out of or results from
a breach by the Trustee of any of its obligations under this Agreement, (ii) the
Tax Matters Person, if such tax arises out of or results from a breach by the
Tax Matters Person of any of the obligations under this Agreement, (iii) the
Servicer, if such tax arises out of or results from a breach by the Servicer of
any of its obligations under this Agreement or (iv) otherwise the Holders of the
applicable Residual Certificates in proportion to their Percentage Interests. To
the extent any tax is chargeable against the Holders of the Residual
Certificates, notwithstanding anything to the contrary contained herein, the
Trustee is hereby authorized to retain from amounts otherwise distributable to
the Holders of the applicable Residual Certificates on any Distribution Date
sufficient funds to reimburse the Trustee for the payment of such tax (to the
extent that the Trustee has not been previously reimbursed or indemnified
therefor).



    69  

--------------------------------------------------------------------------------

 

 
The Trustee shall not engage in a “prohibited transaction” (as defined in Code
Section 860F(a)(2)), except that, with the prior written consent of the Seller,
the Trustee may engage in the activities otherwise prohibited by the foregoing
clauses (b), (c) and (d), provided that the Seller shall have delivered to the
Trustee an Opinion of Counsel to the effect that such transaction will not
result in the imposition of a contribution or prohibited transaction tax on the
Trust and will not disqualify any REMIC from treatment as a REMIC; and provided
that the Seller shall have demonstrated to the satisfaction of the Trustee that
such action will not adversely affect the rights of the holders of the
Certificates and the Trustee and that such action will not adversely impact the
rating of the Offered Certificates.


(g)   Except as provided below, the Tax Matters Person shall pay out of its own
funds, without any right of reimbursement, any and all tax related expenses of
the Trust (including, but not limited to, tax return preparation and filing
expenses and any professional fees or expenses related to audits or any
administrative or judicial proceedings with respect to the Trust that involve
the Internal Revenue Service or state tax authorities), other than the expense
of obtaining any Opinion of Counsel required pursuant to Sections 2.05, 3.06 and
10.02 and other than taxes except as specified herein. The Trustee and the Tax
Matters Person shall be entitled to be reimbursed for any professional fees or
expenses related to audits or any administrative or judicial proceedings that do
not result from any breach of their respective duties hereunder.


(h)   On behalf of each REMIC, the Trustee, Servicer or Tax Matters Person, as
applicable, shall do the following:


(i)   the Tax Matters Person shall prepare, sign and file, or cause to be
prepared and filed, in a timely manner, a U.S. Real Estate Mortgage Investment
Conduit Income Tax Return (Form 1066) and any other Tax Return required to be
filed by each REMIC, using a calendar year as the taxable year for each REMIC;






(ii)   the Tax Matters Person shall make, or cause to be made, an election, on
behalf of each REMIC, to be treated as a REMIC on the federal tax return of each
REMIC for its first taxable year;


(iii)   the Tax Matters Person shall prepare and forward, or cause to be
prepared and forwarded, to the Servicer, the Seller, the Trustee (which, subject
to receipt thereof shall forward to the Certificateholders, except for Holders
of the Residual Certificates) and to the Internal Revenue Service and any other
relevant governmental taxing authority all information returns or reports as and
when required to be provided to them in accordance with the REMIC Provisions;


(iv)   the Trustee, the Tax Matters Person and the Servicer shall to the extent
that the affairs of any REMIC are within its control, conduct such affairs of
each REMIC at all times that any Certificates are outstanding so as to maintain
the status of each REMIC as a REMIC under the REMIC Provisions and any other
applicable federal, state and local laws, including, without limitation with
respect to the Trustee, information reports relating to “original issue
discount,” as defined in the Code, based upon 120% of the applicable Prepayment
Assumption for fixed rate Mortgage Loans and 100% of the applicable Prepayment
Assumption for adjustable rate Mortgage Loans, calculated by using the issue
price of the Certificates;



    70  

--------------------------------------------------------------------------------

 

 
(v)   the Trustee, the Servicer and Tax Matters Person shall not knowingly or
intentionally take any action or omit to take any action that would cause the
termination of the REMIC status of any REMIC;


(vi)   the Trustee shall pay the amount of any and all federal, state and local
taxes upon the Trustee or the Certificateholders in connection with the Trust or
the Mortgage Loans, prohibited transaction taxes as defined in Section 860F of
the Code, other than any amount due as a result of a transfer or attempted or
purported transfer in violation of Section 6.02, imposed on the Trust when and
as the same shall be due and payable (but such obligation shall not prevent the
Trustee or any other appropriate Person from contesting any such tax in
appropriate proceedings and shall not prevent the Trustee from withholding
payment of such tax, if permitted by law, pending the outcome of such
proceedings). The Trustee shall be entitled to reimbursement for all such
amounts in accordance with Section 2.12;


(vii)   the Trustee and the Tax Matters Person shall ensure that any such
returns or reports filed on behalf of the Trust are properly executed by the
appropriate person;


(viii)   the Tax Matters Person shall represent the Trust in any administrative
or judicial proceedings relating to an examination or audit by any governmental
taxing authority, request an administrative adjustment as to any taxable year of
the Trust, enter into settlement agreements with any government taxing agency,
extend any statute of limitations relating to any item of the Trust and
otherwise act on behalf of the Trust in relation to any tax matter involving the
Trust;


(ix)   the Trustee and the Tax Matters Person shall as provided in Section 6.02,
make available information necessary for the computation of any tax imposed (1)
on transferors of residual interests to transferees that are not Permitted
Transferees or (2) on pass-through entities, any interest in which is held by an
entity which is not a Permitted Transferee;


(x)   the Trustee and the Tax Matters Person shall make available to the
Internal Revenue Service and those Persons specified by the REMIC Provisions all
information necessary to compute any tax imposed (A) as a result of the Transfer
of an Ownership Interest in a Residual Certificate to any Person who is not a
Permitted Transferee, including the information described in Treasury
regulations sections 1.860D-1(b)(5) and 1.860E-2(a)(5) with respect to the
“excess inclusions” of such Residual Certificate and (B) as a result of any
regulated investment company, real estate investment trust, common trust fund,
partnership, trust, estate or organization described in Section 1381 of the Code
that holds an Ownership Interest in a Residual Certificate having among its
record holders at any time any Person that is not a Permitted Transferee.
Reasonable compensation for providing such information may be required by the
Trustee; and



    71  

--------------------------------------------------------------------------------

 

 
(xi)   the Trustee, the Servicer and the Tax Matters Person shall cooperate with
each other in connection with the foregoing obligations, including signing any
Tax Returns to the extent required by law.
 


ARTICLE III
Administration and Servicing of Mortgage Loans


 
Section 3.01. The Servicer.


(a)   It is intended that the Trust formed hereunder shall constitute, and that
the affairs of the Trust shall be conducted so as to qualify each REMIC as, a
“real estate mortgage investment conduit” (“REMIC”) as defined in and in
accordance with the REMIC Provisions. In furtherance of such intentions, the
Servicer covenants and agrees that it shall not knowingly or intentionally take
any action or omit to take any action that would cause the termination of the
REMIC status of any REMIC.


(b)   The Servicer, as independent contract servicer, shall service and
administer the Mortgage Loans consistent with the terms of this Agreement. The
Servicer may enter into Subservicing Agreements for any servicing and
administration of Mortgage Loans with any institution which (i) is in compliance
with the laws of each state necessary to enable it to perform its obligations
under such Subservicing Agreement and (ii) meets the requirements of clause (2)
of the definition of an Approved Servicer or is an affiliate of the Servicer.
The Servicer shall give notice to the Trustee and the Certificate Insurer of the
appointment of any Subservicer. Any such Subservicing Agreement shall be
consistent with and not violate the provisions of this Agreement. The Servicer
shall be entitled to terminate any Subservicing Agreement in accordance with the
terms and conditions of such Subservicing Agreement and either itself directly
service the related Mortgage Loans or enter into a Subservicing Agreement with a
successor subservicer which qualifies hereunder.


(c)   Notwithstanding any Subservicing Agreement or any of the provisions of
this Agreement relating to agreements or arrangements between the Servicer and a
Subservicer or reference to actions taken through a Subservicer or otherwise,
the Servicer shall remain obligated and primarily liable for the servicing and
administering of the Mortgage Loans in accordance with the provisions of this
Agreement without diminution of such obligation or liability by virtue of such
Subservicing Agreements or arrangements or by virtue of indemnification from the
Subservicer and to the same extent and under the same terms and conditions as if
the Servicer alone were servicing and administering the Mortgage Loans. For
purposes of this Agreement, the Servicer shall be deemed to have received
payments on Mortgage Loans when the Subservicer has received such payments. The
Servicer shall be entitled to enter into any agreement with a Subservicer for
indemnification of the Servicer by such Subservicer, and nothing contained in
this Agreement shall be deemed to limit or modify such indemnification.


(d)   Any Subservicing Agreement that may be entered into and any transactions
or services relating to the Mortgage Loans involving a Subservicer in its
capacity as such and not as an originator shall be deemed to be between the
Subservicer and the Servicer alone, and the Trustee and Certificateholders shall
not be deemed parties thereto and shall have no claims, rights, obligations,
duties or liabilities with respect to the Subservicer except as set forth in
Section 3.01(e). The Servicer shall be solely liable for all fees owed by it to
any Subservicer irrespective of whether the Servicer’s compensation pursuant to
this Agreement is sufficient to pay such fees.



    72  

--------------------------------------------------------------------------------

 

 
(e)   In the event the Servicer shall for any reason no longer be the Servicer
(including by reason of an Event of Default), the Successor Servicer or its
designee approved by the Trustee shall thereupon assume all of the rights and
obligations of the Servicer under each Subservicing Agreement that the Servicer
may have entered into, unless the Successor Servicer or designee approved by the
Trustee elects to terminate any Subservicing Agreement. Any fee payable in
connection with such a termination will be payable by the outgoing Servicer. If
the Successor Servicer does not terminate the Subservicing Agreements, the
Successor Servicer, its designee or the successor servicer for the Successor
Servicer shall be deemed to have assumed all of the Servicer’s interest therein
and to have replaced the Servicer as a party to each Subservicing Agreement to
the same extent as if the Subservicing Agreements had been assigned to the
assuming party, except that the Servicer shall not thereby be relieved of any
liability or obligations under the Subservicing Agreements with regard to events
that occurred prior to the date the Servicer ceased to be the Servicer
hereunder. The Servicer, at its expense and without right of reimbursement
therefor, shall, upon the request of the Successor Servicer, deliver to the
assuming party all documents and records relating to each Subservicing Agreement
and the Mortgage Loans then being serviced and an accounting of amounts
collected and held by it and otherwise use its best efforts to effect the
orderly and efficient transfer of the Subservicing Agreements to the assuming
party.


(f)   Consistent with the terms of this Agreement, the Servicer may waive,
modify or vary any term of any Mortgage Loan or consent to the postponement of
strict compliance with any such term or in any manner grant indulgence to any
Mortgagor if in the Servicer’s good faith determination such waiver,
modification, postponement or indulgence is not materially adverse to the
interests of the Certificateholders, provided, however, that (unless (x) the
Mortgagor is in default with respect to the Mortgage Loan, or such default is,
in the judgment of the Servicer, imminent and (y) such waiver, modification,
postponement or indulgence would not cause any REMIC to be disqualified or
otherwise cause a tax to be imposed on any REMIC) the Servicer may not permit
any modification with respect to any Mortgage Loan that would change the Loan
Rate, defer or forgive the payment of any principal or interest (unless in
connection with the liquidation of the related Mortgage Loan) or extend the
final maturity date on the Mortgage Loan. No costs incurred by the Servicer or
any Subservicer in respect of Servicing Advances shall, for the purposes of
distributions to Certificateholders, be added to the amount owing under the
related Mortgage Loan. Without limiting the generality of the foregoing, the
Servicer shall continue, and is hereby authorized and empowered to execute and
deliver on behalf of the Trustee and each Certificateholder, all instruments of
satisfaction or cancellation, of partial or full release, or of discharge and
all other comparable instruments with respect to the Mortgage Loans and with
respect to the Mortgaged Properties. If reasonably required by the Servicer, the
Trustee shall furnish the Servicer with any powers of attorney and other
documents necessary or appropriate to enable the Servicer to carry out its
servicing and administrative duties under this Agreement.



    73  

--------------------------------------------------------------------------------

 

 
Notwithstanding anything to the contrary contained herein, the Servicer, in
servicing and administering the Mortgage Loans, shall employ or cause to be
employed procedures (including collection, foreclosure and REO Property
management procedures) and exercise the same care that it customarily employs
and exercises in servicing and administering mortgage loans for its own account,
in accordance with accepted mortgage servicing practices of prudent lending
institutions servicing mortgage loans similar to the Mortgage Loans and giving
due consideration to the Certificateholders’ reliance on the Servicer.


(g)   Within ninety (90) days after such time as the Trustee receives the
resignation of, or notice of the removal of, the Servicer from its rights and
obligations under this Agreement, and with respect to resignation pursuant to
Section 7.04, after receipt by the Trustee of the Opinion of Counsel required
pursuant to Section 7.04, the Successor Servicer shall assume all of the rights
and obligations of the Servicer, subject to Section 8.02; provided that if the
Servicer is removed pursuant to Section 8.02, the Successor Servicer shall
immediately be obligated to make Monthly Advances and Servicing Advances as
required in this Agreement. The Servicer shall, upon request of the Successor
Servicer but at the expense of the Servicer, deliver to the Successor Servicer
all documents and records relating to the Mortgage Loans and an accounting of
amounts collected and held by the Servicer and otherwise use its best efforts to
effect the orderly and efficient transfer of servicing rights and obligations to
the assuming party who shall be entitled to reimbursement by the Servicer (or,
to the extent not paid by the Servicer, by the Trust prior to distributions to
Certificateholders for Servicing Transfer Costs).


(h)   The Servicer shall deliver a list of Servicing Officers to the Trustee on
or before the Closing Date.


(i)   Consistent with the terms of this Agreement, the Servicer may consent to
the placing of a lien senior to that of the Mortgage on the related Mortgaged
Property; provided that such senior lien secures a mortgage loan that refinances
a First Lien and the combined loan-to-value ratio of the related Mortgage Loan
immediately following the refinancing (based on the outstanding principal
balance of the Mortgage Loan and the original principal balance of such
refinanced mortgage loan) is not greater than the Combined Loan-to-Value Ratio
of such Mortgage Loan as of the related Cut-Off Date.


(j)   The Servicer is authorized and empowered by the Trustee, on behalf of the
Certificateholders and the Trustee, in its own name or in the name of any
Subservicer, when the Servicer or any Subservicer, as the case may be, believes
it appropriate in its best judgment to register any Mortgage Loan on the MERS®
System, or cause the removal from the registration of any Mortgage Loan on the
MERS® System, to execute and deliver, on behalf of the Trustee and the
Certificateholders or any of them, any and all instruments of assignment and
other comparable instruments with respect to such assignment or re-recording of
a Mortgage in the name of MERS, solely as nominee for the Trustee and its
successors and assigns.


Section 3.02. Collection of Certain Mortgage Loan Payments.


(a)   The Servicer shall make reasonable efforts to collect all payments called
for under the terms and provisions of the Mortgage Loans and shall, to the
extent such procedures shall be consistent with this Agreement, follow such
collection procedures as it follows with respect to mortgage loans in its
servicing portfolio comparable to the Mortgage Loans. Consistent with the
foregoing, and without limiting the generality of the foregoing, the Servicer
may in its discretion (i) subject to the provisions of Section 3.21 hereof,
waive any prepayment charge, late payment charge or any assumption fees or other
fees which may be collected in the

    74  

--------------------------------------------------------------------------------

 

 
        ordinary course of servicing such Mortgage Loan and (ii) arrange with a
Mortgagor a schedule for the payment of interest due and unpaid; provided that
such arrangement is consistent with the Servicer’s policies with respect to the
mortgage loans it owns or services; provided, further, that notwithstanding such
arrangement such Mortgage Loans will be included in the monthly information
delivered by the Servicer to the Trustee pursuant to Section 5.03.


(b)   The Servicer shall establish and maintain a separate trust account (the
“Collection Account”) titled “Wells Fargo Bank, National Association, as
Trustee, in trust for the registered holders of Renaissance HEL Trust 2004-2
Asset-Backed Certificates, Series 2004-2”. The Collection Account shall be an
Eligible Account. On the Closing Date, the Seller shall cause to be deposited in
the Collection Account any amounts representing payments on and any collections
in respect of the Mortgage Loans received after the related Cut-Off Date (other
than principal and interest accrued and due on or prior to June 1, 2004) and
prior to the Closing Date. The Servicer shall deposit within two (2) Business
Days following receipt thereof the following payments and collections received
or made by it (without duplication):
 
(i)   all payments received after the related Cut-Off Date on account of
principal on the Mortgage Loans (exclusive of payments in respect of principal
on the Mortgage Loans which were due on or prior to the related Cut-off Date)
and all Principal Prepayments and Curtailments collected after the related
Cut-Off Date;


(ii)   all payments received after the related Cut-Off Date on account of
interest on the Mortgage Loans (exclusive of payments in respect of interest on
the Mortgage Loans which have accrued and were due on or prior to the related
Cut-Off Date);


(iii)   all Net Liquidation Proceeds net of Foreclosure Profits;


(iv)   all Insurance Proceeds other than any portion thereof constituting Net
Liquidation Proceeds;


(v)   all Released Mortgaged Property Proceeds;


(vi)   any amounts payable in connection with the repurchase of any Mortgage
Loan and the amount of any Substitution Adjustment pursuant to Sections 2.02,
2.04, 2.05 and 3.16; and


(vii)   any amount required to be deposited in the Collection Account pursuant
to Sections 3.04, 3.05, 3.06, 3.07, 5.02 or 5.05; and


(viii)   any Prepayment Charges.


 
provided, however, that, with respect to each Due Period, the Servicer shall be
permitted to retain (x) from payments in respect of interest on a Mortgage Loan,
the Servicing Fee and any Ancillary Income for such Mortgage Loan and (y) from
payments from Mortgagors, Liquidation Proceeds, Insurance Proceeds and Released
Mortgaged Property Proceeds, any unreimbursed Servicing Advances and Monthly
Advances

    75  

--------------------------------------------------------------------------------

 

or unpaid Servicing Fees related thereto. The foregoing requirements respecting
deposits to the Collection Account are exclusive, it being understood that,
without limiting the generality of the foregoing, the Servicer need not deposit
in the Collection Account amounts representing Servicing Compensation or amounts
received by the Servicer for the accounts of Mortgagors for application toward
the payment of taxes, insurance premiums, assessments and similar items.


The Servicer may cause the institution maintaining the Collection Account to
invest any funds in the Collection Account in Eligible Investments (including
obligations of the Servicer or any of its Affiliates, if such obligations
otherwise qualify as Eligible Investments) pursuant to Section 5.05.


Section 3.03. Withdrawals from the Collection Account. The Servicer shall
withdraw or cause to be withdrawn funds from the Collection Account for the
following purposes:


(i)   before 1:00 p.m. (New York City time) on (x) the third Business Day
preceding each Distribution Date, to withdraw the lesser of the Available Funds
then in the Collection Account and an amount equal to the Guaranteed
Distributions for such Distribution Date and (y) the related Deposit Date to
withdraw the remaining Available Funds and Prepayment Charges, and, in each
case, remit such funds to the Trustee for deposit to the Distribution Account;


(ii)   to reimburse the Servicer for any accrued unpaid Servicing Compensation
which the Servicer would not have been required to deposit in the Collection
Account and for unreimbursed Monthly Advances and Servicing Advances. The
Servicer’s right to reimbursement for unpaid Servicing Fees and unreimbursed
Servicing Advances shall be limited to late collections on the related Mortgage
Loan, including Liquidation Proceeds, Released Mortgaged Property Proceeds,
Insurance Proceeds and such other amounts as may be collected by the Servicer
from the related Mortgagor or otherwise relating to the Mortgage Loan in respect
of which such reimbursed amounts are owed. The Servicer’s right to reimbursement
for unreimbursed Monthly Advances shall be limited to late collections on any
Mortgage Loan and to Liquidation Proceeds, Released Mortgaged Property Proceeds,
Insurance Proceeds and any purchase or repurchase proceeds on related Mortgage
Loans;


(iii)   to withdraw any amount received from a Mortgagor that is recoverable and
sought to be recovered as a voidable preference by a trustee in bankruptcy
pursuant to the United States Bankruptcy Code in accordance with a final,
nonappealable order of a court having competent jurisdiction;


(iv)   to withdraw any funds deposited in the Collection Account that were not
required to be deposited therein (such as Servicing Compensation) or were
deposited therein in error and to pay such funds to the appropriate Person;


(v)   to withdraw funds necessary for the conservation and disposition of REO
Property pursuant to Section 3.06 to the extent not advanced by the Servicer;



    76  

--------------------------------------------------------------------------------

 

 
(vi)   to reimburse the Servicer for Nonrecoverable Advances and any unpaid
Servicing Fees related to a Mortgage Loan secured by a second lien on the
related Mortgaged Property to the extent not recovered pursuant to clause (ii)
above;


(vii)   to pay to the Seller collections received in respect of accrued interest
and principal on the Mortgage Loans due on or before the related Cut-Off Date;


(viii)   to pay to the Servicer or the Trustee the portion of any Purchase Price
in respect of clause (iv) of the definition thereof or of any Substitution
Adjustment in respect of clause (d) of the definition thereof to the extent paid
in respect of amounts incurred by or imposed on the Servicer or the Trustee, as
the case may be;


(ix)   to reimburse the Servicer for expenses incurred by it in connection with
the Mortgage Loans or Certificates and reimbursable pursuant to Section 7.03
hereof provided that such amount shall only be withdrawn following the
withdrawal from the Collection Account for deposit into the Distribution Account
pursuant to clause (i) above; and


(x)   to clear and terminate the Collection Account upon the termination of this
Agreement and to pay any amounts remaining therein to the applicable Class R
Certificateholders.
 
Section 3.04. Maintenance of Hazard Insurance; Property Protection Expenses. The
Servicer shall cause to be maintained for each Mortgage Loan fire and hazard
insurance naming the Servicer as loss payee thereunder providing extended
coverage in an amount which is at least equal to the lesser of (i) the maximum
insurable value of the improvements securing such Mortgage Loan from time to
time, (ii) the combined principal balance owing on such Mortgage Loan and any
mortgage loan senior to such Mortgage Loan and (iii) the minimum amount required
to compensate for damage or loss on a replacement cost basis. The Servicer shall
also maintain on property acquired upon foreclosure or by deed in lieu of
foreclosure hazard insurance with extended coverage in an amount which is at
least equal to the lesser of (i) the maximum insurable value from time to time
of the improvements which are a part of such property, (ii) the combined
principal balance owing on such Mortgage Loan and any mortgage loan senior to
such Mortgage Loan and (iii) the minimum amount required to compensate for
damage or loss on a replacement cost basis at the time of such foreclosure, fire
and/or deed in lieu of foreclosure plus accrued interest and the good-faith
estimate of the Servicer of related Servicing Advances to be incurred in
connection therewith. Amounts collected by the Servicer under any such policies
shall be deposited in the Collection Account to the extent called for by Section
3.02. In cases in which any Mortgaged Property is located in a federally
designated flood area, the hazard insurance to be maintained for the related
Mortgage Loan shall include flood insurance to the extent such flood insurance
is available and the Servicer has determined such insurance to be necessary in
accordance with accepted mortgage loan servicing standards for mortgage loans
similar to the Mortgage Loans. All such flood insurance shall be in amounts
equal to the least of (A) the amount in clause (i) above, (B) the amount in
clause (ii) above and (C) the maximum amount of insurance available under the
National Flood Insurance Act of 1968, as amended. The Servicer shall be under no
obligation to require that any Mortgagor maintain earthquake or other additional
insurance and shall be under no obligation itself to maintain any such
additional insurance on property acquired in respect of a Mortgage Loan, other
than pursuant to such applicable laws and regulations as shall at any time be in
force and as shall require such additional insurance. The costs and expenses
incurred by the Servicer in maintaining any such insurance shall constitute
Servicing Advances.



    77  

--------------------------------------------------------------------------------

 

 
Section 3.05. Maintenance of Mortgage Impairment Insurance Policy. In the event
that the Servicer shall obtain and maintain a blanket policy with an insurer
having a General Policy rating of A:VIII or better in Best’s Key Rating Guide,
then, to the extent such policy names the Servicer as loss payee and provides
coverage in an amount equal to the aggregate unpaid principal balance on the
Mortgage Loans without co-insurance, and otherwise complies with the
requirements of Section 3.04, the Servicer shall be deemed conclusively to have
satisfied its obligations with respect to fire and hazard insurance coverage
under Section 3.04, it being understood and agreed that such blanket policy may
contain a deductible clause, in which case the Servicer shall, in the event that
there shall not have been maintained on the related Mortgaged Property a policy
complying with Section 3.04, and there shall have been a loss which would have
been covered by such policy, deposit in the Collection Account the difference,
if any, between the amount that would have been payable under a policy complying
with Section 3.04 and the amount paid under such blanket policy. Upon the
request of the Trustee, the Servicer shall cause to be delivered to the Trustee,
a certified true copy of such policy. In connection with its activities as
administrator and servicer of the Mortgage Loans, the Servicer agrees to prepare
and present, on behalf of itself, the Trustee, and the Certificateholders,
claims under any such policy in a timely fashion in accordance with the terms of
such policy.


Section 3.06. Management and Realization Upon Defaulted Mortgage Loans. The
Servicer shall manage, conserve, protect and operate each REO Property for the
Certificateholders solely for the purpose of its prudent and prompt disposition
and sale; provided that the Servicer shall not be required to expend its own
funds in connection with any foreclosure or towards the restoration of any
property unless it shall determine (i) that such restoration and/or foreclosure
will increase the proceeds of liquidation of the Mortgage Loan after
reimbursement to itself of such expenses and (ii) that such expenses will be
recoverable to it through Liquidation Proceeds (respecting which it shall have
priority for purposes of withdrawals from the Certificate Account pursuant to
Section 3.03 hereof). The Servicer shall be responsible for all other costs and
expenses incurred by it in any such proceedings; provided that it shall be
entitled to reimbursement thereof from the proceeds of liquidation of the
related Mortgaged Property, as contemplated in Section 3.03 hereof. The Servicer
shall, either itself or through an agent selected by the Servicer, manage,
conserve, protect and operate the REO Property in the same manner that it
manages, conserves, protects and operates other foreclosed property for its own
account, and in the same manner that similar property in the same locality as
the REO Property is managed. The Servicer shall attempt to sell the same (and
may temporarily rent the same) on such terms and conditions as the Servicer
deems to be in the best interest of the Certificateholders.


The Servicer shall cause to be deposited, no later than two (2) Business Days
after the receipt thereof, in the Collection Account, all revenues received with
respect to the related REO Property and shall retain, or cause the Trustee to
withdraw therefrom, funds necessary for the proper operation, management and
maintenance of the REO Property and the fees of any managing agent acting on
behalf of the Servicer.



    78  

--------------------------------------------------------------------------------

 

 
The disposition of REO Property shall be carried out by the Servicer for cash at
such price, and upon such terms and conditions, as the Servicer deems to be in
the best interest of the Certificateholders and, as soon as practicable
thereafter, the expenses of such sale shall be paid out of the proceeds of such
sale. The cash proceeds of sale of the REO Property shall be promptly deposited
in the Collection Account, net of Foreclosure Profits and of any related
unreimbursed Servicing Advances, accrued and unpaid Servicing Fees and
unreimbursed Monthly Advances payable to the Servicer in accordance with Section
3.03, for distribution to the Certificateholders in accordance with Section
5.01.


The Servicer shall foreclose upon or otherwise comparably convert to ownership
Mortgaged Properties securing such of the Mortgage Loans as come into and
continue in default when no satisfactory arrangements can be made for collection
of delinquent payments pursuant to Section 3.02 subject to the provisions
contained in the last paragraph of this Section 3.06.


In the event that title to any Mortgaged Property is acquired in foreclosure or
by deed in lieu of foreclosure, the deed or certificate of sale shall be issued
to the Trustee or to its nominee on behalf of Certificateholders.


In the event any Mortgaged Property is acquired as aforesaid or otherwise in
connection with a default or imminent default on a Mortgage Loan, the Servicer
shall (i) dispose of such Mortgaged Property within three (3) years after the
close of the taxable year in which the Mortgaged Property was acquired (the
“grace period”) or (ii) prior to the expiration of any extension to such grace
period which is requested on behalf of the Trust by the Servicer (at the expense
of the Trust) more than sixty (60) days prior to the end of the grace period and
granted by the Internal Revenue Service, unless the Trust shall have received an
Opinion of Counsel to the effect that the holding of such Mortgaged Property
subsequent to expiration of the grace period will not result in the imposition
of taxes on “prohibited transactions” as defined in Section 860F of the Code or
cause any REMIC to fail to qualify as a REMIC at any time that any Regular
Certificates are outstanding. Notwithstanding any other provision of this
Agreement, (i) no Mortgaged Property acquired by the Servicer pursuant to this
Section 3.06 shall be rented (or allowed to continue to be rented) or otherwise
used for the production of income by or on behalf of the Trust and (ii) no
construction shall take place on such Mortgaged Property in such a manner or
pursuant to any terms, in either case, that would cause such Mortgaged Property
to fail to qualify as “foreclosure property” within the meaning of Section
860G(a)(8) of the Code or result in the receipt by the Trust of any “net income
from foreclosure property” which is subject to taxation within the meaning of
Sections 860G(c) and 857(b)(4)(B) of the Code. If a period greater than the
grace period is permitted under this Agreement and is necessary to sell any REO
Property, the Servicer shall give appropriate notice to the Trustee and shall
report monthly to the Trustee as to the progress being made in selling such REO
Property.


If the Servicer has actual knowledge that a Mortgaged Property which the
Servicer is contemplating acquiring in foreclosure or by deed in lieu of
foreclosure is located within a one-mile radius of any site with environmental
or hazardous waste risks known to the Servicer, the Servicer will notify the
Trustee prior to acquiring the Mortgaged Property. Nothing in this Section 3.06
shall affect the Servicer’s right to deem certain advances proposed to be made
Nonrecoverable Advances. For the purpose of this Section 3.06, actual knowledge
of the Servicer means actual knowledge of a Responsible Officer of the Servicer
involved in the servicing of the relevant Mortgage Loan. Actual knowledge of the
Servicer does not include knowledge imputable by virtue of the availability of
or accessibility to information relating to environmental or hazardous waste
sites or the locations thereof.



    79  

--------------------------------------------------------------------------------

 

 
Notwithstanding the other provisions of this Section 3.06 or any other provision
of this Agreement to the contrary, if any Mortgage Loan that is more than 89
days delinquent as of the Closing Date (hereafter a “Foreclosure Restricted
Mortgage Loan”) comes into and continues in default, the Servicer will
nevertheless not complete foreclosure upon, accept a deed in-lieu of foreclosure
of, or otherwise comparably convert the ownership of any property securing such
Foreclosure Restricted Mortgage Loan (hereafter, “Foreclosure Restricted
Property”) if the value of such Foreclosure Restricted Property (measured in all
cases as the outstanding principal balance of the Foreclosure Restricted
Mortgage Loan plus accrued interest), when added to the value of all other
Foreclosure Restricted Property then held as part of the Trust, would exceed ¾
of one percent (0.75%) of the aggregate Principal Balance of all Mortgage Loans
then held as part of the Trust. Moreover, if, as of the next Distribution Date,
the value of all Foreclosure Restricted Property held as part of the Trust will
exceed one percent (1%) of the aggregate Principal Balance of all Mortgage Loans
held as part of the Trust, then prior to such Distribution Date, the Servicer
will sell as much Foreclosure Restricted Property as necessary so that as of
such Distribution Date, the value of all Foreclosure Restricted Property held as
part of the Trust will be less than one percent (1%) of the aggregate Principal
Balance of all Mortgage Loans held as part of the Trust.


Section 3.07. Trustee to Cooperate. Upon any Principal Prepayment, the Servicer
is authorized to execute, pursuant to the authorization contained in Section
3.01(f), if the related Assignment of Mortgage has been recorded as required
hereunder, an instrument of satisfaction regarding the related Mortgage, which
instrument of satisfaction shall be recorded by the Servicer if required by
applicable law and be delivered to the Person entitled thereto. The Servicer is
also authorized to cause the removal from the registration on the MERS System of
such Mortgage and to execute and deliver, on behalf of the Trustee and the
Certificateholders or any of them, any and all instruments of satisfaction or
cancellation or of partial or full release. It is understood and agreed that no
expenses incurred in connection with such instrument of satisfaction or transfer
shall be reimbursed from amounts deposited in the Collection Account. If the
Trustee or Custodian is holding the Mortgage Files, from time to time and as
appropriate for the servicing or foreclosure of any Mortgage Loan, the Trustee
or Custodian shall, upon request of the Servicer and delivery to the Custodian
of two (2) copies of a Request for Release, one of which will be returned to the
Servicer with the Mortgage File, in the form annexed hereto as Exhibit I, signed
by a Servicing Officer or in a mutually agreeable electronic format which
originates from a Servicing Officer, release the related Mortgage File to the
Servicer, and the Trustee or Custodian shall execute such documents, in the
forms provided by the Servicer, as shall be necessary for the prosecution of any
such proceedings or the taking of other servicing actions. Such Request for
Release shall obligate the Servicer to return the Mortgage File to the Trustee
or the Custodian, as the case may be, when the need therefor by the Servicer no
longer exists unless the Mortgage Loan shall be liquidated, in which case, upon
receipt of a certificate of a Servicing Officer similar to that hereinabove
specified, the Mortgage File shall be released by the Trustee or Custodian to
the Servicer.



    80  

--------------------------------------------------------------------------------

 

 
In order to facilitate the foreclosure of the Mortgage securing any Mortgage
Loan that is in default following recordation of the related Assignment of
Mortgage in accordance with the provisions hereof, the Trustee shall, if so
requested in writing by the Servicer, execute an appropriate assignment in the
form provided to the Trustee by the Servicer to assign such Mortgage Loan for
the purpose of collection to the Servicer (any such assignment shall
unambiguously indicate that the assignment is for the purpose of collection
only) and, upon such assignment, such assignee for collection will thereupon
bring all required actions in its own name and otherwise enforce the terms of
the Mortgage Loan and deposit or credit the Net Liquidation Proceeds, exclusive
of Foreclosure Profits, received with respect thereto in the Collection Account.
In the event that all delinquent payments due under any such Mortgage Loan are
paid by the Mortgagor and any other defaults are cured then the assignee for
collection shall promptly reassign such Mortgage Loan to the Trustee and return
it to the place where the related Mortgage File was being maintained.


Section 3.08. Servicing Compensation; Payment of Certain Expenses by Servicer.
Subject to Section 5.02, the Servicer shall be entitled to retain the Servicing
Fee in accordance with Section 3.02 as compensation for its services in
connection with servicing the Mortgage Loans. Moreover, late payment charges or
other receipts not required to be deposited in the Collection Account,
including, without limitation, Foreclosure Profits, Ancillary Income and,
subject to Section 5.05, investment income on the Collection Account and the
Distribution Account shall be additional servicing compensation and retained by
the Servicer. The Servicer shall be required to pay all expenses incurred by it
in connection with its activities hereunder and shall not be entitled to
reimbursement therefor except as specifically provided herein.


Section 3.09. Annual Statement as to Compliance.


(a)   The Servicer will deliver to the Seller, the Trustee, the Certificate
Insurer and the Rating Agencies, on or before March 15 of each year, beginning
with delivery on March 15, 2005, an Officer’s Certificate stating that a review
of the activities of the Servicer during the preceding fiscal year and of its
performance under this Agreement has been made under such officer’s supervision
and to the best of such officer’s knowledge, based on such review, the Servicer
has fulfilled all its material obligations under this Agreement throughout such
fiscal year, or, if there has been a default in the fulfillment of any such
obligation, specifying each such default known to such officer and the nature
and status thereof. The Servicer shall promptly notify the Seller, the Trustee
and each Rating Agency upon any change in the basis on which its fiscal year is
determined.


(b)   The Servicer shall deliver to the Trustee, the Certificate Insurer and
each of the Rating Agencies, promptly after having obtained knowledge thereof,
but in no event later than five (5) Business Days thereafter, written notice by
means of an Officer’s Certificate of any event which, with the giving of notice
or the lapse of time or both, would become an Event of Default.
 
Section 3.10. Annual Servicing Review. Not later than March 15 of each year,
beginning with the letter due March 15, 2005, the Servicer, at its expense,
shall cause a firm of independent public accountants which is a member of the
American Institute of Certified Public Accountants to furnish a letter or
letters to the Seller, the Trustee, the Certificate Insurer and each Rating
Agency to the effect that such firm has, with respect to the Servicer’s overall
servicing operations, examined such operations in accordance with the
requirements of the Uniform Single Attestation Program for Mortgage Bankers, and
stating such firm’s conclusions relating thereto. The Servicer shall disclose to
its certified public accountants all significant deficiencies relating to the
Servicer’s compliance with the minimum servicing standards in accordance with
the aforementioned review, and all such disclosed deficiencies, if any, shall be
included as part of the letter furnished pursuant to this Section 3.10.



    81  

--------------------------------------------------------------------------------

 

 
Section 3.11. Access to Certain Documentation and Information Regarding the
Mortgage Loans. The Servicer shall provide to the Seller, the Trustee, the
Custodian, the Certificate Insurer, Certificateholders, and Certificate Owners
which are federally insured savings and loan associations, the Office of Thrift
Supervision, the FDIC and the supervisory agents and examiners of the Office of
Thrift Supervision access to the documentation in the Servicer’s possession
regarding the Mortgage Loans required by applicable regulations of the Office of
Thrift Supervision and the FDIC (acting as operator of the SAIF or the BIF),
such access being afforded without charge but only upon reasonable request and
during normal business hours at the offices of the Servicer. Nothing in this
Section 3.11 shall derogate from the obligation of the Servicer to observe any
applicable law prohibiting disclosure of information regarding the Mortgagors
and the failure of the Servicer to provide access as provided in this Section
3.11 as a result of such obligation shall not constitute a breach of this
Section 3.11. The Servicer shall not be required to make copies of or ship
documents to any party unless provisions have been made for the reimbursement of
costs thereof; provided, however, that no such reimbursement shall be required
from either the Trustee or the Custodian.


Section 3.12. Maintenance of Certain Servicing Insurance Policies. The Servicer
shall during the term of its service as servicer maintain in force (i) a policy
or policies of insurance covering errors and omissions in the performance of its
obligations as servicer hereunder and (ii) a fidelity bond in respect of its
officers, employees or agents. Each such policy or policies and bond shall,
together, comply with the requirements from time to time of Fannie Mae for
persons performing servicing for mortgage loans purchased by Fannie Mae.


Section 3.13. Reports to the Securities and Exchange Commission.


(a)   The Trustee and the Servicer shall reasonably cooperate with the Depositor
in connection with the Trust’s satisfying the reporting requirements under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Trustee
shall prepare on behalf of the Trust any Forms 8-K and 10-K customary for
similar securities as required by the Exchange Act and the Rules and Regulations
promulgated thereunder. The Trustee shall submit to the Depositor for execution
any Form 10-K. Upon receipt of any such executed Form 10-K from the Depositor,
the Trustee shall cause to be filed (via the Securities and Exchange
Commission’s Electronic Data Gathering and Retrieval System) any such Form 10-K
on behalf of the Depositor. The Trustee shall execute and file any Form 8-K (via
the Securities and Exchange Commission’s Electronic Data Gathering and Retrieval
System) on behalf of the Depositor and the Depositor accordingly hereby grants
to the Trustee a limited power of attorney to execute and file any such Form 8-K
on behalf of the Depositor. Such power of attorney shall continue until the
earlier of (i) receipt by the Trustee from the Depositor of written termination
of such power of attorney, and (ii) the termination of the Trust. Prior to
January 30 of the first year in which the Trustee is able to do so under
applicable law, the Trustee shall file a Form 15D Suspension Notification with
respect to the Trust. Each of the Seller, the Depositor and the Servicer agrees
to promptly furnish to the Trustee, from time to time upon request, such further
information, reports, and financial statements within its control related to
this Agreement and the Mortgage Loans as the Trustee reasonably deems
appropriate to prepare and file all necessary reports with the Securities and
Exchange Commission. The Trustee shall have no responsibility to file any items
or reports other than those specified in this Section 3.13.



    82  

--------------------------------------------------------------------------------

 

 
(b)   Each Form 8-K (except for the initial Form 8-K in connection with the
filing of this Agreement, which shall be filed by the Depositor) shall be filed
by the Trustee within 15 days after each Distribution Date, with a copy of the
statement to the Certificateholders for such Distribution Date as an exhibit
thereto. Prior to March 30th of each year commencing in 2005 (or such earlier
date as may be required by the Exchange Act and the Rules and Regulations of the
Securities and Exchange Commission), the Trustee shall file a Form 10-K, in
substance as required by applicable law or applicable Security and Exchange
Commission staff’s interpretations. Such Form 10-K shall include as exhibits the
Servicer’s annual statement of compliance described under Section 3.09 and the
accountant’s report described under Section 3.10, in each case to the extent
they have been timely delivered to the Trustee. If they are not so timely
delivered, the Trustee shall file an amended Form 10-K including such documents
as exhibits reasonably promptly after they are delivered to the Trustee. The
Trustee shall have no liability with respect to any failure to properly prepare
or file such periodic reports resulting from or relating to the Trustee’s
inability or failure to obtain any information not resulting from its own
negligence or willful misconduct. The Form 10-K shall also include the
certification in the form set forth in Section 3.13(c) below (the
“Certification”), which shall be signed by the senior officer of the Depositor
in charge of securitization.


(c)   Unless the Securities and Exchange Commission (the “SEC”) issues written
guidance or otherwise informs the Seller, the Depositor, the Trustee or the
Servicer in writing that the approach set forth below is not permissible, the
parties agree that the Form 10-K shall include the following certification:
 
Depositor
 
I, _______________, certify that


1.  I have reviewed this annual report on Form 10-K, and all reports on Form 8-K
containing distribution or servicing reports filed in respect of periods
included in the year covered by this annual report, of Renaissance Home Equity
Loan Trust 2004-2;


2.  Based on my knowledge, the information in these reports, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading as of the
last day of the period covered by this annual report;



    83  

--------------------------------------------------------------------------------

 

 
3.  Based on my knowledge, the distribution or servicing information required to
be provided to the trustee by the servicer under the pooling and servicing
agreement for inclusion in these reports is included in these reports; and


4.  Based on my knowledge and upon the annual compliance statement included in
the report and required to be delivered to the trustee in accordance with the
terms of the pooling and servicing agreement, and except as disclosed in the
reports, the servicer has fulfilled its obligations under the pooling and
servicing agreement; and


5.  The reports disclose all significant deficiencies relating to the servicer’s
compliance with the minimum servicing standards based upon the report provided
by an independent public accountant, after conducting a review in compliance
with the Uniform Single Attestation Program for Mortgage Bankers or similar
procedure, as set forth in the pooling and servicing agreement that is included
in these reports.
 


Date: 
 _________________________                   ___________________________________________
                                Name:
                                               Title:


 
Notwithstanding anything in this Agreement, the above certifications may be
changed from time to time by the Depositor without the consent of any other
parties to comply with any changes in applicable law.


(d)   The Trustee agrees to furnish to each of the Depositor and the Servicer
(and to the Certificate Insurer upon written request, to the extent such Forms
are not available on the internet website of the SEC) copies of each Form 8-K,
including any executed reports, statements or other information included in such
filing, filed with the SEC as provided in (a) above and a draft of the Form 10-K
in the form proposed to the filed, including any executed reports, statements or
other information included in such filing, and together with the foregoing
Certification to be executed by the Depositor, at least five Business Days prior
to the proposed filing date. In addition, the Trustee shall sign a certification
(in the form attached hereto as Exhibit T) for the benefit of the Depositor and
its officers, directors and Affiliates regarding certain aspects of items 1, 2
and 5 of the Depositor’s Certification set forth in (c) above (provided,
however, that the Trustee shall not undertake an analysis of the accountant’s
report attached as an exhibit to the Form 10-K).


(e)   The Servicer shall sign a certification (in the form attached hereto as
Exhibit U) for the benefit of the Depositor and its officers, directors and
Affiliates regarding certain aspects of items 2, 3 and 5 of the Depositor’s
Certification set forth in © above.


(f)   The Seller, the Depositor, the Servicer and the Trustee agree to use their
good faith efforts to cooperate in complying with the requirements of this
section.



    84  

--------------------------------------------------------------------------------

 

 
(g)   The Trustee covenants and agrees to indemnify the Depositor and its
officers, directors, employees and agents from, and hold it harmless against,
any and all losses, liabilities, damages, claims or expenses incurred in
connection with or relating to the inaccuracy of the Trustee’s certification to
the Depositor. If the indemnification provided for herein is unavailable or
insufficient to hold harmless the Depositor, then the Trustee, in connection
with or relating to the inaccuracy of the Trustee’s certification to the
Depositor, agrees that it shall contribute to the amount paid or payable by the
Depositor as a result of the losses, liabilities, damages, claims or expenses of
the Depositor in such proportion as is appropriate to reflect the relative fault
and the relative benefit of the Trustee on the one hand and the Depositor on the
other.


(h)   The Servicer covenants and agrees to indemnify the Depositor and its
officers, directors, employees and agents from, and hold it harmless against,
any and all losses, liabilities, damages, claims or expenses incurred in
connection with or relating to the inaccuracy of the Servicer’s certification to
the Depositor. If the indemnification provided for herein is unavailable or
insufficient to hold harmless the Depositor, then the Servicer, in connection
with or relating to the inaccuracy of the Servicer’s certification to the
Depositor, agrees that it shall contribute to the amount paid or payable by the
Depositor as a result of the losses, liabilities, damages, claims or expenses of
the Depositor in such proportion as is appropriate to reflect the relative fault
and the relative benefit of the Servicer on the one hand and the Depositor on
the other.


(i)   The Trustee and its counsel and the Servicer and its counsel shall
reasonably cooperate with the Depositor and its counsel to enter into such
amendments or modifications to this Agreement as may be necessary to comply with
any rules promulgated by the Commission and any interpretations thereof by the
staff of the SEC, subject to the provisions of Section 11.01 hereof.
 
Section 3.14. Reports of Foreclosures and Abandonments of Mortgaged Properties,
Returns Relating to Mortgage Interest Received from Individuals and Returns
Relating to Cancellation of Indebtedness. The Servicer shall make reports of
foreclosures and abandonments of any Mortgaged Property for each year beginning
in 2003. The Servicer shall file reports relating to each instance occurring
during the previous calendar year in which the Servicer (i) on behalf of the
Trust acquires an interest in any Mortgaged Property through foreclosure or
other comparable conversion in full or partial satisfaction of a Mortgage Loan
or (ii) knows or has reason to know that any Mortgaged Property has been
abandoned. The reports from the Servicer shall be in form and substance
sufficient to meet the reporting requirements imposed by Sections 6050J, 6050H
and 6050P of the Code.


Section 3.15. Advances by the Servicer.


(a)   Not later than 1:00 p.m. New York time on the Deposit Date related to each
Distribution Date, the Servicer shall remit to the Trustee for deposit in the
Distribution Account an amount to be distributed on the related Distribution
Date pursuant to Section 5.01, equal to the Monthly Payment due on each Mortgage
Loan during the related Due Period, but not received as of the related
Determination Date (net of the Servicing Fee) such amount being defined herein
as the “Monthly Advance;” provided, however that if the amount of Available
Funds withdrawn from the Collection Account on the third Business Day before
such Distribution Date is less than the Guaranteed Distributions for such
Distribution Date, on such third Business Day the Servicer shall remit to the
Trustee for deposit in the Distribution Account such portion of the aggregate
Monthly Advance for the Distribution Date as shall be necessary to eliminate the
shortfall, as permitted pursuant to Section 3.15(b) hereof. With respect to any
Balloon Loan that is delinquent on its maturity date, the Servicer will continue
to make Monthly Advances with respect to such Balloon Loan in an amount equal to
one month’s interest on the unpaid principal balance at the applicable Loan Rate
(net of the Servicing Fee) according to the original amortization schedule for
such Mortgage Loan. The obligation to make Monthly Advances with respect to each
Mortgage Loan shall continue until such Mortgage Loan becomes a Liquidated
Mortgage Loan.



    85  

--------------------------------------------------------------------------------

 

 
(b)   Notwithstanding anything herein to the contrary, (i) no Servicing Advance
or Monthly Advance shall be required to be made hereunder if the Servicer
determines that such Servicing Advance or Monthly Advance would, if made,
constitute a Nonrecoverable Advance and (ii) no Monthly Advance or Servicing
Advance shall be required with respect to Civil Relief Act Interest Shortfalls.


(c)   All Monthly Advances and Servicing Advances, including any Nonrecoverable
Advances shall be reimbursed on a first in, first out basis.


(d)   So long as the Servicer is Ocwen Federal Bank FSB or otherwise has
long-term debt rated at least investment grade by one of the Rating Agencies,
Monthly Advances may be made by the Servicer either (i) from its own funds or
(ii) from the Collection Account, to the extent of funds held therein for future
distribution (in which case it will cause to be made an appropriate entry in the
records of the Collection Account that amounts held for future distribution have
been, as permitted by this Section 3.15, used by the Servicer in discharge of
any such Monthly Advance) or (iii) in the form of any combination of (i) and
(ii) aggregating the total amount of Monthly Advances to be made by the Servicer
with respect to the Mortgage Loans and REO Properties. Any amounts held for
future distribution and so used shall be appropriately reflected in the
Servicer’s records and replaced by the Servicer by deposit in the Collection
Account on or before the next Deposit Date.
 
Section 3.16. Optional Purchase of Defaulted Mortgage Loans. The Servicer, in
its sole discretion, shall have the right to elect (by written notice sent to
the Trustee) to purchase for its own account from the Trust any Mortgage Loan
which is ninety (90) days or more delinquent in the manner and at the price
specified in Section 2.02. The Purchase Price for any Mortgage Loan purchased
hereunder shall be deposited in the Collection Account and the Trustee, upon
receipt of such deposit, shall release or cause to be released to the purchaser
of such Mortgage Loan the related Mortgage File and shall execute and deliver
such instruments of transfer or assignment prepared by the purchaser of such
Mortgage Loan, in each case without recourse, as shall be necessary to vest in
the purchaser of such Mortgage Loan any Mortgage Loan released pursuant hereto
and the purchaser of such Mortgage Loan shall succeed to all the Trustee’s
right, title and interest in and to such Mortgage Loan and all security and
documents related thereto. Such assignment shall be an assignment outright and
not for security. The purchaser of such Mortgage Loan shall thereupon own such
Mortgage Loan, and all security and documents, free of any further obligation to
the Trustee or the Certificateholders with respect thereto.



    86  

--------------------------------------------------------------------------------

 

 
Section 3.17. Superior Liens. The Servicer shall file (or cause to be filed) a
request for notice of any action by a superior lienholder under a First Lien for
the protection of the Trustee’s interest, where permitted by local law and
whenever applicable state law does not require that a junior lienholder be named
as a party defendant in foreclosure proceedings in order to foreclose such
junior lienholder’s equity of redemption.


If the Servicer is notified that any superior lienholder has accelerated or
intends to accelerate the obligations secured by the First Lien, or has declared
or intends to declare a default under the mortgage or the promissory note
secured thereby, or has filed or intends to file an election to have the
Mortgaged Property sold or foreclosed, the Servicer shall take, on behalf of the
Trust, whatever actions are necessary to protect the interests of the
Certificateholders and/or to preserve the security of the related Mortgage Loan,
subject to the application of the REMIC Provisions in accordance with the terms
of this Agreement. The Servicer shall promptly notify the Trustee of any such
action or circumstances. The Servicer shall advance the necessary funds to cure
the default or reinstate the superior lien, if such advance is in the best
interests of the Certificateholders in accordance with the servicing standards
in Section 3.01. The Servicer shall not make such an advance except to the
extent that it determines in its reasonable good faith judgment that the advance
would be recoverable from Liquidation Proceeds on the related Mortgage Loan and
in no event in an amount that is greater than the Principal Balance of the
related Mortgage Loan. The Servicer shall thereafter take such action as is
necessary to recover the amount so advanced.


Section 3.18. Assumption Agreements. When a Mortgaged Property has been or is
about to be conveyed by the Mortgagor, the Servicer shall, to the extent it has
knowledge of such conveyance or prospective conveyance, exercise its right to
accelerate the maturity of the related Mortgage Loan under any “due-on-sale”
clause contained in the related Mortgage or Mortgage Note; provided, however,
that the Servicer shall not exercise any such right if the “due-on-sale” clause,
in the reasonable belief of the Servicer, is not enforceable under applicable
law. In such event, the Servicer shall enter into an assumption and modification
agreement with the person to whom such property has been or is about to be
conveyed, pursuant to which such person shall become liable under the Mortgage
Note and, unless prohibited by applicable law, the Mortgagor shall remain liable
thereon. The Servicer, in accordance with accepted mortgage loan servicing
standards for mortgage loans similar to the Mortgage Loans, is also authorized
to enter into a substitution of liability whereby such person is substituted as
mortgagor and becomes liable under the Mortgage Note. The Servicer shall notify
the Trustee that any such substitution or assumption agreement has been
completed by forwarding to the Trustee the original of such substitution or
assumption agreement which original shall be added by the Trustee to the related
Mortgage File and shall, for all purposes, be considered a part of such Mortgage
File to the same extent as all other documents and instruments constituting a
part thereof. In connection with any assumption or substitution agreement
entered into pursuant to this Section 3.18, the Servicer shall not change the
Loan Rate or the Monthly Payment, defer or forgive the payment of principal or
interest, reduce the outstanding principal amount or extend the final maturity
date on such Mortgage Loan.


Notwithstanding the foregoing paragraph or any other provision of this
Agreement, the Servicer shall not be deemed to be in default, breach or any
other violation of its obligations hereunder by reason of any assumption of a
Mortgage Loan by operation of law or any assumption which the Servicer may be
restricted by law from preventing, for any reason whatsoever.



    87  

--------------------------------------------------------------------------------

 

 
Section 3.19. Payment of Taxes, Insurance and Other Charges. With respect to
each Mortgage Loan, the Servicer shall maintain accurate records reflecting fire
and hazard insurance coverage.


With respect to each Mortgage Loan as to which the Servicer maintains escrow
accounts, the Servicer shall maintain accurate records reflecting the status of
ground rents, taxes, assessments, water rates and other charges which are or may
become a lien upon the Mortgaged Property and the status of primary mortgage
guaranty insurance premiums, if any, and fire and hazard insurance coverage and
shall obtain, from time to time, all bills for the payment of such charges
(including renewal premiums) and shall effect payment thereof prior to the
applicable penalty or termination date and at a time appropriate for securing
maximum discounts allowable, employing for such purpose deposits of the
Mortgagor in any escrow account which shall have been estimated and accumulated
by the Servicer in amounts sufficient for such purposes, as allowed under the
terms of the Mortgage. To the extent that a Mortgage does not provide for escrow
payments, the Servicer shall, if it has received notice of a default or
deficiency, monitor such payments to determine if they are made by the
Mortgagor. The Servicer shall maintain a third-party (which may be an Affiliate
of the Servicer) tax monitoring service.


Section 3.20. Advance Facility.


(a)   With the prior consent of the Certificate Insurer, the Servicer is hereby
authorized to enter in to a financing or other facility (any such arrangement,
an “Advance Facility”) under which (1) the Servicer assigns or pledges to
another Person (an “Advancing Person”) the Servicer’s rights under this
Agreement to be reimbursed for any Monthly Advances or Servicing Advances and/or
(2) an Advancing Person agrees to fund some or all Monthly Advances and/or
Servicing Advances required to be made by the Servicer pursuant to this
Agreement. No consent of the Trustee, Certificateholders or any other party is
required before the Servicer may enter into an Advance Facility; provided,
however, that the consent of the Trustee shall be required before the Servicer
may cause to be outstanding at one time more than one Advance Facility with
respect to Monthly Advances or more than one Advance Facility with respect to
Servicing Advances. Notwithstanding the existence of any Advance Facility under
which an Advancing Person agrees to fund Monthly Advances and/or Servicing
Advances on the Servicer’s behalf, the Servicer shall remain obligated pursuant
to this Agreement to make Monthly Advances and Servicing Advances pursuant to
and as required by this Agreement. If the Servicer enters into an Advance
Facility, and for so long as an Advancing Person remains entitled to receive
reimbursement for any Monthly Advances including Nonrecoverable Advances related
thereto (“Monthly Advance Reimbursement Amounts”) and/or Servicing Advances
including Nonrecoverable Advances related thereto (“Servicing Advance
Reimbursement Amounts” and together with Monthly Advance Reimbursement Amounts,
“Servicer Reimbursement Amounts”) (in each case to the extent that such type of
Servicer Reimbursement Amount is included in the Advance Facility, then the
Servicer shall identify such Servicer Reimbursement Amounts as received,
consistently with the reimbursement rights set forth in this Agreement, and
shall remit such Servicer Reimbursement Amounts in accordance with the
documentation establishing the Advance Facility to such Advancing Person or to a
trustee, agent or custodian (each, an “Advance Facility Trustee”) designated by
such Advancing Person. Notwithstanding the foregoing, if so required pursuant to
the terms of the Advance Facility, the Servicer may direct the Trustee to, and
if so directed the Trustee is hereby authorized to and shall, pay to the
Advancing Person or the Advance Facility Trustee the Servicer Reimbursement
Amounts identified pursuant to the preceding sentence. Notwithstanding anything
to the contrary herein, in no event shall Monthly Advance Reimbursement Amounts
or Servicing Advance Reimbursement Amounts be included in “Available Funds” or
distributed to Certificateholders. If the Servicer makes a remittance to the
Trustee of Servicer Reimbursement Amounts under Section 3.03(i) as described
above, the Servicer shall report to the Trustee the portions of such remittance
that consist of Available Funds, Monthly Advance Reimbursement Amounts and
Servicing Advance Reimbursement Amounts, respectively.



    88  

--------------------------------------------------------------------------------

 

 
(b)   If the Servicer enters into an Advance Facility and elects to remit
Servicer Reimbursement Amounts to the Trustee, the Servicer and the related
Advancing Person shall deliver to the Trustee a written notice and payment
instruction (an “Advance Facility Notice”), providing the Trustee with written
payment instructions as to where to remit Monthly Advance Reimbursement Amounts
and/or Servicing Advance Reimbursement Amounts (each to the extent such type of
Servicer Reimbursement Amount is included within the Advance Facility) on
subsequent Distribution Dates. The payment instruction shall require the
applicable Servicer Reimbursement Amounts to be distributed to the Advancing
Person or to an Advance Facility Trustee designated in the Advance Facility
Notice. An Advance Facility Notice may only be terminated by the joint written
direction of the Servicer and the related Advancing Person (and any related
Advance Facility Trustee); provided, however, that the provisions of this
Section 3.20 shall cease to be applicable when all Monthly Advances and
Servicing Advances funded by an Advancing Person, and when all Monthly Advances
and Servicing Advances the rights to be reimbursed for which have been assigned
or pledged to an Advancing Person, have been repaid to the related Advancing
Person in full.


(c)   Servicer Reimbursement Amounts shall consist solely of amounts in respect
of Monthly Advances and/or Servicing Advances made with respect to the Mortgage
Loans for which the Servicer would be permitted to reimburse itself in
accordance with Section 3.03(ii) or Section 3.03(vi) hereof, assuming the
Servicer had made the related Monthly Advance(s) and/or Servicing Advance(s).
Notwithstanding the foregoing, no Person shall be entitled to reimbursement from
funds held in the Collection Account for future distribution to
Certificateholders pursuant to the provisions of Section 3.15. Neither the
Trustee nor the Certificate Insurer shall have any duty or liability with
respect to the calculation of any Servicer Reimbursement Amount and, if the
Servicer has elected to remit Servicer Reimbursement Amounts to the Trustee,
shall be entitled to rely without independent investigation on the Advance
Facility Notice and on the Servicer’s report of the amount of Monthly Advance
Reimbursement Amounts and Servicing Advance Reimbursement Amounts that were
included in the remittance from the Servicer to the Trustee pursuant to Section
3.03(i). The Servicer shall maintain and provide to any Successor Servicer and
(upon request) the Certificate Insurer a detailed accounting on a loan-by-loan
basis as to amounts advanced by, pledged or assigned to, and reimbursed to any
Advancing Person. The Successor Servicer shall be entitled to rely on any such
information provided by the predecessor Servicer, and the Successor Servicer
shall not be liable for any errors in such information. Neither the Depositor
nor the Trustee shall, as a result of the existence of any Advance Facility,
have any additional duty or liability with respect to the calculation or payment
of any Servicer Reimbursement Amount, and neither the Depositor nor the Trustee
shall, as a result of the existence of any Advance Facility, have any additional
responsibility to track or monitor the administration of such Advance Facility
or the payment of Servicer Reimbursement Amounts to an Advancing Person.



    89  

--------------------------------------------------------------------------------

 

 
(d)   An Advancing Person who receives an assignment or pledge of the rights to
be reimbursed for Monthly Advances and/or Servicing Advances, and/or whose
obligations hereunder are limited to the funding of Monthly Advances and/or
Servicing Advances shall not be required to meet the criteria for qualification
of a Sub-Servicer set forth in Section 3.01 hereof.


(e)   Servicer Reimbursement Amounts distributed with respect to each Mortgage
Loan shall be allocated to outstanding unreimbursed Monthly Advances or
Servicing Advances (as the case may be) made with respect to that Mortgage Loan
on a “first-in, first-out” (FIFO) basis. The Servicer shall provide to the
related Advancing Person or Advance Facility Trustee loan-by-loan information
with respect to each Servicer Reimbursement Amount distributed by the Trustee to
such Advancing Person or Advance Facility Trustee on each Distribution Date, to
enable the Advancing Person or Advance Facility Trustee to make the FIFO
allocation of each Servicer Reimbursement Amount with respect to each Mortgage
Loan. The Servicer shall remain entitled to be reimbursed by the Advancing
Person or Advance Facility Trustee for all Monthly Advances and Servicing
Advances funded by the Servicer to the extent the related rights to be
reimbursed therefor have not been assigned or pledged to an Advancing Person.


(f)   Notwithstanding anything to the contrary in this Agreement, neither the
Certificate Insurer nor the Trustee shall be responsible for tracking or
monitoring Servicer Reimbursement Amounts or any Advance Facility, and shall not
be obligated to make any payment with respect to any Servicer Reimbursement
Amount. The Servicer who enters into an Advance Facility shall indemnify the
Trustee, the Trust and any successor resulting from any claim by the related
Advancing Person, except to the extent that such claim, loss, liability or
damage resulted from or arose out of negligence, recklessness or willful
misconduct on the part of the Trustee, the Certificate Insurer or the Successor
Servicer, or failure by the Successor Servicer or the Trustee to remit funds as
required by this Agreement or the commission of an act or omission to act by the
Successor Servicer or the Trustee, and the passage of any applicable cure or
grace period, such that an Event of Default under this Agreement occurs or such
entity is subject to termination for cause under this Agreement.


(g)   Notwithstanding anything to the contrary in this Section 3.20, the
Servicer shall consult with the Certificate Insurer in determining the manner in
which any Advance Facility shall affect a Successor Servicer before the Servicer
shall enter into an Advance Facility. Any amendment to this Section 3.20 or to
any other provision of this Agreement that may be necessary or appropriate to
effect the terms of an Advance Facility as described generally in this Section
3.20, including amendments to add provisions relating to a Successor Servicer,
may be entered into by the Trustee, the Seller, the Depositor and the Servicer
without the consent of any Certificateholder, but only with the consent of the
Certificate Insurer, notwithstanding anything to the contrary in Section 11.01
hereof or elsewhere in this Agreement, and provided that such Amendment
otherwise complies with Section 11.01 hereof. All reasonable costs and expenses
(including attorneys’ fees) of each party hereto of any such amendment shall be
borne solely by the Servicer. The parties hereto hereby acknowledge and agree
that: (i) the Monthly Advances and/or Servicing Advances


    90  

--------------------------------------------------------------------------------

 

financed by and/or pledged to an Advancing Person under any Advance Facility are
obligations owed to the Servicer payable only from the cash flows and proceeds
received under this Agreement for reimbursement of Monthly Advances and/or
Servicing Advances only to the extent provided herein, and the Trustee and the
Trust are not, as a result of the existence of any Advance Facility, obligated
or liable to repay any Monthly Advances and/or Servicing Advances financed by
the Advancing Person; (ii) the Servicer will be responsible for remitting to the
Advancing Person the applicable amounts collected by it as reimbursement for
Monthly Advances and/or Servicing Advances funded by the Advancing Person,
subject to the provisions of this Agreement and (iii) the Trustee shall not have
any responsibility to track or monitor the administration of the financing
arrangement between the Servicer and any Advancing Person.
 
Section 3.21. Covenants of the Servicer and Representations of the Seller
Regarding Prepayment Charges. 9. The Servicer will not waive any Prepayment
Charge or part of a Prepayment Charge unless (i) such waiver would maximize
recovery of total proceeds taking into account the value of such Prepayment
Charge and related Mortgage Loan and doing so is standard and customary in
servicing similar Mortgage Loans (including any waiver of a Prepayment Charge in
connection with a refinancing of a Mortgage Loan that is related to a default or
a reasonably foreseeable default) and in no event will it waive a Prepayment
Charge in connection with a refinancing of a Mortgage Loan that is not related
to a default or a reasonably foreseeable default, or (ii) the collection of the
Prepayment Charge would be in violation of applicable laws or regulations.


(b) The Seller hereby represents that the information set forth in the
Prepayment Charge Schedule (including the prepayment charge summary attached
thereto) is complete, true and correct in all material respects at the date or
dates respecting which such information is furnished and each Prepayment Charge
is permissible and enforceable in accordance with its terms (except to the
extent that the enforceability thereof may be limited by bankruptcy, insolvency,
moratorium, receivership and other similar laws relating to creditors’ rights
generally) under applicable state law.


              (c) Upon discovery by the Servicer, the Seller, the Depositor or a
Responsible Officer of the Trustee of a breach of the foregoing, which
materially and adversely affects the Holders of the Class P Certificates, the
party discovering such breach shall give prompt written notice to the other
parties. Within 60 days of the earlier of discovery by the Servicer, the
Depositor or the Seller, as applicable, or receipt of notice by the Servicer,
the Depositor or the Seller, as applicable, of such breach, the Servicer (with
respect to clause (a) above) or the Seller (on behalf of itself and the
Depositor) (with respect to clause (b) above), as applicable, shall cure such
breach in all material respects. If the covenant made by the Servicer in clause
(a) above is breached the Servicer must pay into the Collection Account the
amount of the waived Prepayment Charge (less any amount previously collected and
paid by the Servicer into the Collection Account; provided, however, that the
Servicer shall not have an obligation to pay the amount of any uncollected
Prepayment Charge if the failure to collect such amount is the direct result of
inaccurate or incomplete information on the Prepayment Charge Schedule in effect
at such time). If the representation made by the Seller in clause (b) above is
breached, the Seller must pay to the Servicer for deposit into the Collection
Account the amount of the scheduled Prepayment Charge, less any amount
previously collected and paid by the Servicer into the Collection Account.



    91  

--------------------------------------------------------------------------------

 



ARTICLE IV
Certificate Insurance Policy



Section 4.01. Certificate Insurance Policy. As soon as possible, and in no event
later than 11:00 a.m., New York time, on the second Business Day immediately
preceding each Distribution Date, the Trustee shall, as evidenced by the report
received from the Servicer, determine the amount of Available Funds for such
Distribution Date minus the amount of any Premium Amount and any Trustee Fee to
be paid on such Distribution Date.


If for any Distribution Date a Deficiency Amount exists, the Trustee shall
complete a notice in the form set forth as Exhibit A to the Certificate
Insurance Policy (the “Notice”) and shall submit such Notice to the Certificate
Insurer and the Fiscal Agent no later than 12:00 noon, New York time, on the
second Business Day preceding such Distribution Date. The Notice shall
constitute a claim for an Insured Payment pursuant to the Certificate Insurance
Policy. Upon receipt of the Insured Payment, on behalf of the Holders of Insured
Certificates, the Trustee shall deposit such Insured Payments in the Policy
Payments Account and shall distribute such Insured Payments to make payments on
the Insured Certificates only in accordance with Section 5.01(a)(i)(2), (ii)(2)
and (iii)(1) and (3), if applicable.


The Trustee shall receive, as attorney-in-fact of each Holder of an Insured
Certificate, any Insured Payment from the Certificate Insurer and disburse the
same to each Holder of an Insured Certificate in accordance with the provisions
of Article V. Insured Payments disbursed by the Trustee from proceeds of the
Certificate Insurance Policy shall not be considered payment by the Trust nor
shall such payments discharge the obligation of the Trust with respect to such
Insured Certificate, and the Certificate Insurer shall become the owner of such
unpaid amounts due from the Trust in respect of such Insured Payments as the
deemed assignee of such Holder and shall be entitled to receive the
Reimbursement Amount pursuant to Section 5.01(a)(iii)(4) to the extent not
received by subrogation as subrogee of the Holders of the Insured Certificates.
The Trustee hereby agrees on behalf of each Holder of an Insured Certificate for
the benefit of the Certificate Insurer that it and they recognize that to the
extent the Certificate Insurer makes Insured Payments, either directly or
indirectly (as by paying through the Trustee), to the Insured
Certificateholders, the Certificate Insurer will be entitled to receive the
Reimbursement Amount pursuant to Section 5.01(a)(iii)(4).


It is understood and agreed that the intention of the parties is that the
Certificate Insurer shall not be entitled to reimbursement on any Distribution
Date for amounts previously paid by it unless on such Distribution Date the
Holders of the Insured Certificates shall also have received the full amount of
the Guaranteed Distributions for such Distribution Date.


Section 4.02. Claims Upon the Certificate Insurance Policy.


(a)   The Trustee shall comply with the provisions of the Certificate Insurance
Policy with respect to claims upon the Certificate Insurance Policy.



    92  

--------------------------------------------------------------------------------

 

 
(b)   At the time of the execution and delivery of this Agreement, the Trustee
shall establish a separate special purpose trust account for the benefit of
Holders of the Insured Certificates referred to herein as the “Policy Payments
Account” and over which the Trustee shall have exclusive control and sole right
of withdrawal. The Trustee shall deposit any Insured Payment made under the
Certificate Insurance Policy in the Policy Payments Account and thereafter into
the Distribution Account for distribution of such amount only for purposes of
payment to Holders of the Insured Certificates of Guaranteed Distributions for
the Insured Certificates for which a claim was made and such amount may not be
applied to satisfy any costs, expenses or liabilities of the Trustee or the
Trust. Insured Payments made under the Certificate Insurance Policy shall be
disbursed by the Trustee to Holders of Insured Certificates in the same manner
as distributions on the Insured Certificates are made under Section 5.01. It
shall not be necessary for such distributions to be made by checks or wire
transfers separate from the check or wire transfer used to pay Guaranteed
Distributions with other funds available to make such distributions. However,
the amount of any Insured Payments made on the Insured Certificates to be paid
from funds transferred from the Policy Payments Account shall be noted in the
Certificate Register and in the statements to be furnished to Holders of the
Certificates pursuant to Section 5.03 hereof. Funds held in the Policy Payments
Account shall not be invested by the Trustee.
 
        On any Distribution Date with respect to which a claim has been made
under the Certificate Insurance Policy, the amount of any Insured Payment
received by the Trustee as a result of any claim under the Certificate Insurance
Policy and which is required to make distributions on the Insured Certificates
equal to Guaranteed Distributions on the Insured Certificates on such
Distribution Date, shall be withdrawn from the Policy Payments Account,
deposited into the Distribution Account and applied directly by the Trustee,
together with all other funds to be withdrawn from the Distribution Account, to
the payment in full of Guaranteed Distributions on the Class A Certificates. Any
funds remaining in the Policy Payments Account on the first Business Day
following a Distribution Date shall be remitted in immediately available funds
to the Certificate Insurer, pursuant to the instructions of the Certificate
Insurer, by the end of such Business Day. The Trustee shall keep a complete and
accurate record of the amount of interest and principal paid in respect of any
Insured Certificate from moneys received under the Certificate Insurance Policy.
The Certificate Insurer shall have the right to inspect such records at
reasonable times during normal business hours upon reasonable prior written
notice to the Trustee.


(c)   The Trustee shall promptly notify the Certificate Insurer of any
proceeding or the institution of any action, of which a Responsible Officer of
the Trustee has actual knowledge, seeking the avoidance as a preferential
transfer under the Bankruptcy Code (a “Preference Claim”) of any distribution
made with respect to the Insured Certificates. Each Holder of a Class of Insured
Certificates, by its purchase of such Insured Certificates, the Depositor, the
Seller, the Servicer and the Trustee hereby agree that the Certificate Insurer
(so long as no Certificate Insurer Default exists) may at any time during the
continuation of any proceeding relating to a Preference Claim direct all matters
relating to such Preference Claim, including, without limitation, (i) the
direction of any appeal of any order relating to such Preference Claim and (ii)
the posting of any surety, supersedeas or performance bond pending any such
appeal.



    93  

--------------------------------------------------------------------------------

 



ARTICLE V
Payments and Statements to
Certificateholders; Rights of Certificateholders
 

 
Section 5.01. Distributions.


(a)   On each Distribution Date, the Trustee shall withdraw (i) from (x) the
Policy Payments Account, any amounts on deposit therein and apply them to make
the Guaranteed Distributions and (y) the Distribution Account, Available Funds
for such Distribution Date and (ii) from the Net Rate Cap Fund, funds on deposit
therein, and apply such amounts in the following order of priority, in each
case, to the extent of the funds remaining therefor (and shall make
corresponding allocations with respect to each REMIC):
 
(i)   With respect to Available Funds received with respect to the Mortgage
Loans in Loan Group I:
 
(1)   Concurrently, to the Trustee and the Certificate Insurer, respectively,
the Trustee Fee and the Premium Amount payable in respect of the Class AV-2 and
Class AV-3 Certificates for such Distribution Date;


(2)   Concurrently, to each Class of Group I Certificates, the related Class
Interest Distribution for such Distribution Date, pro rata based on their
respective entitlements; and


(3)   For distribution pursuant to subparagraph (iii) below, any remaining
amounts.


(ii)   With respect to Available Funds received with respect to the Mortgage
Loans in Loan Group II:
 
(1)   Concurrently, to the Trustee and the Certificate Insurer, respectively,
the Trustee Fee and the Premium Amount payable in respect of the Class AF-2,
Class AF-3, Class AF-4, Class AF-5 and Class AF-6 Certificates for such
Distribution Date;


(2)   Concurrently, to each Class of Group II Certificates, the related Class
Interest Distribution for such Distribution Date, pro rata based on their
respective entitlements; and


(3)   For distribution pursuant to subparagraph (iii) below, any remaining
amounts.
 
(iii)   With respect to Available Funds remaining after distributions made
pursuant to subparagraphs (i) and (ii) above:
 
(1)   Concurrently, to the Senior Certificates, to the extent not distributed
pursuant to subparagraphs (i) and (ii) above on such Distribution Date, the
related Class Interest Distribution for such Distribution Date, pro rata based
on their respective entitlements;



    94  

--------------------------------------------------------------------------------

 

 
(2)   Sequentially, first to the Class M-1 Certificates, second, to the Class
M-2 Certificates, third to the Class M-3 Certificates, fourth to the Class M-4
Certificates, fifth to the Class M-5 Certificates, sixth to the Class M-6
Certificates, seventh to the Class M-7 Certificates, eighth to the Class M-8
Certificates and ninth to the Class M-9 Certificates, the related Class Monthly
Interest Amounts for such Distribution Date;


(3)   Concurrently, to the Senior Certificates, the Senior Principal
Distribution Amount for such Distribution Date, excluding any Subordination
Increase Amount included therein, as follows:
 
(I)   To the Group I Certificates, the Group I Principal Distribution Amount,
sequentially, first to the Class AV-1 Certificates, second to the Class AV-2
Certificates and third to the Class AV-3 Certificates, until the respective
Class Principal Balances of such Classes have been reduced to zero; and


(II)   To the Group II Certificates, the Group II Principal Distribution Amount,
sequentially, first to the Class AF-6 Certificates, the Class AF-6 Lockout
Distribution Amount, and second, sequentially, to the Class AF-1, Class AF-2,
Class AF-3, Class AF-4, Class AF-5 and Class AF-6 Certificates, in that order,
until the respective Class Principal Balance of such Classes has been reduced to
zero;
 
(4)   To the Certificate Insurer, any amount owing to it under the Insurance
Agreement;


(5)   To the Class M-1 Certificates, the Class M-1 Principal Distribution Amount
for such Distribution Date, excluding any Subordination Increase Amount included
therein;


(6)   To the Class M-2 Certificates, the Class M-2 Principal Distribution Amount
for such Distribution Date, excluding any Subordination Increase Amount included
therein;


(7)   To the Class M-3 Certificates, the Class M-3 Principal Distribution Amount
for such Distribution Date, excluding any Subordination Increase Amount included
therein;


(8)   To the Class M-4 Certificates, the Class M-4 Principal Distribution Amount
for such Distribution Date, excluding any Subordination Increase Amount included
therein;



    95  

--------------------------------------------------------------------------------

 

 
(9)   To the Class M-5 Certificates, the Class M-5 Principal Distribution Amount
for such Distribution Date, excluding any Subordination Increase Amount included
therein;


(10)   To the Class M-6 Certificates, the Class M-6 Principal Distribution
Amount for such Distribution Date, excluding any Subordination Increase Amount
included therein;


(11)   To the Class M-7 Certificates, the Class M-7 Principal Distribution
Amount for such Distribution Date, excluding any Subordination Increase Amount
included therein;


(12)   To the Class M-8 Certificates, the Class M-8 Principal Distribution
Amount for such Distribution Date, excluding any Subordination Increase Amount
included therein;


(13)   To the Class M-9 Certificates, the Class M-9 Principal Distribution
Amount for such Distribution Date, excluding any Subordination Increase Amount
included therein;


(14)   To the Offered Certificates, the Subordination Increase Amount for such
Distribution Date applied in the same order as other principal distributions on
that Distribution Date;


(15)   To the Class M-1 Certificates, (a) any related Class Interest Carryover
Shortfall and then (b) any related Class Principal Carryover Shortfall;


(16)   To the Class M-2 Certificates, (a) any related Class Interest Carryover
Shortfall and then (b) any related Class Principal Carryover Shortfall;


(17)   To the Class M-3 Certificates, (a) any related Class Interest Carryover
Shortfall and then (b) any related Class Principal Carryover Shortfall;


(18)   To the Class M-4 Certificates, (a) any related Class Interest Carryover
Shortfall and then (b) any related Class Principal Carryover Shortfall;


(19)   To the Class M-5 Certificates, (a) any related Class Interest Carryover
Shortfall and then (b) any related Class Principal Carryover Shortfall;


(20)   To the Class M-6 Certificates, (a) any related Class Interest Carryover
Shortfall and then (b) any related Class Principal Carryover Shortfall;


(21)   To the Class M-7 Certificates, (a) any related Class Interest Carryover
Shortfall and then (b) any related Class Principal Carryover Shortfall;


(22)   To the Class M-8 Certificates, (a) any related Class Interest Carryover
Shortfall and then (b) any related Class Principal Carryover Shortfall;



    96  

--------------------------------------------------------------------------------

 

 
(23)   To the Class M-9 Certificates, (a) any related Class Interest Carryover
Shortfall and then (b) any related Class Principal Carryover Shortfall;


(24)   To the Class BIO Certificates for concurrent deposit in the Net Rate Cap
Fund, the Net Rate Cap Fund Deposit;


(25)   To the Offered Certificates in the order and priority described in
Section 5.07©, the related Net Rate Cap Carryover, to be treated as paid from
and to the extent of funds on deposit in the Net Rate Cap Fund;


(26)   To the Class BIO Certificates, the Class BIO Distribution Amount, less
amounts distributed pursuant to Section 5.01(a)(iii)(24) on such Distribution
Date; and


(27)   To the Class R-1 Certificateholders, Class R-2 Certificateholders and
Class R-3 Certificateholders, the remainder in REMIC I, REMIC II and REMIC III,
respectively.
 
    (b)  On each Distribution Date, the Class Interest Distribution for each
Class of Senior Certificates in a Certificate Group will be distributed on an
equal priority within such Certificate Group and any shortfall in the amount
required to be distributed as interest will be allocated to the Senior
Certificates in such Certificate Group, between the related Classes of
Certificates, pro rata based on the amount that would have been distributed to
each Class in the absence of such shortfall.


    (c) On each Distribution Date, the Trustee shall make distributions to the
Holders of the Class P Certificates of all Prepayment Charges on deposit in the
Distribution Account with respect to the Mortgage Loans during the related
Prepayment Period. Such Prepayment Charges will not be available for
distributions to the Holders of the other Classes of Certificates.


    (d) The Trustee shall make distributions in respect of a Distribution Date
to each Certificateholder of record on the related Record Date (other than as
provided in Section 10.01 respecting the final distribution), in the case of
Holders of Offered Certificates, by check or money order mailed to such
Certificateholder at the address appearing in the Certificate Register, or, upon
written request by a Holder of an Offered Certificate delivered to the Trustee
at least five Business Days prior to the related Distribution Date, by wire
transfer or otherwise, and, in the case of Holders of Class P Certificates,
Class BIO Certificates or Residual Certificates, by wire transfer, if
appropriate wiring instructions have been received by the Trustee at least five
(5) Business Days prior to the related Distribution Date, or, if not, by check
or money order to such Certificateholder at the address appearing in the
Certificate Register. Distributions among Certificateholders of a Class shall be
made in proportion to the Percentage Interests evidenced by the Certificates of
such Class held by such Certificateholders.


    (e) Each distribution with respect to a Book-Entry Certificate shall be paid
to the Depository, which shall credit the amount of such distribution to the
accounts of its Depository Participants in accordance with its normal
procedures. Each Depository Participant shall be responsible for disbursing such
distribution to the Certificate Owners that it represents and to each indirect
participating brokerage firm (a “brokerage firm” or “indirect participating
firm”) for which it acts as agent. Each brokerage firm shall be responsible for
disbursing funds to the Certificate Owners that it represents. All such credits
and disbursements with respect to a Book-Entry Certificate are to be made by the
Depository and the Depository Participants in accordance with the provisions of
the Certificates. None of the Trustee, the Paying Agent, the Certificate
Registrar, the Depositor, the Servicer, the Certificate Insurer or the Seller
shall have any responsibility therefor except as otherwise provided by
applicable law.



    97  

--------------------------------------------------------------------------------

 

 
Section 5.02. Compensating Interest. Not later than the Determination Date, the
Servicer shall deposit to the Collection Account an amount equal to the lesser
of (A) the aggregate of the Prepayment Interest Shortfalls for the related
Distribution Date resulting from Principal Prepayments in full during the
related Prepayment Period and (B) an amount equal to the product of (i) 1/12,
(ii) the Servicing Fee Rate and (iii) the Pool Balance as of the first day of
the related Due Period. The Servicer shall not have the right to reimbursement
for any amounts deposited to the Collection Account pursuant to this Section
5.02.


Section 5.03. Statements.


   (a) Not later than 1:00 p.m., New York time, on the fifth Business Day prior
to each Distribution Date, the Servicer shall deliver to the Trustee by
electronic means reasonably acceptable to the Trustee and to the Certificate
Insurer via e-mail at rmgtapes@fsa.com, a computer file containing the loan
level information necessary to permit the Trustee to calculate the information
required by clauses (i) through (xxvi) below as of the end of the preceding
Prepayment Period or Due Period, as applicable, and such other information as
the Trustee shall reasonably require, and the Seller hereby agrees to provide
the Trustee and the Servicer with an amended Prepayment Charge Schedule, if
required, at such time. Not later than each Distribution Date the Trustee shall
prepare a statement (the “Remittance Report”) containing the information set
forth below with respect to such Distribution Date, which information shall be
based solely upon the loan level information furnished by the Servicer upon
which the Trustee shall conclusively rely without independent verification
thereof:
 
(i)   Available Funds for each Loan Group and in the aggregate and the
Certificate Rate for each Class for the related Distribution Date;


(ii)   the aggregate amount of the distribution to each Class of Certificates on
such Distribution Date;


(iii)   the amount of the distribution set forth in paragraph (i) above in
respect of interest and the amount thereof in respect of any Class Interest
Carryover Shortfall, and the amount of any Class Interest Carryover Shortfall
remaining;


(iv)   the amount of the distribution set forth in paragraph (i) above in
respect of principal and the amount thereof in respect of the Class Principal
Carryover Shortfall, and any remaining Class Principal Carryover Shortfall;


(v)   the amount of Excess Interest paid as principal;


(vi)   the aggregate amount of the Servicing Fee, the Trustee Fee, the Premium
Amount and the Reimbursement Amount, in each case by Loan Group;



    98  

--------------------------------------------------------------------------------

 

 
(vii)   the Pool Balance and the aggregate Principal Balances of the Mortgage
Loans in each Loan Group as of the close of business on the last day of the
preceding Due Period;


(viii)   the Class Principal Balance of each Class of Certificates after giving
effect to payments allocated to principal above;


(ix)   the Overcollateralization Amount and the Required Overcollateralization
Amount as of the close of business on the Distribution Date, after giving effect
to distributions of principal on such Distribution Date;


(x)   whether a Cumulative Loss Event or a Delinquency Event has occurred and is
continuing and the calculation thereof;


(xi)   the aggregate amount of Principal Prepayments received during the related
Prepayment Period for each Loan Group;


(xii)   the amount of all Curtailments that were received during the Due Period
for each Loan Group;


(xiii)   the principal portion of all Monthly Payments received during the Due
Period for each Loan Group;


(xiv)   the interest portion of all Monthly Payments received on the Mortgage
Loans during the Due Period for each Loan Group;


(xv)   the amount of the Monthly Advances and the Compensating Interest payment
to be made on the Determination Date for each Loan Group;


(xvi)   the amount to be distributed to the Class P Certificates, Class BIO and
Class R Certificateholders, respectively for the Distribution Date;


(xvii)   the weighted average remaining term to maturity of the Mortgage Loans
and the weighted average Loan Rate as of the first day of the related Due Period
for each Loan Group;


(xviii)   the amount of all payments or reimbursements to the Servicer pursuant
to Sections 3.03(ii) and (vi) (as reported by the Servicer);


(xix)   the number of Mortgage Loans outstanding at the beginning and at the end
of the related Due Period for each Loan Group;


(xx)   the amount of Liquidation Loan Losses experienced during the preceding
Due Period and the Cumulative Net Losses as a percentage of the Cut-Off Date
Pool Balance for each Loan Group;



    99  

--------------------------------------------------------------------------------

 

 
(xxi)   as of the end of the preceding calendar month, the number and Principal
Balance of Mortgage Loans which are 30-59 days delinquent; the number and
Principal Balance of Mortgage Loans which are 60-89 days delinquent; the number
and Principal Balance of Mortgage Loans which are 90 or more days delinquent
(including the number and Principal Balance of Mortgage Loans which are in
foreclosure; the number and Principal Balance of Mortgage Loans in bankruptcy;
and the number and Principal Balance of Mortgage Loans which are REO Property,
each separately set forth) for each Loan Group;


(xxii)   the amount of the Insured Payments and the Subordination Deficit, if
any, to be made on such Distribution Date; the cumulative amount of
Subordination Deficits paid by the Certificate Insurer; and the Group I Parity
Amount for such Distribution Date;


(xxiii)   the number and aggregate Principal Balance of Mortgage Loans, other
than Mortgage Loans in default or imminent default, that were modified by the
Servicer during the related Due Period (as reported by the Servicer) for each
Loan Group;


(xxiv)   the amount of Net Rate Cap Carryover distributed to each Class of
Offered Certificates and the amount of Net Rate Cap Carryover remaining for each
such Class; and


(xxv)   the amount on deposit in the Net Rate Cap Fund, and the amounts of each
deposit and withdrawal from such Account.






The Trustee shall make available such report to the Servicer, the Seller, the
Certificate Insurer, the Certificateholders, the Rating Agencies, Bloomberg (at
499 Park Avenue, New York, New York 10022, Attention: Mike Geller) and Intex
Solutions (at 35 Highland Circle, Needham, Massachusetts 02144, Attention:
Harold Brennman) on the Distribution Date. The Trustee may fully rely upon and
shall have no liability with respect to information provided by the Servicer.


In the case of information furnished pursuant to subclauses (ii), (iii), (iv)
and (vi) above, the amounts shall be expressed in a separate section of the
report as a dollar amount for each Class for each $1,000 original dollar amount
as of the related Cut-Off Date.


The Trustee will make the Remittance Report (and, at its option, any additional
files containing the same information in an alternative format) available each
month to Certificateholders and the parties to this Agreement via the Trustee’s
internet website. The Trustee’s internet website shall initially be located at
“www.ctslink.com”. Assistance in using the website can be obtained by calling
the Trustee’s customer service desk at (301) 815-6600. Parties that are unable
to use the above distribution options are entitled to have a paper copy mailed
to them via first class mail by calling the customer service desk and indicating
such. The Trustee shall have the right to change the way Remittance Reports are
distributed in order to make such distribution more convenient and/or more
accessible to the above parties and the Trustee shall provide timely and
adequate notification to all above parties regarding any such changes. As a
condition to access the Trustee’s internet website, the Trustee may require
registration and the acceptance of a disclaimer. The Trustee will not be liable
for the dissemination of information in accordance with this Agreement. The
Trustee shall also be entitled to rely on but shall not be responsible for the
content or accuracy of any information provided by third parties for purposes of
preparing the Remittance Report and may affix thereto any disclaimer it deems
appropriate in its reasonable discretion (without suggesting liability on the
part of any other party hereto).



    100  

--------------------------------------------------------------------------------

 

 
(b)   Within a reasonable period of time after the end of each calendar year,
the Trustee shall furnish to each Person who at any time during the calendar
year was a Holder of a Regular Certificate, if requested in writing by such
Person, such information as is reasonably necessary to provide to such Person a
statement containing the information set forth in subclauses (iii) and (iv)
above, aggregated for such calendar year or applicable portion thereof during
which such Person was a Certificateholder. Such obligation of the Trustee shall
be deemed to have been satisfied to the extent that substantially comparable
information shall be prepared and furnished by the Trustee to Certificateholders
pursuant to any requirements of the Code as are in force from time to time.


(c)   On each Distribution Date, the Trustee shall make available to the Class R
Certificateholders in the same manner as the Remittance Report is made available
to all Certificateholders a copy of the reports forwarded to the Holders of the
Regular Certificates in respect of such Distribution Date and a statement
setting forth the amounts actually distributed to the Class R Certificateholders
on such Distribution Date together with such other information as the Trustee
deems necessary or appropriate.


(d)   Within a reasonable period of time after the end of each calendar year,
the Trustee shall deliver to each Person who at any time during the calendar
year was a Class R Certificateholder, if requested in writing by such Person,
such information as is reasonably necessary to provide to such Person a
statement containing the information provided pursuant to the previous paragraph
aggregated for such calendar year or applicable portion thereof during which
such Person was a Class R Certificateholder. Such obligation of the Trustee
shall be deemed to have been satisfied to the extent that substantially
comparable information shall be prepared by the Tax Matters Persons and
furnished to Certificateholders by the Trustee or Tax Matters Person pursuant to
any requirements of the Code as from time to time in force.


(e)   The Servicer and the Trustee shall furnish to the Depositor, the Seller,
the Certificate Insurer and each Certificateholder (if requested in writing),
during the term of this Agreement, such periodic, special or other reports or
information for which the Trustee has the necessary information to prepare such
report and in a format acceptable to the Trustee, whether or not provided for
herein, as shall be necessary, reasonable or appropriate with respect to the
Certificateholder or otherwise with respect to the purposes of this Agreement,
all such reports or information to be provided by and in accordance with such
applicable instructions and directions (if requested in writing) as the
Certificateholder may reasonably require; provided that the Servicer and the
Trustee shall be entitled to be reimbursed by the Depositor, the Seller, the
Certificate Insurer or such Certificateholder for their respective fees and
actual expenses associated with providing such reports, if such reports are not
generally produced in the ordinary course of their respective businesses or
readily obtainable.


(f)   Reports and computer diskettes or files furnished by the Servicer pursuant
to this Agreement shall be deemed confidential and of a proprietary nature, and
shall not be copied or distributed except to the extent required by law or to
the Rating Agencies. No Person entitled to receive copies of such reports or
diskettes or files or lists of Certificateholders shall use the information
therein for the purpose of soliciting the customers of the Seller or for any
other purpose except as set forth in this Agreement.



    101  

--------------------------------------------------------------------------------

 

 
Section 5.04. Distribution Account. The Trustee shall establish with itself, a
separate account (the “Distribution Account”) titled “Wells Fargo Bank, National
Association, as Trustee, in trust for the registered holders of Renaissance HEL
Trust 2004-2 Asset Backed-Certificates, Series 2004-2.” The Distribution Account
shall be an Eligible Account. The Trustee shall deposit any amounts representing
payments on and any collections in respect of the Mortgage Loans received by it
immediately following receipt thereof, including, without limitation, all
amounts withdrawn by the Servicer from the Collection Account pursuant to
Section 3.03 for deposit to the Distribution Account. Amounts on deposit in the
Distribution Account may be invested in Eligible Investments pursuant to Section
5.05.


Section 5.05. Investment of Accounts.


(a)   Consistent with any requirements of the Code, all or a portion of any
Account held by the Trustee shall be invested and reinvested by the Trustee, as
directed in writing by the Servicer (in the case of the Distribution Account),
but only for the period from the date of deposit of funds therein to the Deposit
Date after which time frame the Trustee may direct any investments in the
Distribution Account, or the Servicer (with respect to the Collection Account)
or the Seller (in the case of any other Account) (the applicable Person, the
“Directing Party”), in one or more Eligible Investments bearing interest or sold
at a discount. If the applicable Directing Party does not provide investment
directions, or if the Directing Party is the Servicer and an Event of Default
shall have occurred and be continuing, the Trustee shall invest all Accounts in
Eligible Investments described in paragraph (vi) of the definition of Eligible
Investments. No such investment in any Account shall mature later than the
Business Day immediately preceding the next Distribution Date (except that for
any such Account other than the Distribution Account (i) if such Eligible
Investment is an obligation of the Trustee or a money market fund for which the
Trustee or any Affiliate is the manager or the advisor, then such Eligible
Investment shall mature not later than such Distribution Date and (ii) any other
date may be approved by the Rating Agencies).


(b)   If any amounts are needed for disbursement from any Account held by the
Trustee and sufficient uninvested funds are not available to make such
disbursement, the Trustee shall cause to be sold or otherwise converted to cash
a sufficient amount of the investments in such Account. The Trustee shall not be
liable for any investment loss or other charge resulting therefrom unless the
Trustee’s failure to perform in accordance with this Section 5.05 is the cause
of such loss or charge.


(c)   Subject to Section 9.01, the Trustee shall not in any way be held liable
by reason of any insufficiency in any Account held by the Trustee resulting from
any investment loss on any Eligible Investment included therein (except to the
extent that the Trustee is the obligor and has defaulted thereon or as provided
in subsection (b) of this Section 5.05).


(d)   The Trustee shall invest and reinvest funds in the Accounts held by the
Trustee, to the fullest extent practicable, in such manner as the applicable
Directing Party shall from time to time direct as set forth in Section 5.05(a),
but only in one or more Eligible Investments.



    102  

--------------------------------------------------------------------------------

 

 
(e)   So long as no Event of Default shall have occurred and be continuing, all
net income and gain realized from investment of, and all earnings on, funds
deposited in the Collection Account shall be for the benefit of the Servicer as
Servicing Compensation (in addition to the Servicing Fee), and shall be subject
to withdrawal on or before the first Business Day of the month following the
month in which such income or gain is received. The Servicer shall deposit in
the Collection Account, the amount of any loss incurred in respect of any
Eligible Investment held therein which is in excess of the income and gain
thereon immediately upon realization of such loss, without any right to
reimbursement therefore from its own funds.


(f)   All net income and gain realized from investment of, and all earnings on,
funds deposited in the Distribution Account shall be for the benefit of (x) the
Servicer for the period from the date of deposit to the Deposit Date, as
Servicing Compensation in addition to the Servicing Fee and (y) the Trustee for
the period from the Deposit Date to the Distribution Date, as compensation (in
addition to the Trustee Fee). Any such income shall be subject to withdrawal on
or before the first Business Day of the month following the month in which such
income or gain is received. The Servicer or the Trustee, as applicable, shall
deposit in the Distribution Account from its own funds the amount of any loss
incurred in respect of any Eligible Investment held therein which is in excess
of the income and gain thereon payable to the Servicer or the Trustee, as the
case may be, immediately upon the realization of such loss, without any right to
reimbursement therefor from its own funds.
 
    Section 5.06. Allocation of Losses.


(a)   On each Distribution Date, the Trustee shall determine the total of the
Applied Realized Loss Amounts for such Distribution Date. The Applied Realized
Loss Amount for any Distribution Date shall be applied by reducing the Class
Principal Balance of each Class of Subordinate Certificates beginning with the
Class of Subordinate Certificates then outstanding with the lowest relative
payment priority, in each case until the respective Class Principal Balance
thereof is reduced to zero. Any Applied Realized Loss Amount allocated to a
Class of Subordinate Certificates shall be allocated among the Subordinate
Certificates of such Class in proportion to their respective Percentage
Interests.


(b)   With respect to any Class of Subordinate Certificates to which an Applied
Realized Loss Amount has been allocated (including any such Class for which the
related Class Principal Balance has been reduced to zero), the Class Principal
Balance of such Class will be increased up to the amount of related Recoveries
for such Distribution Date, beginning with the Class of Subordinate Certificates
with the highest relative payment priority, up to the amount of Applied Realized
Loss Amounts previously allocated to reduce such Class Principal Balance. Any
increase to the Class Principal Balance of a Class of Subordinate Certificates
shall increase the Certificate Balance of the related Class pro rate in
accordance with each Percentage Interest.
 
Section 5.07. Net Rate Cap Fund.


(a)   On the Closing Date, the Trustee shall establish and maintain in its name,
in trust for the benefit of the Offered Certificates, the Net Rate Cap Fund and
deposit therein the amount of $5,000 paid to the Trustee by the Depositor
therefor. The Net Rate Cap Fund shall be an Eligible Account, and funds on
deposit therein shall be held separate and apart from, and shall not be
commingled with, any other moneys, including without limitation, other moneys
held by the Trustee pursuant to this Agreement. The Net Rate Cap

    103  

--------------------------------------------------------------------------------

 

 
       Fund shall be treated as an “outside reserve fund” under applicable
Treasury regulations and will not be part of any REMIC. Any investment earnings
on the Net Rate Cap Fund will be treated as owned by the Class BIO
Certificateholder and will be taxable to the Class BIO Certificateholder.
Distributions made or deemed deposited to any outside reserve fund under this
Agreement shall be treated as made to the owner of such fund. The Trustee shall
treat the Net Rate Cap Fund as having a nominal (zero) value for the Holders of
the Offered Certificates.


(b)   On each Distribution Date, the Trustee shall deposit amounts, if necessary
and to the extent available, from the Distribution Account to the Net Rate Cap
Fund pursuant to Section 5.01(a)(iii)(24). The amount required to be deposited
into the Net Rate Cap Fund from the Distribution Account on any Distribution
Date (the “Net Rate Cap Fund Deposit”) will equal the lesser of (i) amounts
remaining after distributions pursuant to Section 5.01(a)(i), (a)(ii), and
(a)(iii)(1) through (23) and (ii) any Net Rate Cap Carryover for such
Distribution Date, or, if no Net Rate Cap Carryover is payable on such
Distribution Date, an amount such that when added to other amounts already on
deposit in the Net Rate Cap Fund, the aggregate amount on deposit therein will
at all times be equal to $5,000.


(c)   The Trustee shall make withdrawals from the Net Rate Cap Fund to make
distributions pursuant to Section 5.01(a)(iii)(25) hereof as follows: first, to
the Senior Certificates, pro rata based on unpaid Net Rate Cap Carryover
amounts, and second, sequentially, to the Class M-1, Class M-2, Class M-3, Class
M-4, Class M-5, Class M-6, Class M-7, Class M-8 and Class M-9 Certificates, in
that order.


(d)   Funds in the Net Rate Cap Fund may be invested in Eligible Investments.
Any earnings on such amounts shall be payable to the Class BIO Certificates. The
Class BIO Certificates shall evidence ownership of the Net Rate Cap Fund for
federal tax purposes and shall direct the Trustee in writing as to the
investment of amounts therein.


(e)   Upon termination of the Trust, any amounts remaining in the Net Rate Cap
Fund shall be distributed to the Certificateholders of the Class BIO
Certificates in the same manner as if distributed pursuant to Section
5.01(a)(iii)(26) hereof.
 


ARTICLE VI
The Certificates
 
Section 6.01. The Certificates. Each of the Offered Certificates, the Class P
Certificates, the Class BIO Certificates, and the Residual Certificates shall be
substantially in the forms set forth in Exhibits A and B respectively, and
shall, on original issue, be executed, authenticated and delivered by the
Trustee to or upon the order of the Seller concurrently with the sale and
assignment to the Trustee of the Trust. Each Class of Offered Certificates shall
be initially evidenced by one or more certificates representing a fraction of
the applicable Original Class Principal Balance, and shall be held in minimum
dollar denominations of $25,000 and integral multiples of $1 in excess thereof;
provided, however that one of each Class of the Offered Certificate may be in a
different denomination so that the sum of the denominations of all outstanding
Offered Certificates shall equal the aggregate Original Class Principal Balance.
The Residual Certificates (other than the Tax Matters Person Residual
Interests), the Class P Certificates and Class BIO Certificates shall each be
held in minimum Percentage Interests of 20%.



    104  

--------------------------------------------------------------------------------

 

 
The Certificates shall be executed by manual or facsimile signature on behalf of
the Trustee by a Responsible Officer. Certificates bearing the manual or
facsimile signatures of individuals who were, at the time when such signatures
were affixed, authorized to sign on behalf of the Trustee shall bind the Trust,
notwithstanding that such individuals or any of them have ceased to be so
authorized prior to the authentication and delivery of such Certificates or did
not hold such offices at the date of such Certificate. No Certificate shall be
entitled to any benefit under this Agreement, or be valid for any purpose,
unless such Certificate shall have been manually authenticated by the Trustee
substantially in the form provided for herein, and such authentication upon any
Certificate shall be conclusive evidence, and the only evidence, that such
Certificate has been duly authenticated and delivered hereunder. All
Certificates shall be dated the date of their authentication. Subject to Section
6.02©, the Offered Certificates shall be Book-Entry Certificates. The Class BIO
Certificates, the Class P Certificates and the Residual Certificates shall not
be Book-Entry Certificates.


Section 6.02. Registration of Transfer and Exchange of Certificates.


(a)   The Certificate Registrar shall cause to be kept at the Corporate Trust
Office a Certificate Register in which, subject to such reasonable regulations
as it may prescribe, the Certificate Registrar shall provide for the
registration of Certificates and of transfers and exchanges of Certificates as
herein provided. The Trustee shall initially serve as Certificate Registrar for
the purpose of registering Certificates and transfers and exchanges of
Certificates as herein provided.
 
Upon surrender for registration of transfer of any Certificate at any office or
agency of the Certificate Registrar maintained for such purpose pursuant to the
foregoing paragraph, and, in the case of a Residual Certificate, upon
satisfaction of the conditions set forth below, the Trustee on behalf of the
Trust shall execute, authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Certificates of the same aggregate
Percentage Interest.


At the option of the Certificateholders, Certificates may be exchanged for other
Certificates in authorized denominations and the same aggregate Percentage
Interests, upon surrender of the Certificates to be exchanged at any such office
or agency. Whenever any Certificates are so surrendered for exchange, the
Trustee shall execute and authenticate and deliver the Certificates which the
Certificateholder making the exchange is entitled to receive. Every Certificate
presented or surrendered for registration of transfer or exchange shall (if so
required by the Trustee or the Certificate Registrar) be duly endorsed by, or be
accompanied by a written instrument of transfer in form satisfactory to the
Trustee and the Certificate Registrar, and be duly executed by the Holder
thereof or his attorney duly authorized in writing.



    105  

--------------------------------------------------------------------------------

 

 
(b)   Except as provided in paragraph (c) below, the Book-Entry Certificates
shall at all times remain registered in the name of the Depository or its
nominee and at all times: (i) registration of such Certificates may not be
transferred by the Trustee except to another Depository; (ii) the Depository
shall maintain book-entry records with respect to the Certificate Owners and
with respect to ownership and transfers of such Certificates; (iii) ownership
and transfers of registration of such Certificates on the books of the
Depository shall be governed by applicable rules established by the Depository;
(iv) the Depository may collect its usual and customary fees, charges and
expenses from its Depository Participants; (v) the Trustee shall deal with the
Depository as representative of the Certificate Owners of the Certificates for
purposes of exercising the rights of Holders under this Agreement, and requests
and directions for and votes of such representative shall not be deemed to be
inconsistent if they are made with respect to different Certificate Owners; and
(vi) the Trustee may rely and shall be fully protected in relying upon
information furnished by the Depository with respect to its Depository
Participants and furnished by the Depository Participants with respect to
indirect participating firms and Persons shown on the books of such indirect
participating firms as direct or indirect Certificate Owners.
 
All transfers by Certificate Owners of Book-Entry Certificates shall be made in
accordance with the procedures established by the Depository Participant or
brokerage firm representing such Certificate Owners. Each Depository Participant
shall only transfer Book-Entry Certificates of Certificate Owners that it
represents or of brokerage firms for which it acts as agent in accordance with
the Depository’s normal procedures. The parties hereto are hereby authorized to
execute a Letter of Representations with the Depository or take such other
action as may be necessary or desirable to register a Book-Entry Certificate to
the Depository. In the event of any conflict between the terms of any such
Letter of Representation and this Agreement the terms of this Agreement shall
control.


(c)   If (i)(x) the Depository or the Seller advises the Trustee in writing that
the Depository is no longer willing or able to discharge properly its
responsibilities as Depository and (y) the Trustee or the Seller is unable to
locate a qualified successor, (ii) the Depositor, with the consent of the
related Depository Participants, elects to terminate the book-entry system
through the Depository or (iii) after the occurrence of an Event of Default, the
Certificate Owners of each Class of Offered Certificates representing Percentage
Interests aggregating not less than 51% advises the Trustee and Depository
through the Financial Intermediaries and the Depository Participants in writing
that the continuation of a book-entry system through the Depository to the
exclusion of definitive, fully registered certificates (the “Definitive
Certificates”) issued to Certificate Owners is no longer in the best interests
of the Certificate Owners. Upon surrender to the Certificate Registrar of each
Class of Offered Certificates by the Depository, accompanied by registration
instructions from the Depository for registration, the Trustee shall at the
Seller’s expense, execute, authenticate and deliver the Definitive Certificates.
Neither the Seller nor the Trustee shall be liable for any delay in delivery of
such instructions and may conclusively rely on, and shall be protected in
relying on, such instructions. Upon the issuance of Definitive Certificates, the
Trustee, the Certificate Registrar, the Servicer, any Paying Agent, the
Certificate Insurer, the Depositor and the Seller shall recognize the Holders of
the Definitive Certificates as Certificateholders hereunder.


(d)   Except with respect to the initial transfer of the Class BIO Certificates
and the Class P Certificates to the NIMs Trust, and of the Residual Certificates
to the Seller, respectively, no transfer, sale, pledge or other disposition of
any Class BIO Certificates, Class P Certificates or any Residual Certificate
shall be made unless such disposition is exempt from the registration
requirements of the 1933 Act, and any applicable state securities laws or is
made in accordance with the 1933 Act and applicable state securities laws. In
the event of any such transfer, other than the transfer of the Tax Matters
Person Residual Interest to the Trustee in reliance upon Rule 144A under the
1933 Act, the Trustee, the Depositor and the Seller shall require either (i) a
written Opinion of Counsel (which may be

    106  

--------------------------------------------------------------------------------

 

 
       in-house counsel) acceptable to and in form and substance reasonably
satisfactory to the Trustee, Depositor and the Seller that such transfer may be
made pursuant to an exemption, describing the applicable exemption and the basis
therefor from the 1933 Act, or is being made pursuant to the 1933 Act, which
Opinion of Counsel shall not be an expense of the Trustee, the Servicer, the
Depositor or the Seller or (ii) the Trustee shall require the transferor to
execute a transferor certificate (in substantially the form attached hereto as
Exhibit M) and the transferee to execute an investment letter (in substantially
the form attached hereto as Exhibit N-1 or N-2) acceptable to and in form and
substance reasonably satisfactory to the Seller, Depositor and the Trustee
certifying to the Seller, Depositor and the Trustee the facts surrounding such
transfer, which investment letter shall not be an expense of the Trustee, the
Servicer, the Depositor or the Seller. The Holder of a Class P Certificate,
Class BIO Certificate or a Residual Certificate desiring to effect such transfer
shall, and does hereby agree to, indemnify the Trustee, the Depositor and the
Seller against any liability that may result if the transfer is not so exempt or
is not made in accordance with such federal and state laws.
 
                   No transfer of an ERISA-Restricted Certificate shall be made
unless the Trustee shall have received either (i) a representation letter from
the transferee of such Certificate, acceptable to and in form and substance
satisfactory to the Trustee (such requirement is satisfied only by the Trustee’s
receipt of a representation letter from the transferee substantially in the form
of Exhibit N-1 or Exhibit N-2, as appropriate), to the effect that such
transferee is not an employee benefit plan or other retirement arrangement
subject to Section 406 of ERISA or to Section 4975 of the Code, or a Person
acting for, on behalf or with the assets of, any such plan or arrangement
(“Benefit Plan Investor”), which representation letter shall not be an expense
of the Trustee or the Trust or (ii) if the Certificate has been the subject of
an ERISA-Qualifying Underwriting, a representation that the purchaser is an
insurance company which is purchasing such Certificate with funds contained in
an “insurance company general account” (as such term is defined in Section V(e)
of Prohibited Transaction Class Exemption 95-60 (“PTCE 95-60”)) and that the
purchase and holding of such Certificate are covered under Sections I and III of
PTCE 95-60 or (iii) an Opinion of Counsel satisfactory to the Trustee to the
effect that the purchase or holding of such Certificate will not result in
prohibited transactions under Section 406 of ERISA and/or Section 4975 of the
Code and will not subject the Trustee to any obligation in addition to those
undertaken in this Agreement, which Opinion of Counsel shall not be an expense
of the Trustee or the Trust. Notwithstanding anything else to the contrary
herein, the representations required by clauses (i) or (ii) above with respect
to any ERISA-Restricted Certificate that is a Book-Entry Certificate shall be
deemed to have been made by the Certificate Owner by virtue of such acquisition;
and any purported transfer of an ERISA-Restricted Certificate to or on behalf of
a Benefit Plan Investor pursuant to clause (iii) above without the delivery to
the Trustee of an Opinion of Counsel satisfactory to the Trustee as described
above shall be void and of no effect.
 
           Each Person who has or who acquires any Ownership Interest in a
Residual Certificate shall be deemed by the acceptance or acquisition of such
Ownership Interest to have agreed to be bound by the following provisions and to
have irrevocably appointed the Seller or its designee as its attorney-in-fact to
negotiate the terms of any mandatory sale under clause (v) below and to execute
all instruments of transfer and to do all other things necessary in connection
with any such sale, and the rights of each Person acquiring any Ownership
Interest in a Residual Certificate are expressly subject to the following
provisions:



    107  

--------------------------------------------------------------------------------

 

 
(i)   Each Person holding or acquiring any Ownership Interest in a Residual
Certificate shall be a Permitted Transferee and shall promptly notify the
Trustee of any change or impending change in its status as a Permitted
Transferee.


(ii)   No Person shall acquire an Ownership Interest in a Residual Certificate
unless such Ownership Interest is a pro rata undivided interest.


(iii)   In connection with any proposed transfer of any Ownership Interest in a
Residual Certificate, the Trustee shall as a condition to registration of the
transfer, require delivery to it, in form and substance satisfactory to it, of
each of the following:
 


(A)   an affidavit in the form of Exhibit G from the proposed transferee to the
effect that such transferee is a Permitted Transferee and that it is not
acquiring its Ownership Interest in the Residual Certificate that is the subject
of the proposed transfer as a nominee, trustee or agent for any Person who is
not a Permitted Transferee; and


(B)   a covenant of the proposed transferee to the effect that the proposed
transferee agrees to be bound by and to abide by the transfer restrictions
applicable to the Residual Certificates.


(iv)   Any attempted or purported transfer of any Ownership Interest in a
Residual Certificate in violation of the provisions of this Section 6.02 shall
be absolutely null and void and shall vest no rights in the purported
transferee. If any purported transferee shall, in violation of the provisions of
this Section 6.02, become a Holder of a Residual Certificate, then the prior
Holder of such Residual Certificate that is a Permitted Transferee shall, upon
discovery that the registration of transfer of such Residual Certificate was not
in fact permitted by this Section 6.02, be restored to all rights as Holder
thereof retroactive to the date of registration of transfer of such Residual
Certificate. The Trustee shall be under no liability to any Person for any
registration of transfer of a Residual Certificate that is in fact not permitted
by this Section 6.02 or for making any distributions due on such Residual
Certificate to the Holder thereof or taking any other action with respect to
such Holder under the provisions of the Agreement so long as the Trustee
received the documents specified in clause (iii). The Trustee shall be entitled
to recover from any Holder of a Residual Certificate that was in fact not a
Permitted Transferee at the time such distributions were made all distributions
made on such Residual Certificate. Any such distributions so recovered by the
Trustee shall be distributed and delivered by the Trustee to the prior Holder of
such Residual Certificate that is a Permitted Transferee.



    108  

--------------------------------------------------------------------------------

 

 
(v)   If any Person other than a Permitted Transferee acquires any Ownership
Interest in a Residual Certificate in violation of the restrictions in this
Section 6.02, then the Trustee shall have the right but not the obligation,
without notice to the Holder of such Residual Certificate or any other Person
having an Ownership Interest therein, to notify the Seller to arrange for the
sale of such Residual Certificate. The proceeds of such sale, net of commissions
(which may include commissions payable to the Seller or its Affiliates in
connection with such sale), expenses and taxes due, if any, will be remitted by
the Trustee to the previous Holder of such Residual Certificate that is a
Permitted Transferee, except that in the event that the Trustee determines that
the Holder of such Residual Certificate may be liable for any amount due under
this Section 6.02 or any other provisions of this Agreement, the Trustee may
withhold a corresponding amount from such remittance as security for such claim.
The terms and conditions of any sale under this clause (v) shall be determined
in the sole discretion of the Trustee, and it shall not be liable to any Person
having an Ownership Interest in a Residual Certificate as a result of its
exercise of such discretion.


(vi)   If any Person other than a Permitted Transferee acquires any Ownership
Interest in a Residual Certificate in violation of the restrictions in this
Section 6.02, then the Trustee, based on information provided to the Trustee by
the Seller will provide to the Internal Revenue Service, and to the persons
specified in Sections 860E(e)(3) and (6) of the Code, information needed to
compute the tax imposed under Section 860E(e)(5) of the Code on transfers of
residual interests to disqualified organizations.


The foregoing provisions of this Section 6.02(d) shall cease to apply to
transfers occurring on or after the date on which there shall have been
delivered to the Trustee, in form and substance satisfactory to the Trustee, (i)
written notification from each Rating Agency that the removal of the
restrictions on Transfer set forth in this Section 6.02 will not cause such
Rating Agency to downgrade its rating of the Certificates and (ii) an Opinion of
Counsel to the effect that such removal will not cause any REMIC to fail to
qualify as a REMIC.


    Each Tax Matters Person Residual Interest shall at all times be registered
in the name of the Tax Matters Person.


(e)   No service charge shall be made for any registration of transfer or
exchange of Certificates of any Class, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any transfer or exchange of Certificates.


All Certificates surrendered for registration of transfer or exchange shall be
canceled by the Certificate Registrar and disposed of pursuant to its standard
procedures.


Section 6.03. Mutilated, Destroyed, Lost or Stolen Certificates. If (i) any
mutilated Certificate is surrendered to the Certificate Registrar or the
Certificate Registrar receives evidence to its satisfaction of the destruction,
loss or theft of any Certificate and (ii) there is delivered to the Trustee, the
Depositor, the Seller and the Certificate Registrar such security or indemnity
as may be required by them to save each of them harmless, then, in the absence
of notice to the Trustee or the Certificate Registrar that such Certificate has
been acquired by a bona fide purchaser, the Trustee shall execute, authenticate
and deliver, in exchange for or in lieu of any such mutilated, destroyed, lost
or stolen Certificate, a new Certificate of like tenor and Percentage Interest.
Upon the issuance of any new Certificate under this Section 6.03, the Trustee or
the Certificate Registrar may require the payment of a sum sufficient to cover
any tax or other governmental charge that may be imposed in relation thereto and
any other expenses (including the fees and expenses of the Trustee and the
Certificate Registrar) in connection therewith. Any duplicate Certificate issued
pursuant to this Section 6.03, shall constitute complete and indefeasible
evidence of ownership in the Trust, as if originally issued, whether or not the
lost, stolen or destroyed Certificate shall be found at any time.



    109  

--------------------------------------------------------------------------------

 

 
Section 6.04. Persons Deemed Owners. Prior to due presentation of a Certificate
for registration of transfer, the Servicer, the Seller, the Depositor, the
Trustee, the Certificate Registrar, the Certificate Insurer, any Paying Agent
and any agent of any of them may treat the Person, including a Depository, in
whose name any Certificate is registered as the owner of such Certificate for
the purpose of receiving distributions pursuant to Section 5.01 and for all
other purposes whatsoever, and none of the Servicer, the Seller, the Depositor,
the Trustee, the Certificate Registrar, the Certificate Insurer, nor any agent
of any of them shall be affected by notice to the contrary.


Section 6.05. Appointment of Paying Agent.


(a)   The Paying Agent shall make distributions to Certificateholders from the
Distribution Account pursuant to Section 5.01 and shall report the amounts of
such distributions to the Trustee. The duties of the Paying Agent may include
the obligation (i) to withdraw funds from the Collection Account pursuant to
Section 3.03 and for the purpose of making the distributions referred to above
and (ii) to distribute statements and provide information to Certificateholders
as required hereunder. The Paying Agent hereunder shall at all times be a
corporation duly incorporated and validly existing under the laws of the United
States of America or any state thereof, authorized under such laws to exercise
corporate trust powers and subject to supervision or examination by federal or
state authorities. The Paying Agent shall initially be the Trustee. The Trustee
may appoint a successor to act as Paying Agent, which appointment shall be
reasonably satisfactory to the Seller.


(b)   The Trustee shall cause the Paying Agent (if other than the Trustee) to
execute and deliver to the Trustee an instrument in which such Paying Agent
shall agree with the Trustee that such Paying Agent shall hold all sums, if any,
held by it for payment to the Certificateholders in trust for the benefit of the
Certificateholders entitled thereto until such sums shall be paid to such
Certificateholders and shall agree that it shall comply with all requirements of
the Code regarding the withholding of payments in respect of Federal income
taxes due from Certificate Owners and otherwise comply with the provisions of
this Agreement applicable to it.


ARTICLE VII
The Seller, The Depositor and The Servicer





Section 7.01. Liability of the Seller and the Servicer. The Seller, the
Depositor and the Servicer shall be liable in accordance herewith only to the
extent of the obligations specifically imposed upon and undertaken by the Seller
or Servicer, as the case may be, herein.



    110  

--------------------------------------------------------------------------------

 

 
Section 7.02. Merger or Consolidation of, or Assumption of the Obligations of,
the Depositor, the Seller or the Servicer. Any corporation into which the
Seller, the Depositor or the Servicer may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Seller, the Depositor or the Servicer shall be a party, or any corporation
succeeding to the business of the Seller, the Depositor or the Servicer, shall
be the successor of the Seller, the Depositor or the Servicer, as the case may
be, hereunder, without the execution or filing of any paper or any further act
on the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that the Successor Servicer shall satisfy
all the requirements of Section 8.02 with respect to the qualifications of a
Successor Servicer.


Section 7.03. Limitation on Liability of the Seller, the Depositor, the Servicer
and Others. None of the Depositor, the Seller, the Servicer nor any of the
directors or officers or employees or agents of the Depositor, the Seller or the
Servicer shall be under any liability to the Trust or the Certificateholders for
any action taken or for refraining from the taking of any action by the Servicer
in good faith pursuant to this Agreement, or for errors in judgment; provided,
however, that this provision shall not protect the Depositor, the Seller or the
Servicer or any such Person against any liability which would otherwise be
imposed by reason of its willful misfeasance, bad faith or negligence in the
performance of duties of the Depositor, the Seller or the Servicer or by reason
of its reckless disregard of its obligations and duties of the Depositor, the
Seller or the Servicer hereunder. The Depositor, the Seller or the Servicer and
any director or officer or employee or agent of the Depositor, the Seller or the
Servicer may rely in good faith on any document of any kind prima facie properly
executed and submitted by any Person respecting any matters arising hereunder.
The Depositor, the Seller or the Servicer and any director or officer or
employee or agent of the Servicer shall be indemnified by the Trust and held
harmless against any loss, liability or expense incurred in connection with any
legal action relating to this Agreement or the Certificates, other than any
loss, liability or expense related to any specific Mortgage Loan or Mortgage
Loans (except as any such loss, liability or expense shall be otherwise
reimbursable pursuant to this Agreement or results from a breach of
representation by the Depositor, the Seller or the Servicer) and any loss,
liability or expense incurred by reason of its willful misfeasance, bad faith or
negligence in the performance of duties hereunder or by reason of its reckless
disregard of obligations and duties hereunder. The Depositor, the Seller or the
Servicer shall be under no obligation to appear in, prosecute or defend any
legal action that is not incidental to its duties hereunder and that in its
opinion, may involve it in any expense or liability; provided, however, that the
Servicer may undertake any such action which it may deem necessary or desirable
in respect of this Agreement, and the rights and duties of the parties hereto
and the interests of the Certificateholders hereunder. In such event, the
reasonable legal expenses and costs of such action and any liability resulting
therefrom shall be expenses, costs and liabilities of the Trust. The Servicer’s
right to indemnity or reimbursement pursuant to this Section 7.03 shall survive
any resignation or termination of the Servicer pursuant to Section 7.04 or 8.01
with respect to any losses, expenses, costs or liabilities arising prior to such
resignation or termination (or arising from events that occurred prior to such
resignation or termination).


    Section 7.04. Servicer Not to Resign; Pledge of Servicing Rights. Subject to
the provisions of Section 7.02, the Servicer shall not resign from the
obligations and duties hereby imposed on it except (i) upon determination that
the performance of its obligations or duties hereunder are no longer permissible
under applicable law or are in material conflict by reason of applicable law
with any other activities carried on by it or its subsidiaries or Affiliates,
the other activities of the Servicer so causing such a conflict being of a type
and nature carried on by the Servicer or its subsidiaries or Affiliates at the
date of this Agreement or (ii) upon the proposal by the Servicer or the
Servicing Rights Owner of an Approved Servicer to the Seller, the Depositor, the
Certificate Insurer and the Trustee in writing; provided, however, that no

    111  

--------------------------------------------------------------------------------

 

such resignation by the Servicer shall become effective until such successor
servicer or, in the case of (i) above, the Trustee as Successor Servicer shall
have assumed the Servicer’s responsibilities and obligations hereunder or the
Trustee shall have designated a successor servicer in accordance with Section
8.02. Any such resignation shall not relieve the Servicer of responsibility for
any of the obligations specified in Sections 8.01 and 8.02 as obligations that
survive the resignation or termination of the Servicer. Any such determination
permitting the resignation of the Servicer pursuant to clause (i) above shall be
evidenced by an Opinion of Counsel to such effect delivered to the Seller, the
Depositor, the Certificate Insurer and the Trustee.


Notwithstanding the foregoing, on or after the Closing Date, the Servicer or the
Servicing Rights Owner may pledge and assign all of its right, title and
interest in, to and under this Agreement to one or more lenders (“Servicing
Rights Pledgees”) selected by the Servicer or the Servicing Rights Owner.
Provided that no Event of Default exists, the Trustee, the Seller and the
Depositor agree that upon delivery to the Trustee and the Certificate Insurer by
a Servicing Rights Pledgee of a letter signed by the Servicer whereunder the
Servicer resigns as servicer under this Agreement pursuant to this Section 7.04,
the Trustee shall appoint such Servicing Rights Pledgee or its designee as
Successor Servicer, provided that at the time of such appointment, such
Servicing Rights Pledgee or its designee is an Approved Servicer and that such
Servicing Rights Pledgee or its designee agrees to be subject to the terms of
this Agreement.


Section 7.05. Delegation of Duties. In the ordinary course of business, the
Servicer at any time may delegate any of its duties hereunder to any Person,
including any of its Affiliates, who agrees to conduct such duties in accordance
with standards comparable to those set forth in Section 3.01. Such delegation
shall not relieve the Servicer of its liabilities and responsibilities with
respect to such duties and shall not constitute a resignation within the meaning
of Section 7.04. The Servicer shall provide the Trustee with written notice
prior to the delegation of any of its duties to any Person other than any of the
Servicer’s Affiliates or their respective successors and assigns.


Section 7.06. Indemnification of the Trust by the Servicer.


(a)   The Servicer shall indemnify and hold harmless the Trust and the Trustee
from and against any loss, liability, expense, damage or injury suffered or
sustained by reason of the Servicer’s willful misfeasance, bad faith or
negligence in the performance of its activities in servicing or administering
the Mortgage Loans pursuant to this Agreement, including, but not limited to,
any judgment, award, settlement, reasonable attorneys’ fees and other costs or
expenses incurred in connection with the defense of any actual or threatened
action, proceeding or claim related to the Servicer’s misfeasance, bad faith or
negligence. Any such indemnification shall not be payable from the assets of the
Trust. The provisions of this Section 7.06 shall survive the termination of this
Agreement.



    112  

--------------------------------------------------------------------------------

 

 
(b)   If the Servicer fails to make when due (without regard to any cure period)
any Monthly Advance or deposit required by it hereunder, the Servicer shall pay
the Trustee for the account of the Trustee interest at the prime rate from the
date on which such payment was due (without regard to any cure period) to and
including the date on which the Servicer makes such payment.
 
ARTICLE VIII
Default



Section 8.01. Events of Default.


(a)   If any one of the following events (“Events of Default”) shall occur and
be continuing:
 
    (i)   (A)  The failure by the Servicer to make any Monthly Advance which
continues unremedied for a period of one (1) Business Day after it was due; or
(B) any other failure by the Servicer to deposit in the Collection Account or
the Distribution Account any deposit required to be made under the terms of this
Agreement which continues unremedied for a period of two (2) Business Days after
such deposit was due (except with respect to remittances into the Distribution
Account required pursuant to Section 3.03(i) hereof with respect to which only a
one (1) Business Day grace period shall apply);


    (ii)   (A)  The failure by the Servicer to make any required Servicing
Advance which failure continues unremedied for a period of sixty (60) days, or
(B) the failure by the Servicer duly to observe or perform, in any material
respect, any other covenants, obligations or agreements of the Servicer as set
forth in this Agreement, which failure materially and adversely affects the
interests of the Certificateholders, without regard to the Certificate Insurance
Policy, continues unremedied for a period of sixty (60) days, after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to the Servicer by the Trustee or to the Servicer and the
Trustee, by any Holder with Certificates evidencing Voting Interests of at least
25%; provided, however, that in the case of a failure that cannot be cured
within sixty (60) days, the cure period may be extended if the Servicer can
demonstrate to the reasonable satisfaction of the Trustee and the Certificate
Insurer that the Servicer is diligently pursuing remedial action;


    (iii)   The filing of a petition against the Servicer in a court or agency
or supervisory authority having jurisdiction in the premises for the appointment
of a trustee, conservator, receiver or liquidator in any insolvency,
conservatorship, receivership, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding up or liquidation of its
affairs, and the continuance of any such decree or order unstayed and in effect
for a period of thirty (30) consecutive days; or


    (iv)   The Servicer shall voluntarily go into liquidation, consent to the
appointment of a conservator or receiver or liquidator or similar person in any
insolvency, readjustment of debt, marshaling of assets and liabilities or
similar proceedings of or relating to the Servicer or of or relating to all or
substantially all of its property, or a decree or order of a court or agency or
supervisory authority having jurisdiction in the premises for the appointment of
a conservator, receiver, liquidator or similar person in any insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, shall have
been entered against the Servicer; or the Servicer shall admit in writing its
inability to pay its debts generally as they become due, file a petition to take
advantage of any applicable bankruptcy, insolvency or reorganization statute,
make an assignment for the benefit of its creditors or voluntarily suspend
payment of its obligations; or



    113  

--------------------------------------------------------------------------------

 

 
    (v)   the Servicer Termination Test is failed; or


    (vi)   (a) any reduction or withdrawal of the ratings or any shadow ratings
of any Class of Certificates attributable principally to the Servicer or the
servicing of the Mortgage Loans or (b) any placement by a Rating Agency of any
Class of Certificates on credit watch with negative implications attributable
principally to the Servicer or the servicing of the Mortgage Loans, in each case
without regard to the Certificate Insurance Policy; or


    (vii)   any reduction or withdrawal of the ratings of the Servicer as a
servicer of subprime mortgage loans by one or more of the Rating Agencies that
maintains a servicer rating system and a rating on the Certificates to “below
average” or below;
 
              (b)    then, and in each and every such case, so long as an Event
of Default shall not have been remedied, (x) with respect solely to clause
(a)(i)(A) above, upon receipt of written notice or discovery by a Responsible
Officer of the Trustee of such failure, the Trustee shall give immediate
telephonic notice of such failure to a Servicing Officer of the Servicer and the
Trustee shall terminate all of the rights and obligations of the Servicer under
this Agreement and the Successor Servicer appointed in accordance with Section
8.02 shall immediately make such Monthly Advance prior to the distribution of
funds on the related Distribution Date and assume, pursuant to Section 8.02, the
duties of a Successor Servicer and (y) in the case of clause (a)(i)(B), (ii),
(iii), (iv), (v), (vi) and (vii) above, the Trustee shall, at the direction of
the Holders of Offered Certificates evidencing not less than 51% of all of the
Voting Rights by notice then given in writing to the Servicer (and to the
Trustee if given by Holders of Certificates), terminate all of the rights and
obligations of the Servicer as servicer under this Agreement. Any such notice to
the Servicer shall also be given to each Rating Agency, the Certificate Insurer
and the Seller. On or after receipt by the Servicer of such written notice, all
authority and power of the Servicer under this Agreement, whether with respect
to the Certificates or the Mortgage Loans or otherwise, shall pass to and be
vested in the Successor Servicer pursuant to and under this Section 8.01; and,
without limitation, the Successor Servicer is hereby authorized and empowered to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, any and all documents and other instruments, and to do or accomplish
all other acts or things necessary or appropriate to effect the purposes of such
notice of termination, whether to complete the transfer and endorsement of each
Mortgage Loan and related documents, or otherwise. The Servicer agrees to
cooperate with the Successor Servicer and the Trustee in effecting the
termination of the responsibilities and rights of the Servicer hereunder,
including, without limitation, the transfer to the Successor Servicer for the
administration by it of all cash amounts that shall at the time be held by the
predecessor Servicer and to be deposited by it in the

    114  

--------------------------------------------------------------------------------

 

Collection Account, or that have been deposited by the predecessor Servicer in
the Collection Account or thereafter received by the predecessor Servicer with
respect to the Mortgage Loans. All Servicing Transfer Costs and other reasonable
out-of-pocket costs and expenses (including attorneys’ fees) incurred in
connection with transferring the Mortgage Files to the Successor Servicer and
amending this Agreement to reflect such succession as Servicer pursuant to this
Section 8.01 shall be paid by the predecessor Servicer within 90 days of written
demand, itemized in reasonable detail, or, to the extent not paid by the
predecessor Servicer, by the Trust prior to distributions to Certificateholders
(or, if the predecessor Servicer is the Trustee, by the initial Servicer), upon
presentation of reasonable documentation of such costs and expenses. If the
predecessor Servicer is required but fails to pay the amounts specified in the
preceding sentence and such amounts are paid by the Trust, the Trustee shall, at
the direction and expense of the Class BIO Certificateholders, take appropriate
action to enforce such obligation and recover such amounts on behalf of such
Class BIO Certificateholders.
 
Notwithstanding any termination of the activities of the Servicer hereunder, the
Servicer shall continue to be entitled to receive from the Trust, payment of all
the accrued and unpaid portion of the Servicing Fees to which the Servicer would
have been entitled and reimbursement for all outstanding Monthly Advances and
Servicing Advances, including but not limited to trailing expenses representing
Servicing Advances incurred by the Servicer prior to but invoiced after the date
of termination, which amount shall be remitted by the Successor Servicer to the
terminated Servicer as permitted under Section 3.03 on a first-in, first-out
basis. The Servicer shall continue to be entitled to the benefits of Section
7.03, notwithstanding any termination hereunder, with respect to events
occurring prior to such termination.


(c)   Upon the occurrence of an Event of Default, the Servicer shall act as
Servicer under this Agreement, subject to the right of removal set forth in
subsection (b) hereof, for an initial period commencing on the date on which
such Event of Default occurred and ending on the last day of the calendar
quarter in which such Event of Default occurred, which period shall be extended
by the Trustee (an “Extension Notice”) for a succeeding quarterly period ending
on December 31, March 31, June 30 and September 30 of each year (each such
quarterly period for which the Servicer shall be designated to act as Servicer
hereunder, a “Term of Service”) until such time as the Trustee receives written
direction from the Holders of Certificates evidencing at least 51% of the Voting
Rights not to deliver an Extension Notice, in which event the Trustee shall
follow such direction; provided that nothing in this clause (c) shall prohibit
the Trustee from removing (or prohibit Certificateholders from directing the
Trustee to remove) the Servicer pursuant to clause (b) above. In the event the
Trustee fails to deliver an Extension Notice prior to the end of any Term of
Service, the Servicer shall be automatically terminated.


(d)   If the Successor Servicer or another Person succeeds to the obligations of
Servicer hereunder, the term of the Successor Servicer or such Person shall not
be limited unless and until an Event of Default thereafter occurs with respect
to such Successor Servicer or other Person. At such time, the provisions of
Section 8.01 © and (d) shall become applicable to the then-acting Servicer and
the Person then-obligated to succeed such then-acting Servicer.



    115  

--------------------------------------------------------------------------------

 

 
Section 8.02. Appointment of Successor.


(a)   The Depositor and the Trustee hereby appoint, and Wells Fargo Bank,
National Association, hereby accepts appointment, on behalf of itself or an
affiliate, subject to the provisions of Section 7.04 hereof, upon receipt by the
Servicer of a notice of termination pursuant to Section 8.01 or upon resignation
of the Servicer pursuant to Section 7.04(i), to be the successor (the “Successor
Servicer”) in all respects to the Servicer in its capacity as servicer under
this Agreement and the transactions set forth or provided for herein and shall
be subject to all the responsibilities, duties and liabilities relating thereto
placed on the Servicer by the terms and provisions hereof arising on and after
its succession; provided, however, that, without affecting the immediate
termination of the rights of the Servicer hereunder, it is understood and
acknowledged by the parties hereto that there will be a period of transition not
to exceed 90 days (the “Transition Period”) before the servicing transfer is
fully effected.
 
During the Transition Period, neither the Successor Servicer nor the Trustee
shall be responsible for the lack of information and documents that it cannot
reasonably obtain on a practicable basis under the circumstances.


As compensation therefor, the Successor Servicer shall be entitled to such
compensation as the Servicer would have been entitled to hereunder if no such
notice of termination had been given. Notwithstanding the above, if the
Successor Servicer is unwilling or legally unable to act as successor servicer,
the Trustee may appoint or petition a court of competent jurisdiction to
appoint, any established housing and home finance institution, bank or other
mortgage loan or home equity loan servicer that is an Approved Servicer as the
successor to the Servicer hereunder in the assumption of all or any part of the
responsibilities, duties or liabilities of the Servicer hereunder; provided that
the appointment of any such Successor Servicer will not result in the
qualification, reduction or withdrawal of the ratings assigned to the Offered
Certificates by the Rating Agencies, without giving effect to the Certificate
Insurance Policy. Pending appointment of a successor to the Servicer hereunder,
unless the Successor Servicer is prohibited by law from so acting, the Successor
Servicer shall act in such capacity as hereinabove provided. In connection with
such appointment and assumption, the successor shall be entitled to receive
compensation out of payments on the Mortgage Loans in an amount equal to the
compensation which the Servicer would otherwise have received pursuant to
Section 3.08 (or such lesser compensation as the Trustee and such successor
shall agree). The appointment of a Successor Servicer shall not affect any
liability of the predecessor Servicer which may have arisen under this Agreement
prior to its termination as Servicer to pay any deductible under an insurance
policy pursuant to Section 3.05 or to indemnify the Trustee pursuant to Section
7.06, nor shall any Successor Servicer be liable for any acts or omissions of
the predecessor Servicer or for any breach by such Servicer of any of its
representations or warranties contained herein or in any related document or
agreement. The Trustee or a Successor Servicer shall have no responsibility or
obligation (i) to repurchase or substitute for any of the Mortgage Loans or (ii)
for any acts or omissions of a predecessor Servicer during the Transition
Period. The Trustee and such successor shall take such action, consistent with
this Agreement, as shall be necessary to effectuate any such succession.



    116  

--------------------------------------------------------------------------------

 

 
Notwithstanding the foregoing, if an Event of Default listed in clauses (iii),
(iv) or (v) of Section 8.01(a) occurs, the Servicer or the Servicing Rights
Owner shall have a period of up to twenty (20) days after receipt of a notice of
termination to appoint an Approved Servicer as Successor Servicer. Such right
shall terminate immediately if prior to the actual transfer of servicing, such
terminated Servicer fails to make any required Monthly Advance, Servicing
Advance or any other deposit required to be made pursuant to the terms of this
Agreement, as and when required by this Agreement (taking into account any
applicable cure period). All costs and expenses associated with the appointment,
whether or not consummated, and the subsequent transfer of servicing (which must
be completed within the Transition Period) are required to be paid by the
terminated Servicer or the Servicing Rights Owner out of the proceeds of sale or
otherwise. Any proceeds remaining after such costs and expenses have been paid
for by the terminated Servicer, shall be the property of the terminated
Servicer, the Servicing Rights Owner or its designee, as applicable.


(b)   Any successor, including the Successor Servicer, to the Servicer as
servicer shall during the term of its service as servicer (i) continue to
service and administer the Mortgage Loans for the benefit of Certificateholders
and (ii) maintain in force a policy or policies of insurance covering errors and
omissions in the performance of its obligations as Servicer hereunder and a
fidelity bond in respect of its officers, employees and agents to the same
extent as the Servicer is so required pursuant to Section 3.12.


(c)   In connection with the termination or resignation of the Servicer
hereunder, either (i) the Successor Servicer, including the Trustee if the
Trustee is acting as Successor Servicer, shall represent and warrant that it is
a member of MERS in good standing and shall agree to comply in all material
respects with the rules and procedures of MERS in connection with the servicing
of the Mortgage Loans that are registered with MERS, or (ii) the predecessor
Servicer, at its sole expense, shall cooperate with the Successor Servicer
either (x) in causing MERS to execute and deliver an assignment of Mortgage in
recordable form to transfer the Mortgage from MERS to the Trustee and to execute
and deliver such other notices, documents and other instruments as may be
necessary or desirable to effect a transfer of such Mortgage Loan or servicing
of such Mortgage Loan on the MERS® System to the Successor Servicer or (y) in
causing MERS to designate on the MERS® System the Successor Servicer as the
servicer of such Mortgage Loan (at the cost and expense of the Successor
Servicer to the extent such costs relate to the qualification of such Successor
Servicer as a member of MERS, otherwise at the cost and expense of the
predecessor Servicer). The predecessor Servicer shall file or cause to be filed
any such assignment in the appropriate recording office. The Successor Servicer
shall cause such assignment to be delivered to the Trustee promptly upon receipt
of the original with evidence of recording thereon or a copy certified by the
public recording office in which such assignment was recorded.
 
Section 8.03. Waiver of Defaults. The Majority Certificateholders may, on behalf
of all Certificateholders, waive any events permitting removal of the Servicer
as servicer pursuant to this Article VIII, provided, however, that the Majority
Certificateholders may not waive a default in making a required distribution on
a Certificate without the consent of the Holder of such Certificate. Upon any
waiver of a past default, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been remedied for every
purpose of this Agreement. No such waiver shall extend to any subsequent or
other default or impair any right consequent thereto except to the extent
expressly so waived. Notice of any such waiver shall be given by the Trustee to
the Rating Agencies.



    117  

--------------------------------------------------------------------------------

 

 
Section 8.04. Notification to Certificateholders. Upon any termination or
appointment of a successor to the Servicer pursuant to this Article VIII or
Section 7.04, the Trustee shall give prompt written notice thereof to the
Certificateholders at their respective addresses appearing in the Certificate
Register, the Certificate Insurer and to each Rating Agency.


Section 8.05. Rights of the Certificate Insurer. By accepting its Insured
Certificate, each holder of an Insured Certificate agrees that unless a
Certificate Insurer Default exists, the Certificate Insurer shall be deemed to
be the holder of the Insured Certificates for all purposes (other than with
respect to payment on the Insured Certificates) and shall have the right to
exercise all rights of the Certificateholders of the Insured Certificates under
this Agreement and under each Class of Insured Certificates without any further
consent of the Certificateholders. In addition, each Certificateholder of an
Insured Certificate agrees that unless a Certificate Insurer Default exists, the
rights specifically enumerated in this Agreement that may be exercised by the
Certificateholders of an Insured Certificate may be exercised only with the
prior written consent of the Certificate Insurer.


The Certificate Insurer may, in writing and in its sole discretion renounce all
or any of its rights under Section 8.05 or any requirement for the Certificate
Insurer’s consent for any period of time.


Section 8.06. Certificate Insurer Default. Notwithstanding anything elsewhere in
this Agreement or in the Certificates to the contrary, if a Certificate Insurer
Default exists, or if and to the extent the Certificate Insurer has delivered
its written renunciation of its rights, the provisions of this Article VIII and
all other provisions of this Agreement which (a) permit the Certificate Insurer
to exercise rights of the Certificateholders of the Insured Certificates, (b)
restrict the ability of the Certificateholders of the Insured Certificates to
act without the consent or approval of the Certificate Insurer, (c) provide that
a particular act or thing must be acceptable to the Certificate Insurer, (d)
permit the Certificate Insurer to direct (or otherwise to require) the actions
of the Trustee, the Servicer or the Certificateholders, (e) provide that any
action or omission taken with the consent, approval or authorization of the
Certificate Insurer shall be authorized hereunder or shall not subject the party
taking or omitting to take such action to any liability hereunder or (f) which
have a similar effect, shall be of no further force and effect and the Trustee
shall administer the Trust and perform its obligations hereunder solely for the
benefit of the Holders of the Certificates; provided, however, that the
Certificate Insurer’s rights to consent to amendments, to receive payments
pursuant to Section 5.01(a)(iii)(4) and to receive reports and notices shall not
be affected by a Certificate Insurer Default and all other rights shall be
immediately reinstated following the cure of such Certificate Insurer Default.
Nothing in the foregoing sentence, nor any action taken pursuant thereto or in
compliance therewith, shall be deemed to have released the Certificate Insurer
from any obligation or liability it may have to any party or to the
Certificateholders of the Insured Certificates hereunder, under any other
agreement, instrument or document (including, without limitation, the
Certificate Insurance Policy) or under applicable law.



    118  

--------------------------------------------------------------------------------

 

 
ARTICLE IX
The Trustee


 


Section 9.01. Duties of Trustee.


(a)   The Trustee, prior to the occurrence of an Event of Default and after the
curing of all Events of Default which may have occurred, undertakes to perform
such duties and only such duties as are specifically set forth in this
Agreement. If an Event of Default has occurred (which has not been cured) of
which a Responsible Officer has knowledge, the Trustee shall exercise such of
the rights and powers vested in it by this Agreement, and use the same degree of
care and skill in their exercise, as a prudent man would exercise or use under
the circumstances in the conduct of his own affairs.
 
The Trustee, upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Trustee which are specifically required to be furnished pursuant to any
provision of this Agreement, shall examine them to determine whether they
conform to the requirements of this Agreement. If any such instrument is found
not to be in the form specified in this Agreement, on its face, the Trustee
shall take such action as it deems appropriate to have the instrument corrected,
and if the instrument is not corrected to the Trustee’s satisfaction, the
Trustee will, at the expense of the Seller, provide notice thereof to the
Certificateholders and will, at the expense of the Seller, which expense shall
be reasonable given the scope and nature of the required action, take such
further action as directed by the Majority Certificateholders.


The Trustee may, in accordance with its duties hereunder, do all things
necessary and proper as may be required in connection with any secondary
mortgage licensing laws and similar requirements, including, but not limited to,
consenting to jurisdiction, and the appointment of agents for service of
process, in jurisdictions in which the Mortgaged Properties are located.


No provision of this Agreement shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its
own misconduct; provided, however, that:


    (i)  prior to the occurrence of an Event of Default, and after the curing or
waiver of all such Events of Default which may have occurred, the duties and
obligations of the Trustee shall be determined solely by the express provisions
of this Agreement, the Trustee shall not be liable except for the performance of
such duties and obligations as are specifically set forth in this Agreement, no
implied covenants or obligations shall be read into this Agreement against the
Trustee and, in the absence of bad faith on the part of the Trustee, the Trustee
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificates or opinions furnished to
the Trustee and conforming to the requirements of this Agreement;


    (ii) the Trustee shall not be personally liable for an error of judgment
made in good faith by a Responsible Officer of the Trustee, unless it shall be
proved that the Trustee was negligent in ascertaining or investigating the facts
related thereto;



    119  

--------------------------------------------------------------------------------

 

 
    (iii)  the Trustee shall not be personally liable with respect to any action
taken, suffered or omitted to be taken by it in good faith in accordance with
the consent or direction of the Holders of Offered Certificates evidencing
Percentage Interests aggregating not less than 51% relating to the time, method
and place of conducting any proceeding for any remedy available to the Trustee,
or exercising or omitting to exercise any trust or power conferred upon the
Trustee, under this Agreement; and


    (iv)  the Trustee shall not be charged with knowledge of any Event of
Default of the Servicer referred to in clauses (a)(i), (ii), (vi) and (vii) of
Section 8.01 unless a Responsible Officer of the Trustee at the Corporate Trust
Office obtains actual knowledge of such failure or the Trustee receives written
notice of such failure from the Servicer or the Holders of Offered Certificates
evidencing Percentage Interests aggregating not less than 51%. This paragraph
shall not be construed to limit the effect of the first paragraph of this
Section 9.01.


The Trustee shall not be required to expend or risk its own funds or otherwise
incur financial liability in the performance of any of its duties hereunder, or
in the exercise of any of its rights or powers, if there is reasonable ground
for believing that the repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it, and none of the
provisions contained in this Agreement shall in any event require the Trustee to
perform, or be responsible for the manner of performance of, any of the
obligations of the Servicer under this Agreement, except during such time, if
any, as the Trustee shall be the successor to, and be vested with the rights,
duties, powers and privileges of, the Servicer in accordance with the terms of
this Agreement.


The Trustee shall have no duty hereunder with respect to any complaint, claim,
demand, notice or other document it may receive or which may be alleged to have
been delivered to or served upon it by the parties as a consequence of the
assignment of any Mortgage Loan hereunder; provided, however, that the Trustee
shall promptly remit to the Servicer upon receipt any such complaint, claim,
demand, notice or other document (i) which is delivered to the Trustee at its
Corporate Trust Office; (ii) of which a Responsible Officer has actual knowledge
and (iii) which contains information sufficient to permit the Trustee to make a
determination that the real property to which such document relates is a
Mortgaged Property.


Section 9.02. Certain Matters Affecting the Trustee. Except as otherwise
provided in Section 9.01:


    (i)  the Trustee may request and rely upon, and shall be protected in acting
or refraining from acting upon, any resolution, Officer’s Certificate,
certificate of auditors or any other certificate, statement, instrument,
opinion, report, notice, request, consent, order, appraisal, bond or other paper
or document reasonably believed by it to be genuine and to have been signed or
presented by the proper party or parties;


    (ii)  the Trustee may consult with counsel and any written advice of such
counsel or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or suffered or omitted by it hereunder
in good faith and in accordance with such advice or Opinion of Counsel;



    120  

--------------------------------------------------------------------------------

 

 
    (iii)  the Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Agreement, or to institute, conduct or
defend any litigation hereunder or in relation hereto, at the request, order or
direction of any of the Certificateholders pursuant to the provisions of this
Agreement, unless such Certificateholders shall have offered to the Trustee
reasonable security or indemnity against the costs, expenses and liabilities
which may be incurred therein or thereby; the right of the Trustee to perform
any discretionary act enumerated in this Agreement shall not be construed as a
duty, and the Trustee shall not be answerable for other than its negligence or
willful misconduct in the performance of any such act; nothing contained herein
shall, however, relieve the Trustee of the obligations, upon the occurrence of
an Event of Default (which has not been cured) of which a Responsible Officer
has knowledge, to exercise such of the rights and powers vested in it by this
Agreement, and to use the same degree of care and skill in their exercise as a
prudent man would exercise or use under the circumstances in the conduct of his
own affairs;


    (iv)  the Trustee shall not be personally liable for any action taken,
suffered or omitted by it in good faith and believed by it to be authorized or
within the discretion or rights or powers conferred upon it by this Agreement;


    (v)  prior to the occurrence of an Event of Default and after the curing of
all Events of Default which may have occurred, the Trustee shall not be bound to
make any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, approval, bond or other paper or documents, unless requested in writing
to do so by the Holders of Certificates evidencing Percentage Interests
aggregating not less than 51%; provided, however, that if the payment within a
reasonable time to the Trustee of the costs, expenses or liabilities likely to
be incurred by it in the making of such investigation is, in the opinion of the
Trustee, not reasonably assured to the Trustee by the security afforded to it by
the terms of this Agreement, the Trustee may require reasonable indemnity
against such cost, expense or liability as a condition to such proceeding. The
reasonable expense of every such examination shall be paid by the Seller or, if
paid by the Trustee, shall be reimbursed by the Seller upon demand. Nothing in
this clause (v) shall derogate from the obligation of the Servicer to observe
any applicable law prohibiting disclosure of information regarding the
Mortgagors;


    (vi)  the Trustee shall not be accountable, shall have no liability and
makes no representation as to any acts or omissions hereunder of the Servicer
until such time as the Trustee may act as Servicer pursuant to Section 8.02;


    (vii)  the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian; and


    (viii)  the right of the Trustee to perform any discretionary act enumerated
in this Agreement shall not be construed as a duty, and the Trustee shall not be
answerable for other than its negligence or willful misconduct in the
performance or failure to perform of such act.

 

    121  

--------------------------------------------------------------------------------

 

 
Section 9.03. Trustee Not Liable for Certificates or Mortgage Loans. The
recitals contained herein and in the Certificates (other than the authentication
of the Trustee on the Certificates) shall be taken as the statements of the
Seller, and the Trustee assumes no responsibility for the correctness of the
same. The Trustee makes no representations as to the validity or sufficiency of
this Agreement, the Insurance Agreement, the Certificate Insurance Policy or of
the Certificates (other than the signature and authentication of the Trustee on
the Certificates) or of any Mortgage Loan or related document or of MERS or the
MERS System. The Trustee shall not be accountable for the use or application of
any funds by the Servicer or paid to the Servicer in respect of the Mortgage
Loans or deposited in or withdrawn from the Collection Account by the Servicer.
The Trustee shall at no time have any responsibility or liability for or with
respect to the legality, validity and enforceability of any Mortgage or any
Mortgage Loan, or the perfection and priority of any Mortgage or the maintenance
of any such perfection and priority, or for or with respect to the sufficiency
of the Trust or its ability to generate the payments to be distributed to
Certificateholders under this Agreement, including, without limitation: the
existence, condition and ownership of any Mortgaged Property; the existence and
enforceability of any hazard insurance thereon (other than if the Trustee shall
assume the duties of the Servicer pursuant to Section 8.02); the validity of the
assignment of any Mortgage Loan to the Trustee or of any intervening assignment;
the completeness of any Mortgage Loan; the performance or enforcement of any
Mortgage Loan (other than if the Trustee shall assume the duties of the Servicer
pursuant to Section 8.02); the compliance by the Seller, the Depositor or the
Servicer with any warranty or representation made under this Agreement or in any
related document or the accuracy of any such warranty or representation prior to
the Trustee’s receipt of notice or other discovery of any non-compliance
therewith or any breach thereof; any investment of monies by or at the direction
of the Servicer or any loss resulting therefrom, it being understood that the
Trustee shall remain responsible for any Trust property that it may hold in its
individual capacity; the acts or omissions of any of the Servicer (other than if
the Trustee shall assume the duties of the Servicer pursuant to Section 8.02),
any Subservicer or any Mortgagor; any action of the Servicer (other than if the
Trustee shall assume the duties of the Servicer pursuant to Section 8.02) or any
Subservicer taken in the name of the Trustee; the failure of the Servicer or any
Subservicer to act or perform any duties required of it as agent of the Trustee
hereunder; or any action by the Trustee taken at the instruction of the Servicer
(other than if the Trustee shall assume the duties of the Servicer pursuant to
Section 8.02); provided, however, that the foregoing shall not relieve the
Trustee of its obligation to perform its duties under this Agreement, including,
without limitation, the Trustee’s duty to review the Mortgage Files pursuant to
Section 2.02. Until such time as the Trustee shall have become the Successor
Servicer, the Trustee shall have no responsibility to perfect or maintain the
perfection of any security interest or lien granted to it hereunder.


Section 9.04. Trustee May Own Certificates. The Trustee in its individual or any
other capacity may become the owner or pledgee of Certificates with the same
rights as it would have if it were not Trustee and may transact any banking and
trust business with the Seller or the Servicer.


Section 9.05. Trustee Fees and Expenses. The Trustee will be paid the Trustee
Fee pursuant to Section 5.01 and such other amounts as agreed with the Seller.
The Seller will pay or reimburse the Trustee upon its request for all reasonable
expenses, disbursements and advances incurred or made by the Trustee in
accordance with any of the provisions of this Agreement or the Insurance
Agreement (including the reasonable compensation and the expenses and
disbursements of its counsel and of all persons not regularly in its employ)
except any such expense, disbursement or advance as may arise from its
negligence or bad faith or which is the responsibility of Certificateholders
hereunder. In addition, the Seller covenants and agrees to indemnify the Trustee
and its officers, directors, employees and agents from, and

    122  

--------------------------------------------------------------------------------

 

hold it harmless against, any and all losses, liabilities, damages, claims or
expenses incurred in connection with or relating to this Agreement, the
Insurance Agreement or the Certificates, other than any loss, liability or
expense incurred by reason of willful misfeasance, bad faith or negligence of
the Trustee in the performance of its duties hereunder or by reason of the
Trustee’s reckless disregard of its obligations and duties hereunder. To the
extent that amounts payable to the Trustee under this Section 9.05, other than
the Trustee Fee, are not paid by the Seller within 90 days of written demand,
itemized in reasonable detail, such amounts (to the extent that they are not
unreasonable) shall be payable to the Trustee by the Trust prior to
distributions to Certificateholders; provided, however, that in no event may
such amounts payable by the Trust exceed $300,000 per calendar year; provided,
further, that such limitation shall (i) not be applicable to Servicing Transfer
Costs payable to the Trustee pursuant to Sections 3.01(g) or 8.01(b) or (ii) any
losses, liabilities, damages, claims or expenses incurred by the Trustee in
connection with or relating directly or indirectly to any actual or alleged
violation of any predatory or abusive lending laws in respect of any Mortgage
Loan. This Section 9.05 shall survive termination of this Agreement or the
resignation or removal of any Trustee hereunder.


Section 9.06. Eligibility Requirements for Trustee. The Trustee hereunder shall
at all times be a corporation duly incorporated and validly existing under the
laws of the United States of America or any state thereof, authorized under such
laws to exercise corporate trust powers, having a combined capital and surplus
of at least $50,000,000 and a minimum long-term debt rating of “Baa3” by Moody’s
and a short-term rating of “A-1” by S&P, and subject to supervision or
examination by federal or state authorities or is otherwise acceptable to each
Rating Agency without a reduction or withdrawal of their then current ratings of
the Certificates without regard to the Certificate Insurance Policy as evidenced
by a letter from each Rating Agency to the Trustee, the Depositor, the
Certificate Insurer and the Servicer. If such corporation publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section 9.06, the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. In case at any time the Trustee shall cease to
be eligible in accordance with the provisions of this Section 9.06, the Trustee
shall resign immediately in the manner and with the effect specified in Section
9.07.


Section 9.07. Resignation or Removal of Trustee. The Trustee may at any time
resign and be discharged from the trusts hereby created by giving written notice
thereof to the Depositor, the Seller, the Servicer, the Certificate Insurer and
each Rating Agency. Upon receiving such notice of resignation, the Seller shall
promptly appoint a successor Trustee (approved in writing by the Servicer, so
long as such approval shall not unreasonably be withheld) by written instrument,
in duplicate, copies of which instrument shall be delivered to the resigning
Trustee and the Successor Trustee; provided, however, that any such successor
Trustee shall be subject to the prior written approval of the Servicer. If no
successor Trustee shall have been so appointed and have accepted appointment
within thirty (30) days after the giving of such notice of resignation, the
resigning Trustee may petition any court of competent jurisdiction for the
appointment of a successor Trustee.



    123  

--------------------------------------------------------------------------------

 

 
If at any time the Trustee shall cease to be eligible in accordance with the
provisions of Section 9.06 and shall fail to resign after written request
therefor by the Seller or the Depositor or if at any time the Trustee shall be
legally unable to act, or shall be adjudged a bankrupt or insolvent, or a
receiver of the Trustee or of its property shall be appointed, or any public
officer shall take charge or control of the Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then the
Seller, the Depositor or the Servicer may remove the Trustee. If the Seller, the
Depositor or the Servicer removes the Trustee under the authority of the
immediately preceding sentence, the Seller shall promptly appoint a successor
Trustee by written instrument, in duplicate, copies of which instrument shall be
delivered to the Trustee so removed and to the successor Trustee.


The Holders of Certificates evidencing Voting Rights aggregating over 50% of all
Voting Rights may at any time remove the Trustee by written instrument or
instruments delivered to the Servicer, the Seller, the Depositor and the
Trustee; and the Seller shall thereupon use its best efforts to appoint a
successor trustee in accordance with this Section 9.07.


Any resignation or removal of the Trustee and appointment of a successor Trustee
pursuant to any of the provisions of this Section 9.07 shall not become
effective until acceptance of appointment by the successor Trustee as provided
in Section 9.08.


Section 9.08. Successor Trustee. Any successor Trustee appointed as provided in
Section 9.07 shall execute, acknowledge and deliver to the Seller, the Servicer
and to its predecessor Trustee an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor Trustee
shall become effective and such successor Trustee, without any further act, deed
or conveyance, shall become fully vested with all the rights, powers, duties and
obligations of its predecessor hereunder, with like effect as if originally
named as Trustee. The Depositor, the Seller, the Servicer and the predecessor
Trustee shall execute and deliver such instruments and do such other things as
may reasonably be required for fully and certainly vesting and confirming in the
successor Trustee all such rights, powers, duties and obligations.


No successor Trustee shall accept appointment as provided in this Section 9.08
unless at the time of such acceptance such successor Trustee shall be eligible
under the provisions of Section 9.06.


If a successor Trustee is to become the Successor Servicer hereunder, it shall
be an Approved Servicer. If a successor Trustee is not to become the Successor
Servicer hereunder, the entity then acting as Successor Servicer hereunder shall
continue to act in such capacity until such time as an Approved Servicer has
agreed to assume the role of Successor Servicer hereunder.


Upon acceptance by a successor Trustee as provided in this Section 9.08, the
Servicer shall mail notice of the succession of such Trustee hereunder to all
Holders of Certificates at their addresses as shown in the Certificate Register,
to the Certificate Insurer and to each Rating Agency. If the Servicer fails to
mail such notice within thirty (30) days after acceptance of appointment by the
successor Trustee, the successor Trustee shall cause such notice to be mailed at
the expense of the Servicer.



    124  

--------------------------------------------------------------------------------

 

 
Section 9.09. Merger or Consolidation of Trustee. Any corporation into which the
Trustee may be merged or converted or with which it may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any corporation succeeding to the business of the
Trustee, shall be the successor of the Trustee hereunder, provided that such
corporation shall be eligible under the provisions of Section 9.06, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto.


Section 9.10. Appointment of Co-Trustee or Separate Trustee. Notwithstanding any
other provisions of this Agreement, at any time, for the purpose of meeting any
legal requirements of any jurisdiction in which any part of the Trust or any
Mortgaged Property may at the time be located, the Servicer and the Trustee
acting jointly shall have the power and shall execute and deliver all
instruments to appoint one or more Persons approved by the Trustee to act as
co-trustee or co-trustees, jointly with the Trustee, or separate trustee or
separate trustees, of all or any part of the Trust, and to vest in such Person
or Persons, in such capacity and for the benefit of the Certificateholders, such
title to the Trust, or any part thereof, and, subject to the other provisions of
this Section 9.10, such powers, duties, obligations, rights and trusts as the
Servicer and the Trustee may consider necessary or desirable. Any such
co-trustee or separate trustee shall be subject to the written approval of the
Servicer. If the Servicer shall not have joined in such appointment within
fifteen (15) days after the receipt by it of a request so to do, or, in the case
an Event of Default shall have occurred and be continuing, the Trustee alone
shall have the power to make such appointment. No co-trustee or separate trustee
hereunder shall be required to meet the terms of eligibility as a successor
trustee under Section 9.06 and no notice to Certificateholders of the
appointment of any co-trustee or separate trustee shall be required under
Section 9.08. The Seller shall be responsible for the fees of any co-trustee or
separate trustee appointed hereunder.


Every separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:


    (i)  all rights, powers, duties and obligations conferred or imposed upon
the Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Trustee joining in such act), except to the extent that under any
law of any jurisdiction in which any particular act or acts are to be performed
(whether as Trustee hereunder or as successor to the Servicer hereunder), the
Trustee shall be incompetent or unqualified to perform such act or acts, in
which event such rights, powers, duties and obligations (including the holding
of title to the Trust or any portion thereof in any such jurisdiction) shall be
exercised and performed singly by such separate trustee or co-trustee, but
solely at the direction of the Trustee;


    (ii)  no trustee hereunder shall be held personally liable by reason of any
act or omission of any other trustee hereunder; and



    125  

--------------------------------------------------------------------------------

 

 
    (iii)  the Servicer and the Trustee acting jointly may at any time accept
the resignation of or remove any separate trustee or co-trustee except that
following the occurrence of an Event of Default, the Trustee alone may accept
the resignation or remove any separate trustee or co-trustee.
 
Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article IX. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee and a copy thereof given to the
Seller and the Servicer.


Any separate trustee or co-trustee may, at any time, constitute the Trustee, its
agent or attorney-in-fact, with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor Trustee.


Section 9.11. Limitation of Liability. The Certificates are executed by the
Trustee, not in its individual capacity but solely as Trustee of the Trust, in
the exercise of the powers and authority conferred and vested in it by this
Agreement. Each of the undertakings and agreements made on the part of the
Trustee in the Certificates is made and intended not as a personal undertaking
or agreement by the Trustee but is made and intended for the purpose of binding
only the Trust.


Section 9.12. Trustee May Enforce Claims Without Possession of Certificates;
Inspection.


    (a)   All rights of action and claims under this Agreement or the
Certificates may be prosecuted and enforced by the Trustee without the
possession of any of the Certificates or the production thereof in any
proceeding relating thereto, and such proceeding instituted by the Trustee shall
be brought in its own name or in its capacity as Trustee. Any recovery of
judgment shall, after provision for the payment of the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, be
for the ratable benefit of the Certificateholders or in respect of which such
judgment has been recovered.


(b)   The Trustee shall afford the Seller, the Depositor, the Servicer and each
Certificateholder upon reasonable notice during normal business hours, access to
all records maintained by the Trustee in respect of its duties hereunder and
access to officers of the Trustee responsible for performing such duties. Upon
request, the Trustee shall furnish the Seller, the Depositor, the Servicer and
any requesting Certificateholder with its most recent financial statements. The
Trustee shall cooperate fully with the Seller, the Depositor, the Servicer and
such Certificateholder and shall make available to the Seller, the Depositor,
the Servicer and such Certificateholder for review and copying such books,
documents or records as may be requested with respect to the Trustee’s duties
hereunder. The Seller, the Depositor, the Servicer and the Certificateholders
shall not have any responsibility or liability for any action or failure to act
by the Trustee and are not obligated to supervise the performance of the Trustee
under this Agreement or otherwise.



    126  

--------------------------------------------------------------------------------

 

 
Section 9.13. Suits for Enforcement. In case an Event of Default or other
default by the Servicer or the Seller hereunder shall occur and be continuing,
the Trustee may proceed to protect and enforce its rights and the rights of the
Certificateholders under this Agreement by a suit, action or proceeding in
equity or at law or otherwise, whether for the specific performance of any
covenant or agreement contained in this Agreement or in aid of the execution of
any power granted in this Agreement or for the enforcement of any other legal,
equitable or other remedy, as the Trustee, being advised by counsel, shall deem
most effectual to protect and enforce any of the rights of the Trustee and the
Certificateholders.


Section 9.14. Appointment of Custodians. The Trustee may, with the consent of
the Depositor, the Seller and the Servicer (such consent to be evidenced by
their execution of a Custodial Agreement), appoint one or more Custodians to
hold all or a portion of the Mortgage Files as agent for the Trustee, by
entering into a Custodial Agreement. Each Custodian shall be a depository
institution or trust company subject to supervision by federal or state
authorities, shall have combined capital and surplus of at least $50,000,000 and
a minimum long-term debt rating of “Baa3” and shall be qualified to do business
in the jurisdiction in which it holds any Mortgage File.


ARTICLE X
Termination


 
Section 10.01. Termination.


(a)   The respective obligations and responsibilities of the Depositor, the
Seller, the Servicer, the Custodian and the Trustee created hereby (other than
the obligation of the Trustee to make certain payments to Certificateholders
after the final Distribution Date and the obligation of the Servicer to send
certain notices as hereinafter set forth) shall terminate upon notice to the
Trustee of the later of (x) the distribution to Certificateholders of the final
payment or collection with respect to the last Mortgage Loan (or Monthly
Advances of same by the Servicer) and (y) the disposition of all funds with
respect to the last Mortgage Loan and the remittance of all funds due under the
Agreement and the payment of all amounts due and payable to the Trustee and the
Certificate Insurer. Notwithstanding the foregoing, in no event shall the trust
created hereby continue beyond the expiration of 21 years from the death of the
last surviving descendant of Joseph P. Kennedy, the late ambassador of the
United States to the Court of St. James, living on the date hereof.
 
DFC may, at its option, terminate this Agreement (such right is referred to as
the “Clean-Up Call”) on any Distribution Date on or after the Optional
Termination Date, by purchasing, on such Distribution Date, all of the
outstanding Mortgage Loans and REO Properties at a price equal to the sum of (w)
100% of the aggregate Principal Balance of the Mortgage Loans plus (x) the
lesser of (A) the appraised value of any REO Property as determined by the
higher of two appraisals completed by two independent appraisers selected by DFC
and at DFC’s expense and (B) the Principal Balance of the Mortgage Loan related
to such REO Property plus (y) in each case, the greater of (i) the aggregate
amount of accrued and unpaid interest on the Mortgage Loans through the related
Due Period and (ii) thirty (30) days’ accrued interest thereon at a rate equal
to the Loan Rate, in each case net of the Servicing Fee plus (z) any amounts due
to the Certificate Insurer
 

    127  

--------------------------------------------------------------------------------

 

under the Insurance Agreement (the “Termination Price”); provided, however, that
DFC hereby covenants and agrees not to exercise the Clean-Up Call on any
Distribution Date unless the Termination Price is sufficient to provide the NIMs
Trust (in its capacity as the Holder of the Class P and Class BIO Certificates)
with a sufficient amount in cash to redeem in full all of the NIMs Notes
(including all accrued and unpaid interest thereon).


In connection with any such purchase pursuant to the preceding paragraph, DFC
shall deposit in the Distribution Account all amounts then on deposit in the
Collection Account, which deposit shall be deemed to have occurred immediately
preceding such purchase.


Any such purchase shall be accomplished by deposit into the Distribution Account
on the Determination Date before such Distribution Date of the Termination
Price.


(b)   Notice of any termination, specifying the Distribution Date (which shall
be a date that would otherwise be a Distribution Date) upon which the
Certificateholders may surrender their Certificates to the Trustee for payment
of the final distribution and cancellation, shall be given promptly by the
Trustee by letter to Certificateholders and the Certificate Insurer mailed not
earlier than the 15th day and not later than the 25th day of the month next
preceding the month of such final distribution specifying (i) the Distribution
Date upon which final distribution of the Certificates will be made upon
presentation and surrender of Certificates at the office or agency of the
Trustee therein designated, (ii) the amount of any such final distribution and
(iii) that the Record Date otherwise applicable to such Distribution Date is not
applicable, distributions being made only upon presentation and surrender of the
Certificates at the office or agency of the Trustee therein specified.


(c)   On the final Distribution Date, the Trustee will withdraw from the
Distribution Account and remit to the Certificate Insurer the lesser of (x) the
amount available for distribution on such final Distribution Date, net of any
portion thereof necessary to pay Certificateholders pursuant to Section 5.01 and
(y) the unpaid amounts due and owing to the Certificate Insurer pursuant to
Section 5.01. Upon presentation and surrender of the Certificates, the Trustee
shall cause to be distributed to the Holders of Certificates on the Distribution
Date for such final distribution, in proportion to the Percentage Interests of
their respective Certificates and to the extent that funds are available for
such purpose, an amount equal to the amount required to be distributed to
Certificateholders pursuant to Section 5.01 for such Distribution Date.


(d)   In the event that all of the Certificateholders shall not surrender their
Certificates for final payment and cancellation on or before such final
Distribution Date, the Trustee shall promptly following such date cause all
funds in the Distribution Account not distributed in final distribution to
Certificateholders to be withdrawn therefrom and credited to the remaining
Certificateholders by depositing such funds in a separate escrow account for the
benefit of such Certificateholders and DFC (if DFC has exercised its right to
purchase the Mortgage Loans) or the Trustee (in any other case) shall give a
second written notice to the remaining Certificateholders to surrender their
Certificates for cancellation and receive the final distribution with respect
thereto. If within one (1) year after the second notice all the Offered
Certificates shall not have been surrendered for cancellation, the Trustee may
take appropriate steps, or may appoint an agent to take appropriate steps, to
contact the remaining Certificateholders concerning surrender of their
Certificates, and the cost thereof shall be paid out of the funds on deposit in
such escrow account.
 

    128  

--------------------------------------------------------------------------------

 

 
Section 10.02. Additional Termination Requirements.


(a)   In the event that DFC exercises its purchase option as provided in Section
10.01, the Trust shall be terminated in accordance with the following additional
requirements, unless the Trustee shall have been furnished with an Opinion of
Counsel, at the expense of DFC without reimbursement from the Trust, to the
effect that the failure of the Trust to comply with the requirements of this
Section 10.02 will not (1) result in the imposition of taxes on “prohibited
transactions” of the Trust as defined in Section 860F of the Code or (2) cause
any REMIC to fail to qualify as a REMIC at any time that any Regular
Certificates are outstanding:




   (i)  Within ninety (90) days prior to the final Distribution Date, DFC and
the Servicer shall adopt and the Trustee shall sign a plan of complete
liquidation for each REMIC meeting the requirements of a “Qualified Liquidation”
under Section 860F of the Code and any regulations thereunder;


   (ii) At or after the time of adoption of such a plan of complete liquidation
and at or prior to the final Distribution Date, the Trustee shall sell all of
the assets of the Trust to DFC for cash; and


  (iii) At the time of the making of the final payment on the Certificates, the
Trustee shall distribute or credit, or cause to be distributed or credited (A)
to the Trustee, as holder of the REMIC II Regular Interests and the REMIC III
Regular Interests, the unpaid principal balance thereof plus accrued interest
thereon, (B) to each Class of Certificates the amounts payable pursuant to
Section 5.01, (C) to the Residual Certificateholders all cash on hand in the
related REMIC after such payments and (D) to the Certificate Insurer, all
amounts owing to the Certificate Insurer under this Agreement and the Insurance
Agreement.


(b)   By their acceptance of the Certificates, the Holders thereof hereby agree
to appoint the Trustee as their attorney in fact to: (i) adopt such a plan of
complete liquidation (and the Certificateholders hereby appoint the Trustee as
their attorney in fact to sign such plan) as appropriate and (ii) to take such
other action in connection therewith as may be reasonably required to carry out
such plan of complete liquidation, all in accordance with the terms hereof.


(c)   The costs of such plan of liquidation shall be paid for by DFC without any
right of reimbursement from the Trust.





    129  

--------------------------------------------------------------------------------

 

 


ARTICLE XI
Miscellaneous Provisions

 


Section 11.01. Amendment.


(a)   This Agreement may be amended from time to time by the Seller, the
Depositor, the Servicer, and the Trustee subject, in the case of any amendment
or modification which affects any right, benefit, duty or obligation of the
Certificate Insurer or the Custodian, to the consent of the Certificate Insurer
or the Custodian, as applicable, in each case without the consent of any of the
Certificateholders, (i) to cure any ambiguity, (ii) to correct any defective
provisions or to correct or supplement any provisions herein that may be
inconsistent with any other provisions herein or the expectations of
Certificateholders, (iii) to add to the duties of the Servicer, (iv) to add any
other provisions with respect to matters or questions arising under this
Agreement which shall not be inconsistent with the provisions of this Agreement,
(v) to add or amend any provisions of this Agreement as required by any Rating
Agency or any other nationally recognized statistical rating agency in order to
maintain or improve any rating of each Class of Offered Certificates (it being
understood that, after obtaining the ratings in effect on the Closing Date, none
of the Certificate Insurer, the Trustee, the Seller, the Depositor, or the
Servicer is obligated to obtain, maintain or improve any such rating), (vi) to
provide for gross deposits to the Collection Account by the Servicer or (vii) to
add or amend any provisions of this Agreement to such extent as shall be
necessary to maintain the qualification of any REMIC as a REMIC; provided,
however, that (x) as evidenced by an Opinion of Counsel (at the expense of the
requesting party) in each case such action shall not adversely affect in any
material respect the interest of any Certificateholder, without regard to the
existence of the Certificate Insurance Policy, (y) in each case, such action is
necessary or desirable to maintain the qualification of any REMIC as a REMIC or
shall not adversely affect such qualification and (z) if the opinion called for
in clause (x) cannot be delivered with regard to an amendment pursuant to clause
(vii) above, such amendment is necessary to maintain the qualification of any
REMIC as a REMIC; and provided, further, that the amendment shall not be deemed
to adversely affect in any material respect the interests of the
Certificateholders and no Opinion of Counsel to that effect shall be required if
the Person requesting the amendment obtains a letter from each Rating Agency
stating that the amendment would not result in the downgrading or withdrawal of
the respective ratings then assigned to the Offered Certificates, without regard
to the existence of the Certificate Insurance Policy.


(b)   This Agreement also may be amended from time to time by the Seller, the
Depositor, the Servicer, and the Trustee, subject, in the case of any amendment
or modification which affects any right, benefit, duty or obligation of the
Certificate Insurer or the Custodian, to the consent of the Certificate Insurer
or the Custodian, as applicable, with the consent of the Holders of each Class
of Certificates which is affected by such amendment, evidencing Voting Rights
aggregating not less than 51% of such Class (or in the case of an amendment
which affects all classes, not less than 51% of all of the Voting Rights in the
Trust), for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Certificateholders; provided, however, that no such
amendment shall (i) reduce in any manner the amount of, or delay the timing of,
payments on the Certificates which are required to be made on any Certificate
without the consent of the Holder of such Certificate or (ii) reduce the
aforesaid percentage required to consent to any such amendment, without the
consent of the Holders of all Certificates then outstanding.



    130  

--------------------------------------------------------------------------------

 

 
(c)   On the final Distribution Date, the Trustee will withdraw from the
Distribution Account and remit to the Certificate Insurer the lesser of (x) the
amount available for distribution on such final Distribution Date, net of any
portion thereof necessary to pay Certificateholders pursuant to Section 5.01 and
(y) the unpaid amounts due and owing to the Certificate Insurer pursuant to
Section 5.01. Upon presentation and surrender of the Certificates, the Trustee
shall cause to be distributed to the holders of Certificates on the Distribution
Date for such final distribution, in proportion to the Percentage Interests of
their respective Certificates and to the extent that funds are available for
such purpose, an amount equal to the amount required to be distributed to
Certificateholders pursuant to Section 5.01 for such Distribution Date.


(d)   Prior to the solicitation of consent of Certificateholders in connection
with any such amendment, the party seeking such amendment shall furnish the
Trustee with, at such party’s expense without reimbursement from the Trust, an
Opinion of Counsel stating whether such amendment would adversely affect the
qualification of any REMIC as a REMIC and notice of the conclusion expressed in
such Opinion of Counsel shall be included with any such solicitation. An
amendment made with the consent of all Certificateholders and executed in
accordance with this Section 11.01 shall be permitted or authorized by this
Agreement notwithstanding that such Opinion of Counsel may conclude that such
amendment would adversely affect the qualification of any REMIC as a REMIC.


(e)   Prior to the execution of any such amendment, the Trustee shall furnish
written notification of the substance of such amendment to each Rating Agency.
In addition, promptly after the execution of any such amendment made with the
consent of the Certificateholders, the Trustee shall furnish written
notification of the substance of such amendment to each Certificateholder and
the Certificate Insurer.


(f)   It shall not be necessary for the consent of Certificateholders under this
Section 11.01 to approve the particular form of any proposed amendment or
consent, but it shall be sufficient if such consent shall approve the substance
thereof. The manner of obtaining such consents and of evidencing the
authorization of the execution thereof by Certificateholders shall be subject to
such reasonable requirements as the Trustee may prescribe.


(g)   Notwithstanding the permissive language in Section 11.01(a) and 11.01(b),
upon satisfaction of the conditions in Section 11.01(a) or 11.01(b) as
applicable, the Trustee shall execute and deliver the applicable amendment;
provided, however, that the Trustee shall not be required to execute any
amendment which, based on an Opinion of Counsel, materially and adversely
affects the rights, duties or immunities of the Trustee hereunder.
 
Section 11.02. Recordation of Agreement. This Agreement is subject to
recordation in all appropriate public offices for real property records in all
the counties or other comparable jurisdictions in which any or all of the
properties subject to the Mortgages are situated, and in any other appropriate
public recording office or elsewhere, such recordation to be effected by the
Trustee, but only upon direction of Certificateholders, accompanied by an
Opinion of Counsel to the effect that such recordation materially and
beneficially affects the interests of Certificateholders. The Certificateholders
requesting such recordation shall bear all costs and expenses of such
recordation. The Trustee shall have no obligation to ascertain whether such
recordation so affects the interests of the Certificateholders.



    131  

--------------------------------------------------------------------------------

 

 
Section 11.03. Limitation on Rights of Certificateholders. The death or
incapacity of any Certificateholder shall not operate to terminate this
Agreement or the Trust, nor entitle such Certificateholder’s legal
representatives or heirs to claim an accounting or to take any action or
commence any proceeding in any court for a partition or winding up of the Trust,
nor otherwise affect the rights, obligations and liabilities of the parties
hereto or any of them.


No Certificateholder shall have any right to vote (except as provided in
Sections 8.01, 9.01, 9.02 and 11.01) or in any manner otherwise control the
operation and management of the Trust, or the obligations of the parties hereto,
nor shall anything herein set forth, or contained in the terms of the
Certificates, be construed so as to constitute the Certificateholders from time
to time as partners or members of an association; nor shall any
Certificateholder be under any liability to any third person by reason of any
action taken by the parties to this Agreement pursuant to any provision hereof.


No Certificateholder shall have any right by virtue or by availing itself of any
provisions of this Agreement to institute any suit, action or proceeding in
equity or at law upon or under or with respect to this Agreement, unless such
Holder previously shall have given to the Trustee a written notice of default
and of the continuance thereof, as hereinbefore provided, and unless the Holders
of Offered Certificates evidencing Voting Rights aggregating not less than 51%
of all the Voting Interests shall have made written request upon the Trustee to
institute such action, suit or proceeding in its own name as Trustee hereunder,
and shall have offered to the Trustee such reasonable indemnity as it may
require against the costs, expenses and liabilities to be incurred by the
Trustee therein or thereby, and the Trustee, for sixty (60) days after its
receipt of such notice, request and offer of indemnity, shall have neglected or
refused to institute any such action, suit or proceeding; it being understood
and intended, and being expressly covenanted by each Certificateholder with
every other Certificateholder and the Trustee that no one or more Holders of
Certificates shall have any right in any manner whatever by virtue or by
availing itself or themselves of any provisions of this Agreement, to affect,
disturb or prejudice the rights of the Holders of any other of the Certificates,
or to obtain or seek to obtain priority over or preference to any other such
Holder, or to enforce any right under this Agreement, except in the manner
herein provided and for the equal, ratable and common benefit of all
Certificateholders. For the protection and enforcement of the provisions of this
Section 11.03, each and every Certificateholder and the Trustee shall be
entitled to such relief as can be given either at law or in equity.


Section 11.04. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (EXCLUDING PROVISIONS REGARDING CONFLICTS
OF LAWS) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL
BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.



    132  

--------------------------------------------------------------------------------

 

 
Section 11.05. Notices.


(a)   All demands, notices and communications hereunder shall be in writing and
shall be deemed to have been duly given if personally delivered at or mailed by
certified mail, return receipt requested, to (a) in the case of the Seller,
Delta Financial Corporation, 1000 Woodbury Road, Suite 200, Woodbury, NY 11797,
(b) in the case of the Depositor, Renaissance Mortgage Acceptance Corp., 1000
Woodbury Road, Woodbury, NY 11797, (c) in the case of the Servicer, Ocwen
Federal Bank FSB, The Forum, Suite 1002, 1675 Palm Beach Lakes Boulevard, West
Palm Beach, Florida 33401, Attention: Secretary, (d) in the case of the Trustee,
to the Corporate Trust Office; (e) in the case of S&P, 55 Water Street, 41st
Floor, New York, New York 10041, Attention: Residential Mortgage Group, (f) in
the case of Fitch, One State Street Plaza, New York, New York 10004, (g) in the
case of Moody’s, 99 Church Street, 4th Fl., New York, New York 10004, (h) in the
case of the Certificate Insurer, Financial Security Assurance Inc., 350 Park
Avenue, New York, New York 10022, Attention: Surveillance Department (Re:
Renaissance Home Equity Loan Trust 2004-2, Home Equity Loan Asset-Backed
Certificates, Series 2004-2), telecopy no. (212) 339-3518, confirmation no.:
(212) 826-0100 (in each case in which notice or other communication to the
Certificate Insurer refers to an Event of Default, a claim on the Certificate
Insurance Policy or with respect to which failure on the part of the Certificate
Insurer to respond shall be deemed to constitute consent or acceptance, then a
copy of such notice or other communication shall be marked to indicate “URGENT
MATERIAL ENCLOSED”) or (i) as to each party, at such other address as shall be
designated by such party in a written notice to each other party. Any notice
required or permitted to be mailed to a Certificateholder shall be given by
first class mail, postage prepaid, at the address of such Holder as shown in the
Certificate Register. Any notice so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have been duly given, whether or not
the Certificateholder receives such notice. Any notice or other document
required to be delivered or mailed by the Trustee to any Rating Agency shall be
given on a best efforts basis and only as a matter of courtesy and accommodation
and the Trustee shall have no liability for failure to deliver such notice or
document to any Rating Agency.


(b)   Notice to Rating Agencies. The Trustee and the Servicer shall each be
obligated to use its best efforts promptly to provide notice, at the expense of
the Servicer, to each Rating Agency with respect to each of the following of
which a Responsible Officer of the Trustee or Servicer, as the case may be, has
actual knowledge:
 
(i)   Any material change or amendment to this Agreement;


(ii)   The occurrence of any Event of Default that has not been cured or waived;


(iii)   The resignation or termination of the Servicer or the Trustee;


(iv)   The final payment to Holders of the Certificates of any Class;


(v)   Any change in the location of any Account; and


(vi)   Any event that would result in the inability of the Trustee to make
advances regarding delinquent Mortgage Loans.



    133  

--------------------------------------------------------------------------------

 

 
(c)   The Trustee shall promptly furnish to each Rating Agency copies of the
following:
 
(i)   Each annual report to Certificateholders described in Section 5.03; and


(ii)   Each statement to Certificateholders described in Section 5.03; and


(d)   The Servicer shall promptly furnish to each Rating Agency copies of the
following:


(i)   Each annual statement as to compliance described in Section 3.09;


(ii)   Each annual independent public accountants’ servicing report described in
Section 3.10; and


(iii)   Each notice delivered pursuant to Section 8.01(b) which relates to the
fact that the Servicer has not made a Monthly Advance.


 
Any such notice pursuant to this Section 11.05 shall be in writing and shall be
deemed to have been duly given if personally delivered or mailed by first class
mail, postage prepaid, or by express delivery service to the addresses specified
above for each such Rating Agency.


Section 11.06. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates
or the rights of the Holders thereof.


Section 11.07. Assignment. Notwithstanding anything to the contrary contained
herein, except as provided in Sections 7.02, 7.04 and 7.05 (or 3.01), this
Agreement may not be assigned by the Seller or the Servicer without the prior
written consent of the Holders of the Certificates evidencing Percentage
Interests aggregating not less than 66%. Notwithstanding the foregoing, the
Servicer may assign its rights to reimbursement for Monthly Advances, Servicing
Advances and Noncoverable Advances without Certificateholder consent.


Section 11.08. Certificates Nonassessable and Fully Paid. The parties agree that
the Certificateholders shall not be personally liable for obligations of the
Trust, that the beneficial ownership interests represented by the Certificates
shall be nonassessable for any losses or expenses of the Trust or for any reason
whatsoever, and that the Certificates upon execution, authentication and
delivery thereof by the Trustee pursuant to Section 6.02 are and shall be deemed
fully paid.


Section 11.09. Third-Party Beneficiaries. This Agreement will inure to the
benefit of and be binding upon the parties hereto, the Certificateholders, the
Certificate Owners, the Certificate Insurer and their respective successors and
permitted assigns. The Certificate Insurer shall be a third party beneficiary of
this Agreement, entitled to enforce the provisions hereof as if a party hereto.
Except as otherwise provided in this Agreement, no other person will have any
right or obligation hereunder.



    134  

--------------------------------------------------------------------------------

 

 
Section 11.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.


Section 11.11. Effect of Headings and Table of Contents. The Article and Section
headings herein and the Table of Contents are for convenience only and shall not
affect the construction hereof.


Section 11.12. Mortgage Loans and Accounts Held for Benefit of the
Certificateholders and the Certificate Insurer. The Trustee shall hold the
Mortgage Loans, all sums on deposit in each Account from time to time for the
benefit of the Certificateholders and the Certificate Insurer and all references
in this Agreement and in the Certificates to the benefit of Holders of the
Certificates shall be deemed to include the Certificate Insurer. Subject to the
provisions of Article IX, the Trustee shall cooperate in all reasonable respects
with any reasonable request by the Certificate Insurer for action to preserve or
enforce the Certificate Insurer’s rights or interest under this Agreement and
the Insured Certificates. The Servicer hereby acknowledges and agrees that it
shall service the Mortgage Loans for the benefit of the Certificateholders and
for the benefit of the Certificate Insurer, and all references in this Agreement
to the benefit or actions on behalf of the Certificateholders shall be deemed to
include the Certificate Insurer.


Section 11.13. Effect of Payments by the Certificate Insurer; Subrogation.
Anything herein to the contrary notwithstanding, any payment with respect to
principal of or interest on the Insured Certificates which is made with moneys
received pursuant to the terms of the Certificate Insurance Policy shall not be
considered payment of the Insured Certificates from the Trust and shall not
result in the payment of or the provision for the payment of the principal of or
interest on the Insured Certificates within the meaning of Section 5.01. The
Depositor, the Seller, the Servicer and the Trustee acknowledge, and each Holder
by its acceptance of a Certificate agrees, that without the need for any further
action on the part of the Certificate Insurer, the Depositor, the Seller, the
Servicer, the Trustee or the Certificate Registrar, to the extent the
Certificate Insurer makes payments, directly or indirectly, on account of
principal of or interest on the Insured Certificates to the Holders of such
Insured Certificates, (i) the Certificate Insurer will be fully subrogated to
the rights of such Holders to receive such principal and interest from the Trust
and (ii) the Certificate Insurer shall be paid such principal and interest but
only from the sources and in the manner provided herein for the payment of such
principal and interest. Any payments of a Subordination Deficit by the
Certificate Insurer shall be deemed to be a payment of principal solely for the
purposes of this Section 11.13 and the Certificate Insurer shall be fully
subrogated to the rights of the Holders of Insured Certificates to receive such
payments of any Subordination Deficit as a payment of principal and the related
interest payments thereon.


The Depositor, the Seller and the Servicer shall cooperate in all respects with
any reasonable request by the Certificate Insurer for action to preserve or
enforce the Certificate Insurer’s rights or interests under this Agreement
without limiting the rights or affecting the interests of the Holders as
otherwise set forth herein.



    135  

--------------------------------------------------------------------------------

 

 
Section 11.14. Notices to the Certificate Insurer. All notices, statements,
reports, certificates or opinions required by this Agreement to be sent to any
other party hereto or to the Certificateholders or the Rating Agencies shall
also be sent to the Certificate Insurer.


Section 11.15. Waiver of Jury Trial. EACH PARTY HERBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY, WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING
WITHOUT A JURY.


 
 
 
  136  

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Seller, the Depositor, the Servicer and the Trustee have
caused this Agreement to be duly executed by their respective officers all as of
the day and year first above written.
 

        DELTA FUNDING CORPORATION, as Seller  
   
   
  By:   /s/ Morris Kutcher  

--------------------------------------------------------------------------------

  Title: Vice President   

     
RENAISSANCE MORTGAGE ACCEPTANCE CORP., as Depositor

 
   
   
  By:   /s/ Dawn Ceccarini  

--------------------------------------------------------------------------------

  Title: Vice President   

       
OCWEN FEDERAL BANK FSB, as Servicer
 
   
   
  By:   /s/Richard Delgado   

--------------------------------------------------------------------------------

  Title:  Vice President

       
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee
 
   
   
  By:   /s/ Sandra Whalen  

--------------------------------------------------------------------------------

  Title:Vice President

 

 


 
 
  137  

--------------------------------------------------------------------------------

 

Agreed and accepted with respect to Article X by:
 

       
DFC ACCEPTANCE CORPORATION
 
   
   
  Date:  By:   /s/ Dawn Ceccarini  

--------------------------------------------------------------------------------

  Title:  Vice President





 
  138  

--------------------------------------------------------------------------------



State of New York             )
                        ) ss.:
County of New York          )

 
On the 29th day of June 2004, before me, a notary public in and for the State of
New York, personally appeared Morris Kutcher known to me who, being by me duly
sworn, did depose and say that he is the Vice President of Delta Funding
Corporation one of the parties that executed the foregoing instrument; and that
he signed his name thereto by order of the Board of Directors.
 
                                    /s/ Elizabeth Valvano
                                                Notary Public



[Notarial Seal]









 
     

--------------------------------------------------------------------------------

 



State of New York                       )
                                       ) ss.:
County of New York                   )

 
 
On the 29th day of June 2004, before me, a notary public in and for the State of
New York, personally appeared Dawn Ceccarini known to me who, being by me duly
sworn, did depose and say that she is the Vice President of Renaissance Mortgage
Acceptance Corp. one of the parties that executed the foregoing instrument; and
that she signed her name thereto by order of the Board of Directors.
 
 
                                                            
                                                            /s/ Elizabeth
Valvano
                                Notary Public



[Notarial Seal]




 



     

--------------------------------------------------------------------------------

 



State of Florida                       )
                                  ) ss.:
County of Palm Beach           )

 
 
On the 28th day of June 2004, before me, a notary public in and for the State of
Florida, personally appeared Richard Delgado known to me who, being by me duly
sworn, did depose and say that he is the Vice President of Ocwen Federal Bank
FSB one of the parties that executed the foregoing instrument; and that s/he
signed his/her name thereto by order of the Board of Directors.
 
 
                                                    /s/ Patricia Robertson   
                              Notary Public



[Notarial Seal]










     

--------------------------------------------------------------------------------

 



State of  New York             )
           ) ss.:
County of New York           )

 
 
On the 29th day of June 2004, before me, a notary public in and for the State of
New York, personally appeared Sandra Whalen known to me who, being by me duly
sworn, did depose and say that she is the Whalen of Wells Fargo Bank, National
Association, one of the parties that executed the foregoing instrument; and that
s/he signed his/her name thereto by order of the Board of Directors.
 
 
                                                /s/ Deborah Daniels   
                            Notary Public



[Notarial Seal]










     

--------------------------------------------------------------------------------

 



State of New York                      )
                                      ) ss.:
County of New York                 )

 
 
On the 29th day of June 2004, before me, a notary public in and for the State of
New York, personally appeared Dawn Ceccarini known to me who, being by me duly
sworn, did depose and say that she is the Vice President of DFC Acceptance
Corporation one of the parties that executed the foregoing instrument; and that
he signed his name thereto by order of the Board of Directors.
 
 
                                                /s/ Elizabeth Valvano   
                             Notary Public



[Notarial Seal]



 



     





